Exhibit 10.1

SUBLEASE AGREEMENT

 

Sublessor:  

Openwave Mobility, Inc., a

Delaware corporation, and

Openwave Messaging, Inc., a

Delaware corporation

   Premises:     

1600 Seaport Blvd., Suite 400

Pacific Shores Center - Building 6

Redwood City, CA 94063

Sublessee:   Model N, Inc., a Delaware corporation    Date:      May 12, 2014

This Sublease (“Sublease”) is made and entered into as of May 12, 2014 (the
“Effective Date”), by and among Openwave Mobility, Inc., a Delaware corporation,
and Openwave Messaging, Inc., a Delaware corporation (collectively “Sublessor”),
and Model N, Inc., a Delaware corporation (“Sublessee”).

Recitals:

 

A. VII Pac Shores Investors, L.L.C., a Delaware limited liability company
(“Master Landlord”) and Sublessor entered into that certain Office Lease—Net
dated as of October 1, 2012, a copy of which is attached hereto as Exhibit A
(the “Master Lease”), pursuant to which Master Landlord leases to Sublessor the
entire 4th Floor of the building located at 1600 Seaport Blvd., Pacific Shores
Center Building 6, Redwood City, CA 94063 (the “Building”), consisting of
approximately 36,523 rentable square feet of space (the “Premises”).

 

B. Sublessor wishes to sublease to Sublessee, and Sublessee wishes to sublease
from Sublessor, a portion of the Premises, all pursuant to the terms and
conditions of this Sublease.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Sublease and other good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties agree as follows:

1. Recitals; Capitalized Terms:

The Recitals set forth above are true and correct and are incorporated into the
body of this Sublease as though set forth herein. Capitalized Terms used herein
and not otherwise defined shall have the meaning ascribed to such terms in the
Master Lease.

2. Sublease of Premises; Condition of Premises:

Sublessor hereby leases to Sublessee, and Sublessee hereby leases from
Sublessor, a portion of the Premises consisting of approximately 34,621 rentable
square feet of space (the “Sublet Premises”), it being understood and
acknowledged that, during the Sublease Term, Sublessor shall retain possession
of the existing server room and one additional room in the Premises, designated
as rooms 4541 and 4538, respectively, and located in the areas shown on Exhibit
B, attached hereto (such areas are referred to herein as the “Retained
Premises”), with all other portions of the Premises deemed included in the
Sublet Premises. Throughout the Sublet Term, up to five (5) designated agents,
employees or contractors of Sublessor who have been pre-cleared in writing by
Sublessee (i.e., such individuals names and contact and other information
reasonably requested to conduct standard background checks that Sublessee
routinely conducts on its own employees have been provided to Sublessee and they
have signed any nondisclosure agreement reasonably required by Sublessee)
(“Sublessor’s Designated Agents”) shall have unrestricted, “24/7” access to the
Retained Premises,

 

1



--------------------------------------------------------------------------------

and Sublessee hereby grants an irrevocable license throughout the Sublease Term
to Sublessor’s Designated Agents solely in their capacity as agents, employees
or contractors of Sublessor to enter into the Sublet Premises at all times for
the purpose of accessing the Retained Premises. Likewise, throughout all periods
within the Sublet Term during which Sublessee maintains and operates server and
network equipment installed in the Retained Premises pursuant to Section 7
below, Sublessee’s authorized personnel whose names and contact information have
been provided to Sublessor (“Sublessee’s “Designated Agents”) shall have
unrestricted, “24/7” access to the Retained Premises for commercially reasonable
purposes related to any such equipment, and Sublessor hereby grants an
irrevocable license throughout the Sublease Term to Sublessee’s Designated
Agents solely in their capacity as agents, employees or contractors of Sublessee
to enter into the Retained Premises at all times for such purposes. Except for
each of Sublessor’s Designated Agents and except in case of emergency, Sublessor
shall provide not less than 24 hours’ prior notice and must obtain prior written
consent (email acceptable) from Sublessee (such consent not to be unreasonably
withheld) prior to accessing the Sublet Premises or the Retained Premises.
Except for each of Sublessee’s Designated Agents and except in case of
emergency, Sublessee shall provide not less than 24 hours’ prior notice and must
obtain prior written consent (email acceptable) from Sublessor (such consent not
to be unreasonably withheld) prior to accessing the Retained Premises. The
Sublet Premises shall be delivered to Sublessee in “as-is”, broom clean
condition, without any representations or warranties by Sublessor to Sublessee
with respect to the Sublet Premises and without any obligation of Sublessor to
perform or pay for any improvements in and to the Sublet Premises. Sublessee
acknowledges that it has had the opportunity to inspect the Sublet Premises and
agrees that it has not relied on any representations or warranties whatsoever by
Sublessor or any other party.

3. Term:

The term of this Sublease shall be approximately forty two (42) months (the
“Sublease Term”), which shall commence on the later of July 1, 2014, or the date
Master Landlord provides its written consent to this Sublease (such later date
is the “Commencement Date”), and shall continue through December 26, 2017 (the
“Expiration Date”), or through the date of any earlier termination of the Master
Lease. Sublessor agrees to deliver possession of the Premises promptly following
Master Landlord’s written consent to this Sublease and if such date occurs prior
to July 1, 2014, to provide Sublessee and its agents with access to the Sublet
Premises prior to the Commencement Date for the purposes of installing its
furnishings, fixtures and equipment (including telephone systems and business
equipment); provided, however, that Sublessee agrees and acknowledges that no
such entry shall be permitted until Sublessee has provided evidence to Sublessor
and Master Landlord of all insurance required to be maintained by Sublessee
hereunder, and any such early entry by Sublessee shall be subject to all of the
terms and conditions of this Sublease other than the payment of Base Rent.
Sublessee acknowledges that the Sublease Term is coterminous with the expiration
of the term of the Master Lease, and agrees that Sublessee has no right to hold
over in the Sublet Premises following the Expiration Date and that the holdover
premium provided in this Section 3 shall not be deemed Sublessor’s consent to
any holding over in exchange for payment of the same. If Sublessee holds over in
the Sublet Premises following the Expiration Date, the monthly rent payable
hereunder shall be increased to equal 150% of the then-payable monthly Rent, and
Sublessee shall indemnify, defend and hold Sublessor harmless from and against
any and all costs, damages, liabilities, losses and claims arising out of
Sublessee’s failure to vacate the Sublet Premises on or before the Expiration
Date subject to the terms and conditions of this Sublease.

Sublessor shall make commercially reasonable efforts to obtain Master Landlord’s
consent within fifteen (15) business days after the Effective Date. In the event
the Consent Date has not occurred prior to the expiration of such fifteen
(15) business day period, then at any time thereafter and prior to Sublessor’s
delivery of the Premises to Sublessee, Sublessee, at its option, may terminate
this Sublease by providing written notice of such election to Sublessor,
whereupon Sublessor shall refund to Sublessee all amounts previously paid on
account of this Sublease and thereafter neither party shall have any rights or
obligations hereunder.

 

2



--------------------------------------------------------------------------------

4. Provisions Constituting Sublease:

 

  4.1 This Sublease is subject and subordinate to all of the terms and
conditions of the Master Lease attached hereto as Exhibit A, the terms and
conditions of which, subject to Section 4.2, are incorporated herein by
reference. Sublessee acknowledges receipt of a copy of the Master Lease prior to
the date hereof and confirms that Sublessee is familiar with the terms and
conditions thereof. Sublessor represents and warrants to Sublessee that, to
Sublessor’s knowledge, no facts or circumstances exist, that with the giving of
notice or passage of time or both, would constitute a default by Sublessor or
Master Landlord under the Master Lease.

 

  4.2 All of the terms and conditions contained in the Master Lease are
incorporated herein by this reference and shall be terms and conditions of this
Sublease, subject to Section 4.1 above, except (i) those terms and conditions
directly contradicted by the terms and conditions of this Sublease, in which
case the terms and conditions of this Sublease shall control as between
Sublessor and Sublessee; (ii) definitions in the Master Lease that have
different definitions than the same defined terms set forth in this Sublease, in
which case the definitions in this Sublease shall control as between Sublessor
and Sublessee; and (iii) the following provisions of the Master Lease, which are
hereby excluded from incorporation into this Sublease: Lease Sections 1.1,
1.2.2, 1.3, 1.4, 1.8, 1.10, 1.12, 1.15, 1.17, 14.8, 14.9, 16, 22, Exhibit A,
Exhibit B, Exhibit C, Exhibit F Sections 4, 7, 8, 9 and 10, and Exhibit I. No
consent by Master Landlord to this Sublease shall amend or be deemed to amend
the terms or conditions of the Master Lease (even if directly contradictory to
the term or conditions of this Sublease) or permit Sublessee to engage in any
activities or to do any things that are prohibited to Sublessor under the Master
Lease. Without limiting the foregoing, Sublessor confirms that throughout the
Sublease Term Sublessee may use Sublessee’s Share (as defined in Section 6
below) of Sublessor’s parking rights provided under the Master Lease, and
Sublessee may use all of Landlord’s Furniture subject to the terms and
conditions of Master Lease, Exhibit F, Section 6, excepting only any such
furniture located in the Retained Premises as of the date hereof (if any).
Sublessor further agrees to assign 120 of Sublessor’s fitness center memberships
to Sublessee as of the Commencement Date.

 

  4.3 All references to “Tenant” in the terms and conditions of the Master
Lease, as incorporated herein, shall be deemed to refer to Sublessee; all
references to “Landlord” in the terms and conditions of the Master Lease, as
incorporated herein, shall be deemed to refer to both Sublessor and Master
Landlord; provided, however, that all such Master Lease references to the
“Landlord” concerning any and all obligations to maintain, repair, own, finance,
insure, operate (including providing services and utilities as set forth in the
Master Lease), improve or upgrade the Building and/or the Sublet Premises shall
refer only to Master Landlord, and Sublessee agrees that Sublessor shall have no
such obligations under this Sublease. Sublessee agrees that Sublessor’s sole
obligation with respect to the foregoing obligations of Master Landlord, which
are not applicable to Sublessor, is to use best efforts to cause Master Landlord
to discharge such obligations as provided in the Master Lease. No default by
Master Landlord in the performance of such obligations shall entitle Sublessee
to any remedies whatsoever against Sublessor under this Sublease unless, and
only to the extent, Sublessor is entitled to the same remedy under the Master
Lease.

 

3



--------------------------------------------------------------------------------

  4.4 During the term of this Sublease, Sublessor shall not exercise any right
to terminate the Master Lease, or agree with Master Landlord to terminate the
Master Lease, without the prior express written consent of Sublessee. Sublessor
shall throughout the term of this Sublease comply with all of the obligations of
“Tenant” under the Master Lease except to the extent those obligations are
expressly assigned to Sublessee hereunder.

5. Base Rent; Prepaid Rent:

Throughout the Sublease Term, Sublessee shall pay to Sublessor Base Rent as
follows:

 

Months

   Base Rent/RSF      Monthly Base Rent  

1 – 3

   $ 0.00       $ 0.00   

4 – 12

   $ 3.00       $ 103,863.00   

13 – 24

   $ 3.10       $ 107,325.10   

25 – 36

   $ 3.20       $ 110,787.20   

37 – 42

   $ 3.30       $ 114,249.30   

Concurrently with its execution and delivery of this Sublease, Sublessee shall
pay Sublessor $319,698.00, with (i) $153,025.00 of such amount to be applied by
Sublessor to (a) Sublessee’s obligation to pay Sublesee’s Share of estimated
Expenses and Taxes for the first full calendar month of the Sublease Term, in
the estimated amount of $49,162.00, and (b) Sublessee’s obligation to pay Base
Rent for the first full calendar month of the Term following the Commencement
Date in which Base Rent is due and payable, in the amount of $103,863.00; and
(ii) $166,673.00 of such amount to be applied by Sublessor to (a) Sublessee’s
obligation to pay Sublesee’s Share of estimated Expenses and Taxes for the last
full calendar month of the Sublease Term, in the estimated amount of $52,423.70,
and (b) Sublessee’s obligation to pay Base Rent for the last full calendar month
of the Term, in the amount of $$114,249.73. In the event that Master Landlord
does not consent to the Sublease, and the Sublease is terminated prior to the
Commencement Date, Sublessor shall return such $319,698.00 payment to Sublessee
within five (5) business days.

6. Additional Rent; Sublessee’s Share:

Throughout the Sublease Term, Sublessee shall be responsible for and shall pay
to Sublessor as “Additional Rent” (collectively with base rent, “Rent”), all
Additional Rent payable hereunder, consisting of Sublessee’s Share of all
Expenses, Taxes and other Additional Rent payable under the terms and conditions
of the Master Lease as incorporated herein and attributable to all periods of
the Sublease Term (and the period of any early entry by Sublessee). “Sublessee’s
Share” of the Additional Rent payable under this Sublease is Ninety Four and
8/10 percent (94.8%) of the “Tenant’s Share” of Expenses and Taxes under the
Master Lease and other Additional Rent attributable to the Premises. On or
before the first day of each calendar month during the Sublease Term, Sublessee
shall pay to Sublessor estimated triple net expenses based on Master Landlord’s
then estimate (net of janitorial, which is charged separately). The initial
estimated triple net expenses are equal to $1.42 per rentable square foot per
month.

Sublessor hereby assigns to Sublessee one hundred twenty (120) memberships at
the Project’s fitness center, and Sublessee acknowledges that the monthly fee
for such memberships is included in the estimated triple net expenses set forth
above and is payable as Additional Rent under the Master Lease and agrees that
Master Landlord’s monthly fee for such memberships (i.e., based on 120 monthly
memberships and not determined based on Sublessee’s Share) shall be included in
the Additional Rent payable by Sublessee hereunder. Subject to Master Landlord’s
agreement to accept such direct payments, Sublessor reserves the right to direct
Sublessee to make Sublessee’s Share of all Additional Rent payable under the
Master Lease directly to Master Landlord.

 

4



--------------------------------------------------------------------------------

7. Use and Maintenance of Existing Equipment & Furniture:

Sublessor shall maintain all UPS and HVAC equipment associated with server
operations and shall pay the metered electricity charge for all power consumed
in such operations, subject to Sublessee’s obligation to reimburse Sublessor, as
additional rent hereunder, for Sublessee’s pro rata share of such expenses based
on Sublessee’s usage of data center capacity. Sublessor agrees that Sublessee
shall be entitled to install, maintain and operate server and network
connectivity equipment in up to ten (10) 1.5 kilowatt racks in the Retained
Premises, without any additional rental (but subject to Sublessee’s paying its
pro rata share of utility costs therefor), and that Sublessee’s Designated
Agents may enter the Retained Premises for such purposes as provided in
Section 2 above. Sublessee acknowledges that Sublessor is not a data center
operator and that the availability of rack space in the Retained Premises is
merely an accommodation to Sublessee and not a material element of the Sublet
Premises, and Sublessee hereby waives any and all claims against Sublessor
arising out of any failure of the UPS and HVAC equipment serving the Retained
Premises and/or any temporary shutdown to the extent reasonably necessary for
maintenance and repair of such equipment; provided, however, Sublessor shall
provide not less than five (5) business days’ prior notice and must obtain prior
written consent (email acceptable) from Sublessee (such consent not to be
unreasonably withheld) prior to any scheduled shutdown or maintenance affecting
Sublessee’s ten (10) 1.5 kilowatt racks in the Retained Premises. In addition,
Sublessor hereby assigns to Sublessee throughout the Sublease Term the use of
the Landlord Furniture as provided under the Master Lease, and further agrees
that Sublessee may also use all workstations, office furniture and conference
room tables located in the Sublet Premises as of the date hereof and which are
owed by Sublessor and listed on Exhibit C, attached hereto (“Sublessor’s
Furniture”), which use shall be subject to the same terms and conditions of
Master Lease Exhibit F, Article 6, as applied to the Master Landlord’s
Furniture. Sublessee may purchase any items of Sublessor’s Furniture (and any
other personal property of Sublessor, subject to negotiation) during the final
ninety (90) days of the Sublease Term for the then-market rate, as mutually
agreed by the parties.

8. Insurance

At all times during the Sublease Term Sublessee shall maintain all insurance
required of the “Lessee” under the Master Lease, and such policies shall include
as additional insureds Sublessor and Master Landlord, including all other Master
Landlord parties that Sublessor is required to include in accordance with the
Master Lease. Sublessor and Sublessee agree, and by its consent to this Sublease
Master Landlord agrees, that the waivers of subrogation set forth in the Master
Lease shall be deemed to be a three-way agreement between Master Landlord,
Sublessor and Sublessee and their respective insurers. If either party to this
Sublease is a self-insurer of any coverages required under the Master Lease, the
self-insuring party shall be deemed an insurer for purposes of waiver of
subrogation.

9. Consents; Notices:

All notices, demands, consents and approvals which may or are required to be
given by either party to the other hereunder shall be given in the manner
provided in the Master Lease, at the addresses shown below. Whenever the consent
of Master Landlord is required under the Master Lease, Sublessee shall request
that Sublessor obtain the consent of Master Landlord and Sublessor shall make
commercially reasonable efforts, at no cost to Sublessor, to obtain the same.

 

5



--------------------------------------------------------------------------------

  Prior to the Commencement Date:      

Sublessor’s

Address:

 

Openwave Mobility, Inc.

Openwave Messaging, Inc.

2100 Seaport Blvd.

Redwood City, CA 94063

 

Sublessee’s

Address:

 

Model N, Inc.

1800 Bridge Parkway

Redwood City, CA 94065

  Attn:  

Chief Financial Officer/

Real Estate Legal

  Attn:  

Chief Financial Officer/

Legal Department

  Phone:   (650) 480-7200   Phone:   (650) 610-4699   After the Commencement
Date:      

Sublessor’s

Address:

 

2655 Campus Drive

Suite 250

San Mateo, CA

 

Sublessee’s

Address:

  The Sublet Premises   Attn:  

Chief Financial Officer/

Real Estate Legal

  Attn:  

Chief Financial Officer/

Legal Department

  Phone:   (650) 480-7200   Phone:   (650) 610-4699

10. Brokers:

The parties hereby represent and warrant to each other that neither party has
dealt with any broker or finder who might be entitled to a fee or commission for
this Lease other than Cassidy Turley, acting as the Sublessor’s broker, and
Jones Lang LaSalle, acting as the Sublessee’s broker, who shall be paid pursuant
to a separate agreement with Sublessor, and with no liability to Master Landlord
for any such fees or commissions. Each party shall indemnify and hold harmless
the other party for any and all claims, losses, damages, liability, cost and
expense (including reasonable attorneys’ fees) arising out of any breach of the
foregoing representation and warranty.

11. Signage:

Subject to Master Landlord’s written consent, Sublessor hereby assigns to
Sublessee, at all times during the Sublease Term, all standard building
directory and suite identification signage rights under the Master Lease,
including, but not limited to, all external monument signage rights (subject to
Master Landlord’s consent), to be installed by Sublessor at Sublessee’s expense
(the “Included Signage Rights”); provided, however, that Sublessee acknowledges
that except for the Included Signage Rights, the signage rights provided in
Exhibit “F”, Sections 7, 10 and 11, of the Master Lease are personal to
Sublessor and not assignable. Prior to the date hereof Master Landlord has
indicated that assignment of the Included Signage Rights to Sublessee is likely
to be acceptable.

12. Security Deposit:

Concurrently with its execution and delivery of this Sublease, Sublessee shall
provide Sublessor with a security deposit in the amount of $166,673.00, to be
held by Sublessor pursuant to the terms and conditions of Master Lease Article
21, as incorporated herein. In the event that Master Landlord does not consent
to the Sublease, and the Sublease is terminated prior to the Commencement Date,
Sublessor shall return such $166,673.00 payment to Sublessee within five
(5) business days.

13. Master Landlord Consent:

This Sublease shall not be effective, and the Commencement Date hereunder shall
not be deemed to have occurred, until and unless Master Landlord, has executed
and delivered a written consent to this Sublease, such consent to include a
waiver of the restrictions on assignment of the Included Signage Rights as set
forth in Section 11 above. In consideration for such consent Sublessee agrees to
attorn to Master Landlord in the event of any termination of the Master Lease
which does not effect a termination of this Sublease.

 

6



--------------------------------------------------------------------------------

14. Waiver and Indemnification:

For purposes of this Sublease, the obligations set forth in Section 10.1 (Waiver
and Indemnification) of the Master Lease shall and hereby are mutual as between
Sublessor and Sublessee; provided, however, that the foregoing does not relieve
Sublessee’s obligations to provide such insurance and indemnification for the
benefit of Master Landlord in addition to Sublessor.

15. Entire Agreement:

This Sublease (including all provisions incorporated herein by reference)
represents the entire agreement between Sublessor and Sublessee and may not be
modified orally or in any manner other than by an agreement in writing signed by
both parties to this Agreement or their respective successors and assigns and,
if required, subject to the prior written consent of Master Landlord.

16. Counterparts:

This Sublease may be executed in counterparts, each of which shall be deemed an
original, and all of which together shall constitute a fully-executed Sublease.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublessor and Sublessee have executed and delivered this
Sublease as of the date first set forth above.

 

SUBLESSOR:     SUBLESSEE: Openwave Mobility, Inc.,     Model N, Inc., a Delaware
corporation     a Delaware corporation, By:   /s/ Tom Clark     By:   /s/ Sujan
Jain Name:   Tom Clark     Name:   Sujan Jain Its:   CFO     Its:   CFO

Openwave Messaging, Inc.,

a Delaware corporation

      By:   /s/ Tom Clark       Name:   Tom Clark       Its:   CFO      

 

8



--------------------------------------------------------------------------------

EXHIBIT A

Master Lease



--------------------------------------------------------------------------------

OFFICE LEASE

This Office Lease (this “Lease”), dated as of the date set forth in Section 1.1,
is made by and between VII PAC SHORES INVESTORS, L.L.C., a Delaware limited
liability company (“Landlord”), and OPENWAVE MOBILITY, INC., a Delaware
corporation (“Mobility”), and OPENWAVE MESSAGING, INC., a Delaware corporation
(together with Mobility, each an “Original Tenant Entity”) (jointly and
severally, “Tenant”). The following exhibits are incorporated herein and made a
part hereof: Exhibit A (Outline of Premises); Exhibit B (Work Letter);
Exhibit B-1 (Approved Space Plan); Exhibit C (Form of Confirmation Letter);
Exhibit D (Rules and Regulations); Exhibit E (Judicial Reference); Exhibit F
(Additional Provisions); Exhibit F-1 (Landlord’s UPS Equipment); Exhibit F-2
(Landlord’s Furniture); Exhibit F-3 (Potential Offering Space); Exhibit F-4
(Building Signage); Exhibits G, G-1 and G-2 (Notice to Tenants and Transferees
of Current or Future Uses of Adjacent Port Property); Exhibit H (Notice to
Pacific Shores Tenants, Lessees, Successors, Assigns And Transferees Regarding
Current or Future Uses of Adjacent RMC Lonestar and Port of Redwood City
Property); Exhibit I (Letter of Credit); and Exhibit J (Hazardous Materials
Disclosure Certificate).

1 BASIC LEASE INFORMATION

 

1.1        Date:

   October 1, 2012

1.2        Premises.

  

1.2.1     “Building”:

   1600 Seaport Boulevard, Redwood City, CA 94063, commonly known as Pacific
Shores Center – Building Number 6.

1.2.2     “Premises”:

   Subject to Section 2.1.1, 36,523 rentable square feet of space located on the
4th floor of the Building and commonly known as Suite 400, the outline and
location of which is set forth in Exhibit A. If the Premises include any floor
in its entirety, all corridors and restroom facilities located on such floor
shall be considered part of the Premises.

1.2.3     “Property”:

   The Building, the parcel(s) of land upon which it is located, and, at
Landlord’s discretion, any parking facilities and other improvements serving the
Building and the parcel(s) of land upon which such parking facilities and other
improvements are located.

1.2.4     “Project”:

   The Property or, at Landlord’s discretion, any project containing the
Property and any other land, buildings or other improvements (including, without
limitation, that land, those buildings and those improvements located at 1100,
1200, 1300, 1400, 1500, 1600, 1700, 1800, 1900, 2000 and 2100 Seaport Boulevard,
Redwood City, CA 94063).

 

1



--------------------------------------------------------------------------------

1.3        Term

  

1.3.1     Term:

   The term of this Lease (the “Term”) shall commence on the Commencement Date
and end on the Expiration Date (or any earlier date on which this Lease is
terminated as provided herein).

1.3.2     “Commencement Date”:

   The earlier of (i) the Business Commencement Date (defined below), or
(ii) December 15, 2012. As used herein, “Business Commencement Date” means the
first date on which Tenant conducts business in the Premises; provided, however,
that for purposes of this Section 1.3.2, the operation of a data center and
server room in the Premises shall not, by itself, be deemed to constitute the
conduct of business in the Premises by Tenant so long as not more than seven (7)
persons claiming by, through or under Tenant occupy the Premises. During the
period beginning on the Delivery Date (defined below) and ending on the date
immediately preceding the Commencement Date, all of the provisions hereof shall
apply; provided, however, that during such period (a) Tenant shall not be
required to pay Monthly Rent (defined in Section 3), and (b) Tenant may not
conduct business in the Premises. As used herein, the “Delivery Date” means the
date on which Landlord tenders possession of the Premises to Tenant free from
occupancy by any party. Landlord shall cause the Delivery Date to occur not
later than the first (1st) business day after the date of mutual execution and
delivery hereof.

1.3.3     “Expiration Date”:

   The last day of the 60th full calendar month commencing on or after the
Commencement Date.

1.4        “Base Rent”:

  

 

Period During
Term    Annual Base
Rent Per
Rentable Square
Foot (rounded to
the nearest 100th
of a dollar)      Monthly Base
Rent Per
Rentable Square
Foot (rounded to
the nearest 100th
of a dollar)      Monthly
Installment
of Base Rent  

Commencement Date through last day of 12th full calendar month of Term

   $ 31.54       $ 2.63       $ 95,994.62   

13th through 24th full calendar months of Term

   $ 32.49       $ 2.71       $ 98,886.02   

25th through 36th full calendar months of Term

   $ 33.46       $ 2.79       $ 101,838.29   

37th through 48th full calendar months of Term

   $ 39.34       $ 3.28       $ 119,729.00   

49th full calendar month of Term through Expiration Date

   $ 40.56       $ 3.38       $ 123,320.87   

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, so long as no Default (defined in Section 19.1)
exists, Tenant shall be entitled to an abatement of Base Rent, in the amount of
$95,994.62 per month, for the first five (5) full calendar months of the Term.

 

1.5        “Additional Fees”:

  Collectively, the Management Fee (defined below) and the Athletic Facility Fee
(defined below). The term “Management Fee” shall mean a monthly fee equal to 3%
of the monthly installment of Base Rent payable hereunder for such month (as
determined without taking into consideration any abatement of Base Rent for such
month). The term “Athletic Facility Fee” shall mean a monthly fee equal to the
sum of (1) Tenant’s Share (defined below) of the product of (A) a fraction (the
numerator of which is the Building Rentable Square Footage (defined below) and
the denominator of which is 1,672,073 rentable square feet) multiplied by (B)
the product of (i) the monthly Base Rent per rentable square foot payable
hereunder for such month (as determined without taking into consideration any
abatement of Base Rent for such month) multiplied by (ii) 38,000 rentable square
feet; plus (2) the amount of $17.50 for each Additional Membership (defined in
Section 25.13) purchased by Tenant pursuant to Section 25.13.

1.6        “Tenant’s Share”:

  12.9050% (based upon a total of 283,015 rentable square feet in the Building)
(the “Building Rentable Square Footage”), subject to Section 2.1.1.

 

3



--------------------------------------------------------------------------------

1.7        “Permitted Use”:

  General office use or any other use that: (a) is limited to research and
development; (b) is legally permitted; (c) is not a retail use; (d) does not
generate (i) foot traffic exceeding that normally associated with general office
use, (ii) any noise or odor detectable outside the Premises that is not normally
associated with general office use, (iii) any burden on any Building system
exceeding that normally associated with general office use, or (iv) any risk to
the Building or to the safety or health of its occupants that is not normally
associated with general office use; (e) does not adversely affect Landlord’s or
Tenant’s insurance coverage; (f) does not involve the introduction, use, storage
or disposal of any type or quantity of Hazardous Material (defined in
Section 26.1.1(a)) not customarily associated with general office use (except to
the extent permitted under Section 26); and (g) in all other respects is
consistent with a first-class office building.

1.8.       “Security Deposit”:

  $0.00, as more particularly described in Section 21.

Prepaid Base Rent:

  $95,994.62, as more particularly described in Section 3.

Prepaid Additional Rent:

  $45,532.01, as more particularly described in Section 3.

1.9        Parking:

 

The Applicable Number (defined below) of unreserved parking spaces, at the rate
of $0.00 per space per month. As used herein, “Applicable Number” means, at any
time, the largest whole number that does not exceed the number obtained by
multiplying (a) the quotient obtained by dividing (i) 3, by (ii) 1,000 rentable
square feet, by (b) the rentable square footage of the Premises.

 

Zero (0) reserved parking spaces, at the rate of $N/A per space per month.

1.10      Address of Tenant:

 

Before the Commencement Date:

 

Openwave Mobility, Inc. and Openwave Messaging, Inc.

2100 Seaport Blvd.

Redwood City, CA 94063

Attn: Chief Financial Officer

 

From and after the Commencement Date: the Premises, Attn: Chief Financial
Officer.

 

4



--------------------------------------------------------------------------------

1.11      Address of Landlord:

 

Equity Office

2655 Campus Drive, Suite 100

San Mateo, California 94403

Attn: Building manager

 

with copies to:

 

Equity Office

2655 Campus Drive, Suite 100

San Mateo, California 94403

Attn: Managing Counsel

 

and

 

Equity Office

Two North Riverside Plaza

Suite 2100

Chicago, IL 60606

Attn: Lease Administration

1.12      Broker(s):

  Cassidy Turley Northern California, Inc., a California corporation (“Tenant’s
Broker”), representing Tenant, and Cassidy Turley Northern California, Inc., a
California corporation (“Landlord’s Broker”), representing Landlord.

1.13      Building HVAC Hours and Holidays:

  “Building HVAC Hours” means 7:00 a.m. to 6:00 p.m., Monday through Friday,
excluding the day of observation of New Year’s Day, Presidents Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day, and, at
Landlord’s discretion, any other locally or nationally recognized holiday that
is observed by other buildings comparable to and in the vicinity of the Building
(collectively, “Holidays”).

1.14      “Transfer Radius”:

  None.

1.15      “Tenant Improvements”:

  Defined in Exhibit B, if any.

1.16      [Intentionally Omitted]

 

1.17      “Letter of Credit”:

  Defined in Section 4 of Exhibit F.

2 PREMISES AND COMMON AREAS.

2.1 The Premises.

2.1.1 Subject to the terms hereof, Landlord hereby leases the Premises to Tenant
and Tenant hereby leases the Premises from Landlord. Landlord and Tenant
acknowledge that the rentable square footage of the Premises is as set forth in
Section 1.2.2 and the rentable square footage of the

 

5



--------------------------------------------------------------------------------

Building is as set forth in Section 1.6; provided, however, that Landlord may
from time to time re-measure the Premises and/or the Building in accordance with
any generally accepted measurement standards selected by Landlord and adjust
Tenant’s Share based on such re-measurement; provided further, however, that any
such re-measurement shall not affect the amount of Base Rent payable for, the
amount of any tenant allowance applicable to, or the calculation of Tenant’s
Share with respect to, the initial Term. At any time Landlord may deliver to
Tenant a notice substantially in the form of Exhibit C, as a confirmation of the
information set forth therein. Tenant shall execute and return (or, by notice to
Landlord, reasonably object to) such notice within five (5) days after receiving
it, and if Tenant fails to do so, Tenant shall be deemed to have executed and
returned it without exception.

2.1.2 Except as expressly provided herein, the Premises are accepted by Tenant
in their configuration and condition existing on the date hereof, without any
obligation of Landlord to perform or pay for any alterations to the Premises,
and without any representation or warranty regarding the configuration or
condition of the Premises, the Building or the Project or their suitability for
Tenant’s business.

2.2 Common Areas. Tenant may use, in common with Landlord and other parties and
subject to the Rules and Regulations (defined in Exhibit D), any portions of the
Property that are designated from time to time by Landlord for such use (the
“Common Areas”).

3 RENT. Tenant shall pay all Base Rent and Additional Rent (defined below)
(collectively, “Rent”) to Landlord or Landlord’s agent, without prior notice or
demand or any setoff or deduction, at the place Landlord may designate from time
to time, in money of the United States of America that, at the time of payment,
is legal tender for the payment of all obligations. As used herein, “Additional
Rent” means all amounts, other than Base Rent, that Tenant is required to pay
Landlord hereunder. Monthly payments of Base Rent and monthly payments of
Additional Rent for Expenses (defined in Section 4.2.2), Taxes (defined in
Section 4.2.3) and Additional Fees (collectively, “Monthly Rent”) shall be paid
in advance on or before the first day of each calendar month during the Term;
provided, however, that the installment of Base Rent for the first full calendar
month for which Base Rent is payable hereunder and the installment of Additional
Rent for Expenses and Taxes and Additional Fees for the first full calendar
month for which such Additional Rent is payable hereunder shall be paid upon
Tenant’s execution and delivery hereof. Except as otherwise provided herein, all
other items of Additional Rent shall be paid within 30 days after Landlord’s
request for payment. Rent for any partial calendar month shall be prorated based
on the actual number of days in such month. Without limiting Landlord’s other
rights or remedies, (a) if any installment of Rent is not received by Landlord
or its designee within five (5) business days after its due date, Tenant shall
pay Landlord a late charge equal to 5% of the overdue amount (provided, however,
that such late charge shall not apply to any such delinquency unless either
(i) such delinquency is not cured within five (5) business days after notice
from Landlord and Tenant previously received notice from Landlord of a
delinquency that occurred earlier in the same calendar year, or (ii) Tenant
previously received two or more notices from Landlord of a delinquency that
occurred earlier in the same calendar year); and (b) any Rent that is not paid
within 10 days after its due date shall bear interest, from its due date until
paid, at the lesser of 10% per annum or the highest rate permitted by Law
(defined in Section 5). Tenant’s covenant to pay Rent is independent of every
other covenant herein.

4 EXPENSES AND TAXES.

4.1 General Terms. In addition to Base Rent, Tenant shall pay, in accordance
with Section 4.4, for each Expense Year (defined in Section 4.2.1), an amount
equal to the sum of (a) Tenant’s Share of Expenses for such Expense Year, plus
(b) Tenant’s Share of Taxes for such Expense Year. Tenant’s Share of Expenses
and Tenant’s Share of Taxes for any partial Expense Year shall be prorated based
on the number of days in such Expense Year.

 

6



--------------------------------------------------------------------------------

4.2 Definitions. As used herein, the following terms have the following
meanings:

4.2.1 “Expense Year” means each calendar year in which any portion of the Term
occurs.

4.2.2 “Expenses” means all expenses, costs and amounts that Landlord pays or
accrues during any Expense Year because of or in connection with the ownership,
management, maintenance, security, repair, replacement, restoration or operation
of the Property. Landlord shall act in a reasonable manner in incurring
Expenses. Without limiting the preceding sentence, Landlord shall not
“double-count” any amount as an Expense or add a “mark-up” to any Expense;
provided, however, that this sentence shall not limit (a) Landlord’s right to
include a management fee in Expenses pursuant to clause (vi) of the next
succeeding sentence, or (b) the second-to-last paragraph of this Section 4.2.2.
Expenses shall include (i) the cost of supplying all utilities, the cost of
operating, repairing, maintaining and renovating the utility, telephone,
mechanical, sanitary, storm-drainage, and elevator systems, and the cost of
maintenance and service contracts in connection therewith; (ii) the cost of
licenses, certificates, permits and inspections, the cost of contesting any Laws
that may affect Expenses, and the costs of complying with any
governmentally-mandated transportation-management or similar program; (iii) the
cost of all insurance premiums and commercially reasonable deductibles; (iv) the
cost of landscaping and relamping; (v) the cost of parking-area operation,
repair, restoration, and maintenance; (vi) fees and costs, including consulting
fees, legal fees and accounting fees, of all contractors and consultants in
connection with the management, operation, maintenance and repair of the
Property; (vii) the fair rental value of any management office space;
(viii) wages, salaries and other compensation, expenses and benefits, including
taxes levied thereon, of all persons engaged in the operation, maintenance and
security of the Property, and costs of training, uniforms, and employee
enrichment for such persons; (ix) the costs of operation, repair, maintenance
and replacement of all systems and equipment (and components thereof) of the
Property; (x) the cost of janitorial, alarm, security and other services,
replacement of wall and floor coverings, ceiling tiles and fixtures in Common
Areas, maintenance and replacement of curbs and walkways, repair to roofs and
re-roofing; (xi) rental or acquisition costs of supplies, tools, equipment,
materials and personal property used in the maintenance, operation and repair of
the Property (provided, however, that if any of such supplies, tools, equipment,
materials or personal property (a) would be deemed a capital expenditure under
generally accepted accounting principles, (b) is not needed in connection with
normal repairs and maintenance of permanent systems, and (c) either (1) is not
used in providing janitorial services or similar services, or (2) is affixed to
the Building, then the determination of whether the rental or acquisition cost
of such item may be included in Expenses shall be governed by clause (xii)
below); (xii) the cost of capital improvements or replacements that are
(A) intended to effect economies in the operation or maintenance of the
Property, reduce current or future Expenses, enhance the safety or security of
the Property or its occupants, or enhance the environmental sustainability of
the Property’s operations, (B) replacements or modifications of the
nonstructural portions of the Base Building (defined in Section 7) or Common
Areas that are required to keep the Base Building or Common Areas in good
condition, or (C) required under any Law (except to the extent that such Law was
in effect and required the installation of such capital improvements or
replacements before the date hereof); (xiii) [Intentionally Omitted]; and
(xiv) payments or costs under any existing or future reciprocal easement
agreement, transportation management agreement, landscape maintenance agreement,
cost-sharing agreement or other covenant, condition, restriction or similar
instrument affecting the Property (including any such agreement relating to the
Athletic Facility).

Notwithstanding the foregoing, Expenses shall not include:

(a) capital expenditures not described in clauses (xi) or (xii) above (in
addition, any capital expenditure shall be amortized (including actual or
imputed reasonable interest on the amortized cost) over the lesser of (i) the
useful life of the item purchased through such capital expenditure, as
reasonably determined by Landlord in accordance with sound real estate
management and accounting principles, or (ii) the period of time that Landlord
reasonably estimates will be required for any Expense savings resulting from
such capital expenditure to equal such capital expenditure; provided, however,
that any capital expenditure that is included in Expenses solely on the grounds
that it is intended to reduce current or future Expenses shall be so amortized
over the period of time described in the preceding clause (ii));

 

7



--------------------------------------------------------------------------------

(b) depreciation;

(c) payments of mortgage or other non-operating debts of Landlord;

(d) costs of repairs to the extent Landlord is entitled to be reimbursed by
insurance or condemnation proceeds, except to the extent it would not be
fiscally prudent to pursue legal action to recover such costs;

(e) costs of leasing space in the Building, including brokerage commissions,
lease concessions, rental abatements and construction allowances granted to
specific tenants;

(f) costs of selling, financing or refinancing the Property;

(g) fines, penalties or interest resulting from late payment of Taxes or
Expenses;

(h) organizational expenses of creating or operating the entity that constitutes
Landlord;

(i) damages paid to Tenant hereunder or to other tenants of the Property under
their respective leases;

(j) amounts (other than management fees) paid to Landlord’s affiliates for
services, but only to the extent such amounts exceed the prices charged for such
services by unaffiliated third parties having similar skill and experience;

(k) fines or penalties resulting from any violations of Law, negligence or
willful misconduct of Landlord or its other tenants or occupants of the Building
or their respective employees, agents or contractors;

(l) advertising and promotional expenses;

(m) Landlord’s charitable and political contributions;

(n) ground or underlying lease rental;

(o) attorney’s fees and other expenses incurred in connection with negotiations
or disputes with tenants or other occupants of the Property;

(p) costs of services or benefits made available to other tenants of the
Building but not to Tenant;

(q) costs of purchasing or leasing major sculptures, paintings or other artwork
(as opposed to decorations purchased or leased by Landlord for display in the
Common Areas of the Building);

(r) any expense for which Landlord is entitled to receive reimbursement from a
third party (other than from a tenant of the Building pursuant to its lease),
except to the extent it would not be fiscally prudent to pursue legal action to
recover such expense;

(s) any expense for which Landlord is entitled to be reimbursed by another
tenant of the Building pursuant to its lease (other than through payment of
operating costs or expenses);

 

8



--------------------------------------------------------------------------------

(t) costs of curing defects in design or original construction of the Property;

(u) costs that Landlord is entitled to recover under a warranty, except to the
extent it would not be fiscally prudent to pursue legal action to recover such
costs;

(v) reserves;

(w) ground lease rental;

(x) wages, salaries, fees or fringe benefits (“Labor Costs”) paid to executive
personnel or officers or partners of Landlord (provided, however, that if such
individuals provide services directly related to the operation, maintenance or
ownership of the Property that, if provided directly by a general manager or
property manager or his or her general support staff, would normally be
chargeable as an operating expense of a comparable office building, then the
Labor Costs of such individuals may be included in Expenses to the extent of the
percentage of their time that is spent providing such services to the Property);

(y) rent for office space occupied by Building management personnel to the
extent (i) such rent exceeds the fair rental value of such office space, or
(ii) the size of such office space exceeds 2,000 rentable square feet;

(z) insurance deductibles other than (a) earthquake insurance deductibles up to
the amount (the “Annual Limit”) of 0.5% of the total insurable value of the
Property per occurrence (provided, however, that, notwithstanding any contrary
provision hereof, if, for any occurrence, the earthquake insurance deductible
exceeds the Annual Limit, then, after such deductible is included (up to the
Annual Limit) in Expenses for the applicable Expense Year, such excess may be
included (up to the Annual Limit) in Expenses for the immediately succeeding
Expense Year, and any portion of such excess that is not so included in Expenses
for such immediately succeeding Expense Year may be included (up to the Annual
Limit) in Expenses for the next succeeding Expense Year, and so on with respect
to each succeeding Expense Year; provided further, however, that in no event
shall the portions of such deductible that are included in Expenses for any one
or more Expense Years exceed, in the aggregate, 5.0% of the total insurable
value of the Property), and (b) any other insurance deductibles up to $50,000.00
per occurrence;

(aa) costs of cleaning up Hazardous Materials, except for routine cleanup
performed as part of the ordinary operation and maintenance of the Property;

(bb) expenses (other than Parking Expenses (defined below)) of operating any
commercial concession at the Project; or

(cc) Parking Expenses (defined below), except to the extent Parking Expenses
exceed parking revenues on an annual basis (as used herein, “Parking Expenses”
means costs of operating, maintaining and repairing the Parking Facility,
including costs of parking equipment, tickets, supplies, signs, cleaning,
resurfacing, restriping, parking-garage management fees, and the wages,
salaries, employee benefits and taxes for individuals working exclusively in the
Parking Facility; provided, however, that Parking Expenses shall exclude
(i) capital expenses, and (ii) costs of electricity, janitorial service,
elevator maintenance and insurance).

If, during any portion of any Expense Year, the Building is not 100% occupied
(or a service provided by Landlord to tenants of the Building generally is not
provided by Landlord to a tenant that provides such service itself), variable
Expenses for such Expense Year shall be determined as if the Building had been
100% occupied (and all services provided by Landlord to tenants of the Building
generally had been provided by Landlord to all tenants) during such portion of
such Expense Year. If a

 

9



--------------------------------------------------------------------------------

tenant of the Building reimburses Landlord on a separately measured basis, and
not through payment of operating costs or expenses, for a service that is
provided by Landlord to tenants of the Building generally, then, for purposes of
the preceding sentence, such service shall be deemed to be provided to such
tenant by such tenant itself and not by Landlord.

Landlord shall keep its books and records relating to Expenses in accordance
with generally accepted accounting principles, consistently applied.

4.2.3 “Taxes” means all federal, state, county or local governmental or
municipal taxes, fees, charges, assessments, levies, licenses or other
impositions, whether general, special, ordinary or extraordinary, that are paid
or accrued during any Expense Year (without regard to any different fiscal year
used by such governmental or municipal authority) because of or in connection
with the ownership, leasing or operation of the Property, including, without
limitation, those imposed by any improvement district or any community
facilities district (including with respect to a district established for
purposes of constructing the Seaport Boulevard improvements and other
improvements as required in the development agreement related to the Project or
by the City of Redwood City). Taxes shall include (a) real estate taxes;
(b) general and special assessments; (c) transit taxes; (d) leasehold taxes;
(e) personal property taxes imposed upon the fixtures, machinery, equipment,
apparatus, systems, appurtenances, furniture and other personal property used in
connection with the Property; (f) any tax on the rent, right to rent or other
income from any portion of the Property or as against the business of leasing
any portion of the Property; and (g) any assessment, tax, fee, levy or charge
imposed by any governmental agency, or by any non-governmental entity pursuant
to any private cost-sharing agreement, in order to fund the provision or
enhancement of any fire-protection, street-, sidewalk- or road-maintenance,
refuse-removal or other service that is (or, before the enactment of
Proposition 13, was) normally provided by governmental agencies to property
owners or occupants without charge (other than through real property taxes). Any
costs and expenses (including reasonable attorneys’ and consultants’ fees)
incurred in attempting to protest, reduce or minimize Taxes shall be included in
Taxes for the year in which they are incurred. Notwithstanding any contrary
provision hereof, Taxes shall be determined without regard to any “green
building” credit and shall exclude (i) all excess profits taxes, franchise
taxes, gift taxes, capital stock taxes, inheritance and succession taxes, estate
taxes, federal and state income taxes, and other taxes to the extent
(x) applicable to Landlord’s general or net income (as opposed to rents,
receipts or income attributable to operations at the Property), or (y) measured
solely by the square footage, rent, fees, services, tenant allowances or similar
amounts, rights or obligations described or provided in or under any particular
lease, license or similar agreement or transaction at the Building; (ii) any
Expenses, and (iii) any items required to be paid or reimbursed by Tenant under
Section 4.5.

4.3 Allocation. Landlord, in its reasonable discretion, may equitably allocate
Expenses among office, retail or other portions or occupants of the Property. If
Landlord incurs Expenses or Taxes for the Property together with another
property, Landlord, in its reasonable discretion, shall equitably allocate such
shared amounts between the Property and such other property.

4.4 Calculation and Payment of Expenses and Taxes.

4.4.1 Statement of Actual Expenses and Taxes; Payment by Tenant. Landlord shall
give to Tenant, after the end of each Expense Year, a statement (the
“Statement”) setting forth the actual Expenses and Taxes for such Expense Year.
If the amount paid by Tenant for such Expense Year pursuant to Section 4.4.2 is
less or more than the sum of Tenant’s Share of the actual Expenses plus Tenant’s
Share of the actual Taxes (as such amounts are set forth in such Statement),
Tenant shall pay Landlord the amount of such underpayment, or receive a credit
in the amount of such overpayment, with or against the Rent next coming due
hereunder within 30 days after Tenant’s receipt of such Statement; provided,
however, that if this Lease has expired or terminated and Tenant has vacated the
Premises, Tenant shall pay Landlord the amount of such underpayment, or Landlord
shall pay Tenant the

 

10



--------------------------------------------------------------------------------

amount of such overpayment (less any Rent due), within 30 days after delivery of
such Statement. Landlord shall use reasonable efforts to deliver the Statement
on or before May 31 of the calendar year immediately following the Expense Year
to which it applies. Any failure of Landlord to timely deliver the Statement for
any Expense Year shall not diminish either party’s rights under this Section 4.

4.4.2 Statement of Estimated Expenses and Taxes. Landlord shall give to Tenant,
for each Expense Year, a statement (the “Estimate Statement”) setting forth
Landlord’s reasonable estimates of the Expenses (the “Estimated Expenses”) and
Taxes (the “Estimated Taxes”) for such Expense Year. Upon receiving an Estimate
Statement, Tenant shall pay, with its next installment of Base Rent, an amount
equal to the excess of (a) the amount obtained by multiplying (i) the sum of
Tenant’s Share of the Estimated Expenses plus Tenant’s Share of the Estimated
Taxes (as such amounts are set forth in such Estimate Statement), by (ii) a
fraction, the numerator of which is the number of months that have elapsed in
the applicable Expense Year (including the month of such payment) and the
denominator of which is 12, over (b) any amount previously paid by Tenant for
such Expense Year pursuant to this Section 4.4.2. Until Landlord delivers a new
Estimate Statement (which Landlord may do at any time), Tenant shall pay
monthly, with the monthly Base Rent installments, an amount equal to one-twelfth
(1/12) of the sum of Tenant’s Share of the Estimated Expenses plus Tenant’s
Share of the Estimated Taxes, as such amounts are set forth in the previous
Estimate Statement. Landlord shall use reasonable efforts to deliver an Estimate
Statement for each Expense Year on or before January 1 of such Expense Year. Any
failure of Landlord to timely deliver any Estimate Statement shall not diminish
Landlord’s rights to receive payments and revise any previous Estimate Statement
under this Section 4.

4.4.3 Retroactive Adjustment of Taxes. Notwithstanding any contrary provision
hereof, if, after Landlord’s delivery of any Statement, an increase or decrease
in Taxes occurs for the applicable Expense Year (whether by reason of
reassessment, error, or otherwise), Taxes for such Expense Year shall be
retroactively adjusted. If, as a result of such adjustment, it is determined
that Tenant has under- or overpaid Tenant’s Share of such Taxes, Tenant shall
pay Landlord the amount of such underpayment, or receive a credit in the amount
of such overpayment, with or against the Rent then or next due hereunder;
provided, however, that if this Lease has expired or terminated and Tenant has
vacated the Premises, Tenant shall pay Landlord the amount of such underpayment,
or Landlord shall pay Tenant the amount of such overpayment (less any Rent due),
within 30 days after such adjustment is made.

4.5 Charges for Which Tenant is Directly Responsible. Tenant shall pay, before
delinquency, any taxes levied against Tenant’s equipment, furniture, fixtures
and other personal property located in or about the Premises. If any such taxes
are levied against Landlord or its property (or if the assessed value of
Landlord’s property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or other personal property of Tenant),
Landlord may pay such taxes (or such increased assessment) regardless of their
(or its) validity, in which event Tenant, within 30 days after receiving written
demand together with reasonable documentation of such levy (or such increased
assessment), shall repay to Landlord the amount so paid. If the Leasehold
Improvements (defined in Section 7.1) are assessed for real property tax
purposes at a valuation higher than the valuation at which tenant improvements
conforming to Landlord’s “building standard” in other space in the Building are
assessed, the Taxes levied against Landlord or the Property by reason of such
excess assessed valuation shall be deemed taxes levied against Tenant’s personal
property for purposes of this Section 4.5. Notwithstanding any contrary
provision hereof, Tenant shall pay 10 days before delinquency (or reimburse to
Landlord upon demand, if the same is required by Law to be paid by Landlord):
(i) any rent tax, sales tax, service tax, transfer tax, value added tax, use
tax, business tax, gross income tax, gross receipts tax, or other tax,
assessment, fee, levy or charge measured solely by the square footage, Rent,
services, tenant allowances or similar amounts, rights or obligations described
or provided in or under this Lease; and (ii) any taxes assessed upon the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of any portion of the Property.

 

11



--------------------------------------------------------------------------------

4.6 Books and Records. Within 180 days after receiving any Statement (the
“Review Notice Period”), Tenant may give Landlord notice (“Review Notice”)
stating that Tenant elects to review Landlord’s calculation of the Expenses
and/or Taxes for the Expense Year to which such Statement applies and
identifying with reasonable specificity the records of Landlord reasonably
relating to such matters that Tenant desires to review. Within a reasonable time
after receiving a timely Review Notice (and, at Landlord’s option, an executed
confidentiality agreement as described below), Landlord shall deliver to Tenant,
or make available for inspection at a location reasonably designated by
Landlord, copies of such records. Within 60 days after such records are made
available to Tenant (the “Objection Period”), Tenant may deliver to Landlord
notice (an “Objection Notice”) stating with reasonable specificity any
objections to the Statement, in which event Landlord and Tenant shall work
together in good faith to resolve Tenant’s objections. Tenant may not deliver
more than one Review Notice or more than one Objection Notice with respect to
any Expense Year. If Tenant fails to give Landlord a Review Notice before the
expiration of the Review Notice Period or fails to give Landlord an Objection
Notice before the expiration of the Objection Period, Tenant shall be deemed to
have approved the Statement. If Tenant retains an agent to review Landlord’s
records, the agent must be with a CPA firm licensed to do business in the State
of California and its fees shall not be contingent, in whole or in part, upon
the outcome of the review. Tenant shall be responsible for all costs of such
review; provided, however, that if Landlord and Tenant determine that the sum of
Expenses and Taxes for the Expense Year in question was overstated by more than
5%, Landlord, within 30 days after receiving paid invoices therefor from Tenant,
shall reimburse Tenant for the reasonable amounts paid by Tenant to third
parties in connection with such review (not to exceed $5,000.00). The records
and any related information obtained from Landlord shall be treated as
confidential, and as applicable only to the Premises, by Tenant, its auditors,
consultants, and any other parties reviewing the same on behalf of Tenant
(collectively, “Tenant’s Auditors”). Before making any records available for
review, Landlord may require Tenant and Tenant’s Auditors to execute a
reasonable confidentiality agreement, in which event Tenant shall cause the same
to be executed and delivered to Landlord within 30 days after receiving it from
Landlord, and if Tenant fails to do so, the Objection Period shall be reduced by
one day for each day by which such execution and delivery follows the expiration
of such 30-day period. Notwithstanding any contrary provision hereof, Tenant may
not examine Landlord’s records or dispute any Statement if any Rent remains
unpaid past its due date. If, for any Expense Year, Landlord and Tenant
determine that the sum of Tenant’s Share of the actual Expenses plus Tenant’s
Share of the actual Taxes is less or more than the amount reported, Tenant shall
receive a credit in the amount of its overpayment against Rent then or next due
hereunder, or pay Landlord the amount of its underpayment with the Rent next due
hereunder; provided, however, that if this Lease has expired or terminated and
Tenant has vacated the Premises, Landlord shall pay Tenant the amount of its
overpayment (less any Rent due), or Tenant shall pay Landlord the amount of its
underpayment, within 30 days after such determination.

5 USE; COMPLIANCE WITH LAWS. Tenant shall not (a) use the Premises for any
purpose other than the Permitted Use, or (b) do anything in or about the
Premises that violates any of the Rules and Regulations, damages the reputation
of the Project, interferes with, injures or annoys other occupants of the
Project, or constitutes a nuisance. Tenant, at its expense, shall comply with
all Laws relating to (i) the operation of its business at the Project, (ii) the
use, condition, configuration or occupancy of the Premises, or (iii) the
Building systems located in or exclusively serving the Premises. If, in order to
comply with any such Law, Tenant must obtain or deliver any permit, certificate
or other document evidencing such compliance, Tenant shall provide a copy of
such document to Landlord promptly after obtaining or delivering it. If a change
to any Common Area, the Building structure, or any Building system located
outside of and not exclusively serving the Premises becomes required under Law
(or if any such requirement is enforced) as a result of any Tenant-Insured
Improvement (defined in Section 10.2.2) that is not of a type customarily
installed for general office use, the installation of any trade fixture, or any
particular use of the Premises (as distinguished from general office use), then
Tenant, upon demand, shall (x) at Landlord’s option, either make such change at
Tenant’s cost or pay Landlord the cost of making such change, and (y) pay
Landlord a coordination fee equal to 5% of the cost of such change. As used
herein, “Law” means any existing or future law, code, ordinance, regulation or
requirement of any governmental authority having jurisdiction over the Project
or the parties.

 

12



--------------------------------------------------------------------------------

6 SERVICES.

6.1 Standard Services. Landlord shall provide the following services on all days
(unless otherwise stated below): (a) subject to limitations imposed by Law,
customary heating, ventilation and air conditioning in season (“Building HVAC”)
during Building HVAC Hours (provided that this clause (a) shall not limit the
hours of operation of any Unit (defined in Section 25.5); (b) electricity
supplied by the applicable public utility, stubbed to the Premises; (c) water
supplied by the applicable public utility (i) for use in lavatories and any
drinking facilities located in Common Areas within the Building, and
(ii) stubbed to the Building core for use in any plumbing fixtures located in
the Premises; (d) janitorial services to the Building (other than the Premises),
except on weekends and Holidays; (e) elevator service (subject to scheduling by
Landlord for any freight service); and (f) access to the Building for Tenant and
its employees, 24 hours per day/7 days per week, subject to the terms hereof and
such security or monitoring systems as Landlord may reasonably impose, including
sign-in procedures and/or presentation of identification cards.

6.2 Electricity Costs and Above-Standard Use. Electricity used by Tenant in the
Premises shall, at Landlord’s option, be paid for by Tenant either: (a) through
inclusion in Expenses (except as provided for excess usage); (b) by a separate
charge payable by Tenant to Landlord; or (c) by separate charge billed by the
applicable utility company and payable directly by Tenant. Tenant shall pay
Landlord, upon billing, any costs of installing, operating and maintaining any
equipment that is installed in order to measure electricity consumption in the
Premises; and to the extent that Tenant is otherwise paying for consumption of
electricity in the Premises through Expenses but Tenant’s consumption of
electricity exceeds the rate Landlord reasonably deems to be standard for the
Building, Tenant shall pay Landlord, upon billing, the cost of such excess
consumption, including any costs of installing (to the extent not already
installed), operating and maintaining any equipment that is installed in order
to supply or measure such excess electricity. The connected electrical load of
Tenant’s incidental-use equipment shall not exceed 2.5 watts per rentable square
foot of the Premises, excluding base Building lighting and HVAC systems, and
Tenant’s electrical usage shall not exceed the capacity of the feeders to the
Project or the risers or wiring installation. For purposes of the preceding
sentence, “incidental-use equipment” shall not include any Unit or any equipment
that is located in Tenant’s server room and is separately metered pursuant to
this Section 6.2. If Tenant’s consumption of water exceeds the rate Landlord
reasonably deems to be standard for the Building, Tenant shall pay Landlord,
upon billing, the cost of such excess consumption, including any costs of
installing (to the extent not already installed), operating and maintaining any
equipment that is installed in order to supply or measure such excess water.
Landlord shall provide Building HVAC outside Building HVAC Hours if Tenant gives
Landlord such prior notice and pays Landlord such hourly cost per zone as
Landlord may require; and, provided that, the minimum period of time for which
Tenant may request Building HVAC outside Building HVAC Hours is three (3) hours.
The parties acknowledge that, as of the date hereof, Landlord’s charge for
Building HVAC outside Building HVAC Hours is $35.00 per hour per zone, subject
to change from time to time. Tenant shall not, without Landlord’s prior consent,
use equipment that may affect the temperature maintained by the air conditioning
system or consume above-Building-standard amounts of any water furnished for the
Premises by Landlord pursuant to Section 6.1.

6.3 Interruption. Subject to Section 11, any failure to furnish, delay in
furnishing, or diminution in the quality or quantity of any Landlord service
resulting from any application of Law, failure of equipment, performance of
maintenance, repairs, improvements or alterations, utility interruption, or
event of Force Majeure (each, a “Service Interruption”) shall not render
Landlord liable to Tenant, constitute a constructive eviction, or excuse Tenant
from any obligation hereunder. Notwithstanding the foregoing, if all or a
material portion of the Premises is made untenantable or

 

13



--------------------------------------------------------------------------------

inaccessible for more than three (3) consecutive business days after notice from
Tenant to Landlord by a Service Interruption that (a) does not result from a
Casualty (defined in Section 11), a Taking (defined in Section 13), or an Act of
Tenant (defined in Section 10.1), and (b) can be corrected through Landlord’s
reasonable efforts, then, as Tenant’s sole remedy, Monthly Rent shall abate for
the period beginning on the day immediately following such 3-business-day period
and ending on the day such Service Interruption ends, but only in proportion to
the percentage of the rentable square footage of the Premises made untenantable
or inaccessible. Notwithstanding the foregoing, if (a) all or a material portion
of the Premises is made untenantable or inaccessible for 30 consecutive days
after notice from Tenant to Landlord by a Service Interruption that (i) does not
result from a Casualty, a Taking, or an Act of Tenant, and (ii) can be corrected
through Landlord’s reasonable efforts, and (b) Landlord is not diligently
pursuing such correction, then nothing in this Section 6.3 shall diminish any
right Tenant may have at law or in equity to terminate this Lease (but not
recover damages) on the grounds that such Service Interruption constitutes a
constructive eviction.

6.4 Janitorial Service to Premises. Tenant, at its expense, shall provide to the
Premises all trash-disposal, janitorial, and customary cleaning service (other
than exterior window washing), on a daily basis (except on weekends and
Holidays) and in a manner customarily provided by owners of Comparable Buildings
(defined in Section 25.10), together with all necessary interior pest control
service, so that the Premises are kept in a reasonably neat, clean and pest-free
condition. Without limiting the foregoing, trash, garbage and other waste shall
be kept only in sanitary containers, and all containers and equipment for the
storage or disposal of such materials shall be kept in a clean and sanitary
condition. In providing services to the Premises as provided in this
Section 6.4, Tenant shall not use contractors, services, labor, materials or
equipment that, in Landlord’s reasonable judgment, would disturb labor harmony
with any workforce or trades engaged in performing other work or services at the
Project.

7 REPAIRS AND ALTERATIONS.

7.1 Repairs. Tenant, at its expense, shall perform all maintenance and repairs
(including replacements) to the Premises, and keep the Premises (excluding any
structural components not installed by Tenant) in as good condition and repair
as existed when Tenant took possession and as thereafter improved by Landlord
and/or Tenant, except for reasonable wear and tear, damage (other than to trade
fixtures) resulting from a Casualty, and repairs that are Landlord’s express
responsibility hereunder. Tenant’s maintenance and repair obligations shall
include (a) all leasehold improvements in the Premises, whenever and by whomever
installed or paid for, including any Tenant Improvements, any Alterations
(defined in Section 7.2), and any leasehold improvements installed pursuant to
any prior lease, but excluding the Base Building (the “Leasehold Improvements”);
(b) all supplemental heating, ventilation and air conditioning units, kitchens
(including hot water heaters, dishwashers, garbage disposals, insta-hot
dispensers, and plumbing) and similar facilities exclusively serving the
Premises, whether located inside or outside of the Premises, and whenever and by
whomever installed or paid for; and (c) all Lines (defined in Section 23) and
trade fixtures. Notwithstanding the foregoing, if a Default or emergency exists
by reason of Tenant’s failure to perform such maintenance and repairs, Landlord
may, at its option, perform such work on Tenant’s behalf, in which case Tenant
shall pay Landlord, upon demand, the cost of such work plus a coordination fee
equal to 5% of such cost. Landlord shall perform all maintenance and repairs to
(i) the roof (including the roof covering) and exterior walls and windows of the
Building, (ii) the Base Building, and (iii) the Common Areas. As used herein,
“Base Building” means the structural portions (including the foundation and roof
structure) of the Building, together with all mechanical (including HVAC),
electrical, plumbing and fire/life-safety systems serving the Building in
general, whether located inside or outside of the Premises.

 

14



--------------------------------------------------------------------------------

7.2 Alterations. Tenant may not make any improvement, alteration, addition or
change to the Premises or to any mechanical, plumbing or HVAC facility or other
system serving the Premises (an “Alteration”) without Landlord’s prior consent,
which consent shall be requested by Tenant not less than 30 days before
commencement of work and shall not be unreasonably withheld by Landlord.
Notwithstanding the foregoing, Landlord’s prior consent shall not be required
for any Alteration that is decorative only (e.g., carpet installation or
painting) and not visible from outside the Premises, provided that Landlord
receives 10 business days’ prior notice. For any Alteration, (a) Tenant, before
commencing work, shall deliver to Landlord, and obtain Landlord’s approval of,
plans and specifications; (b) Landlord, in its discretion, may require Tenant to
obtain security for performance satisfactory to Landlord; (c) Tenant shall
deliver to Landlord “as built” drawings (in CAD format, if requested by
Landlord), completion affidavits, full and final lien waivers, and all
governmental approvals; and (d) Tenant shall pay Landlord upon demand
(i) Landlord’s reasonable out-of-pocket expenses incurred in reviewing the work,
and (ii) a coordination fee equal to 3% of the cost of the work; provided,
however, that this clause (d) shall not apply to any Tenant Improvements and
this clause (d)(ii) shall not apply to any Alterations that cost less than
$50,000 or do not require Landlord’s prior consent under this Section 7.2. If
Tenant, while consisting solely of the Original Tenant Entities, requests
Landlord’s consent to Alterations consisting of the physical separation of the
Premises into two separate suites, each with its own entrance, Landlord shall
not withhold such consent; provided, however, that Landlord may impose
reasonable conditions upon such consent and such Alterations shall be deemed to
be, and to have been timely identified by Landlord as, not Building-standard for
purposes of Section 8.

7.3 Tenant Work. Before commencing any repair or Alteration (“Tenant Work”),
Tenant shall deliver to Landlord, and obtain Landlord’s approval (which shall
not be unreasonably withheld) of, (a) names of contractors, subcontractors,
mechanics, laborers and materialmen; (b) evidence of contractors’ and
subcontractors’ insurance; and (c) any required governmental permits. Tenant
shall perform all Tenant Work (i) in a good and workmanlike manner using
materials of a quality reasonably approved by Landlord; (ii) in compliance with
any approved plans and specifications, all Laws, the National Electric Code, and
Landlord’s construction rules and regulations; and (iii) in a manner that does
not impair the Base Building. If, as a result of any Tenant Work, Landlord
becomes required under Law to perform any inspection, give any notice, or cause
such Tenant Work to be performed in any particular manner, Tenant shall comply
with such requirement and promptly provide Landlord with reasonable
documentation of such compliance. Landlord’s approval of Tenant’s plans and
specifications shall not relieve Tenant from any obligation under this
Section 7.3. In performing any Tenant Work, Tenant shall not use contractors,
services, labor, materials or equipment that, in Landlord’s reasonable judgment,
would disturb labor harmony with any workforce or trades engaged in performing
other work or services at the Project.

8 LANDLORD’S PROPERTY. All Leasehold Improvements shall become Landlord’s
property upon installation and without compensation to Tenant. Notwithstanding
the foregoing, if any Tenant-Insured Improvements are not, in Landlord’s
reasonable judgment, Building-standard, then before the expiration or earlier
termination hereof, Tenant shall, at Landlord’s election, either (a) at Tenant’s
expense, and except as otherwise notified by Landlord, remove such
Tenant-Insured Improvements (other than the Excluded Items (defined below)),
repair any resulting damage to the Premises or Building, and restore the
affected portion of the Premises to its configuration and condition existing
before the installation of such Tenant-Insured Improvements (or, at Landlord’s
election, to a Building-standard tenant-improved configuration and condition as
determined by Landlord, but only to the extent that the cost of such restoration
does not exceed the cost of restoring the affected portion of the Premises to
its configuration and condition existing before the installation of such
Tenant-Insured Improvements), or (b) pay Landlord an amount equal to the
estimated cost of such work, as reasonably determined by Landlord. If Tenant
fails to timely perform any work required under clause (a) of the preceding
sentence, Landlord may perform such work at Tenant’s expense. If, when it
requests Landlord’s approval of any Tenant Improvements or Alterations, Tenant
specifically requests that Landlord identify any such Tenant Improvements or
Alterations that, in Landlord’s judgment, are not Building-standard, Landlord
shall do so when it provides such approval. As used herein, “Excluded Items”
means the Tenant Improvements described with reasonable specificity in the
Approved Space Plan (defined in Section 2.2 of Exhibit B).

 

15



--------------------------------------------------------------------------------

9 LIENS. Tenant shall keep the Project free from any lien arising out of any
work performed, material furnished or obligation incurred by or on behalf of
Tenant. Tenant shall remove (by payment, bonding, or otherwise) any such lien
within 15 business days after notice from Landlord, and if Tenant fails to do
so, Landlord, without limiting its remedies, may pay the amount necessary to
cause such removal, whether or not such lien is valid. The amount so paid,
together with reasonable attorneys’ fees and expenses, shall be reimbursed by
Tenant upon demand.

10 INDEMNIFICATION; INSURANCE.

10.1 Waiver and Indemnification. Tenant waives all claims against Landlord, its
Security Holders (defined in Section 17), Landlord’s managing agent(s), their
(direct or indirect) owners, and the beneficiaries, trustees, officers,
directors, employees and agents of each of the foregoing (including Landlord,
the “Landlord Parties”) for (i) any damage to person or property (or resulting
from the loss of use thereof), except to the extent such damage is caused by any
negligence, willful misconduct or breach of this Lease of or by any Landlord
Party or any contractor of Landlord, or (ii) any failure to prevent or control
any criminal or otherwise wrongful conduct by any third party or to apprehend
any third party who has engaged in such conduct. Tenant shall indemnify, defend,
protect, and hold the Landlord Parties harmless from any obligation, loss,
claim, action, liability, penalty, damage, cost or expense (including reasonable
attorneys’ and consultants’ fees and expenses) (each, a “Claim”) that is imposed
or asserted by any third party and arises from (a) any cause in, on or about the
Premises, or (b) any negligence, willful misconduct or breach of this Lease of
or by, Tenant, any party claiming by, through or under Tenant, their (direct or
indirect) owners, or any of their respective beneficiaries, trustees, officers,
directors, employees, agents, contractors, licensees or invitees (each, an “Act
of Tenant”), except to the extent such Claim arises from any negligence, willful
misconduct or breach of this Lease of or by any Landlord Party or any contractor
of Landlord.

10.2 Tenant’s Insurance. Tenant shall maintain the following coverages in the
following amounts:

10.2.1 Commercial General Liability Insurance covering claims of bodily injury,
personal injury and property damage arising out of Tenant’s operations and
contractual liabilities, including coverage formerly known as broad form, on an
occurrence basis, with combined primary and excess/umbrella limits of $3,000,000
each occurrence and $4,000,000 annual aggregate.

10.2.2 Property Insurance covering (i) all office furniture, trade fixtures,
office equipment, free-standing cabinet work, movable partitions, merchandise
and all other items of Tenant’s property in the Premises installed by, for, or
at the expense of Tenant, and (ii) any Leasehold Improvements installed by or
for the benefit of Tenant, whether pursuant to this Lease or pursuant to any
prior lease to which Tenant was a party or any other prior agreement to which
Tenant was a party (“Tenant-Insured Improvements”). Such insurance shall be
written on a special cause of loss form for physical loss or damage, for the
full replacement cost value (subject to reasonable deductible amounts) new
without deduction for depreciation of the covered items and in amounts that meet
any co-insurance clauses of the policies of insurance, and shall include
coverage for damage or other loss caused by fire or other peril, including
vandalism and malicious mischief, theft, water damage of any type, including
sprinkler leakage, bursting or stoppage of pipes, and explosion, and providing
business interruption coverage for a period of one year.

10.2.3 Workers’ Compensation statutory limits and Employers’ Liability limits of
$1,000,000.

 

16



--------------------------------------------------------------------------------

10.3 Form of Policies. The minimum limits of insurance required to be carried by
Tenant shall not limit Tenant’s liability. Such insurance shall be issued by an
insurance company that has an A.M. Best rating of not less than A-VIII and shall
be in form and content reasonably acceptable to Landlord. Tenant’s Commercial
General Liability Insurance shall (a) name the Landlord Parties and any other
party designated by Landlord (“Additional Insured Parties”) as additional
insureds; and (b) be primary insurance as to all claims thereunder and provide
that any insurance carried by Landlord is excess and non-contributing with
Tenant’s insurance. Landlord shall be designated as a loss payee with respect to
Tenant’s Property Insurance on any Tenant-Insured Improvements. Tenant shall
deliver to Landlord, on or before the Commencement Date and at least 15 days
before the expiration dates thereof, certificates from Tenant’s insurance
company on the forms currently designated “ACORD 25” (Certificate of Liability
Insurance) and “ACORD 28” (Evidence of Commercial Property Insurance) or the
equivalent. Attached to the ACORD 25 (or equivalent) there shall be an
endorsement naming the Additional Insured Parties as additional insureds, and
attached to the ACORD 28 (or equivalent) there shall be an endorsement
designating Landlord as a loss payee with respect to Tenant’s Property Insurance
on any Tenant-Insured Improvements, and each such endorsement shall be binding
on Tenant’s insurance company. Upon Landlord’s request, Tenant shall deliver to
Landlord, in lieu of such certificates, copies of the policies of insurance
required to be carried under Section 10.2 showing that the Additional Insured
Parties are named as additional insureds and that Landlord is designated as a
loss payee with respect to Tenant’s Property Insurance on any Tenant-Insured
Improvements.

10.4 Subrogation. Each party waives, and shall cause its insurance carrier to
waive, any right of recovery against the other party, any of its (direct or
indirect) owners, or any of their respective beneficiaries, trustees, officers,
directors, employees or agents for any loss of or damage to property which loss
or damage is (or, if the insurance required hereunder had been carried, would
have been) covered by the waiving party’s property insurance. For purposes of
this Section 10.4 only, (a) any deductible with respect to a party’s insurance
shall be deemed covered by, and recoverable by such party under, valid and
collectable policies of insurance, and (b) any contractor retained by Landlord
to install, maintain or monitor a fire or security alarm for the Building shall
be deemed an agent of Landlord.

10.5 Additional Insurance Obligations. Tenant shall maintain such increased
amounts of the insurance required to be carried by Tenant under this Section 10,
and such other types and amounts of insurance covering the Premises and Tenant’s
operations therein, as may be reasonably requested by Landlord, but (i) not more
than once in any 5-year period unless required by Landlord’s lender, (ii) not in
excess of the amounts and types of insurance then being required by landlords of
Comparable Buildings, and (iii) no additional type of insurance shall be
required unless it is required by Landlord’s lender or is reasonably required in
response to a change in the insurance market.

10.6 Landlord’s Insurance. Landlord shall maintain the following insurance,
together with such other insurance coverage as Landlord, in its reasonable
judgment, may elect to maintain, the premiums of which shall be included in
Expenses: (a) Commercial General Liability insurance applicable to the Property,
Building and Common Areas providing, on an occurrence basis, a minimum combined
single limit of at least $3,000,000.00; (b) Special Cause of Loss Insurance on
the Building at replacement cost value as reasonably estimated by Landlord;
(c) Worker’s Compensation insurance to the extent required by Law; and
(d) Employers Liability Coverage to the extent required by Law.

11 CASUALTY DAMAGE. With reasonable promptness after discovering any damage to
the Premises (other than trade fixtures), or to any Common Area or Building
system necessary for access to or tenantability of the Premises, resulting from
any fire or other casualty (a “Casualty”), Landlord shall notify Tenant of
Landlord’s reasonable estimate of the time required to substantially complete
repair of such damage (the “Landlord Repairs”). If, according to such estimate,
the Landlord Repairs cannot be substantially completed within 180 days after
they are commenced, either party may terminate this Lease upon 45 days’ notice
to the other party delivered within 10 days after Landlord’s delivery of such

 

17



--------------------------------------------------------------------------------

estimate; provided, however, that Landlord may not terminate this Lease pursuant
to this sentence unless the Premises have been materially damaged or Landlord
also exercises all similar rights it may have acquired as a result of the
Casualty to terminate any other similarly situated leases of space in the
Building. Within 60 days after discovering any damage to the Project resulting
from any Casualty, Landlord may, whether or not the Premises are affected,
terminate this Lease by notifying Tenant if (i) any Security Holder terminates
any ground lease or requires that any insurance proceeds be used to pay any
mortgage debt; (ii) any damage to Landlord’s property is not fully covered by
Landlord’s insurance policies; (iii) Landlord decides to rebuild the Building or
Common Areas so that it or they will be substantially different structurally or
architecturally; (iv) the damage occurs during the last 12 months of the Term;
or (v) any owner, other than Landlord, of any damaged portion of the Project
does not intend to repair such damage. If this Lease is not terminated pursuant
to this Section 11, Landlord shall promptly and diligently perform the Landlord
Repairs, subject to reasonable delays for insurance adjustment and other events
of Force Majeure. The Landlord Repairs shall restore the Premises (other than
trade fixtures) and any Common Area or Building system necessary for access to
or tenantability of the Premises to substantially the same condition that
existed when the Casualty occurred, except for (a) any modifications required by
Law or any Security Holder, and (b) any modifications to the Common Areas that
are deemed desirable by Landlord, are consistent with the character of the
Project, and do not materially impair access to or tenantability of the
Premises. Notwithstanding Section 10.4, Tenant shall assign to Landlord (or its
designee) all insurance proceeds payable to Tenant under Tenant’s insurance
required under Section 10.2 with respect to any Tenant-Insured Improvements, and
if the estimated or actual cost of restoring any Tenant-Insured Improvements
exceeds the insurance proceeds received by Landlord from Tenant’s insurance
carrier, Tenant shall pay such excess to Landlord within 15 days after
Landlord’s demand. No Casualty and no restoration performed as required
hereunder shall render Landlord liable to Tenant, constitute a constructive
eviction, or excuse Tenant from any obligation hereunder; provided, however,
that if the Premises (other than trade fixtures) or any Common Area or Building
system necessary for access to or tenantability of the Premises is damaged by a
Casualty, then, during any time that, as a result of such damage, any portion of
the Premises is inaccessible or untenantable and is not occupied by Tenant,
Monthly Rent shall be abated in proportion to the rentable square footage of
such portion of the Premises.

12 NONWAIVER. No provision hereof shall be deemed waived by either party unless
it is waived by such party expressly and in writing, and no waiver of any breach
of any provision hereof shall be deemed a waiver of any subsequent breach of
such provision or any other provision hereof. Landlord’s acceptance of Rent
shall not be deemed a waiver of any preceding breach of any provision hereof,
other than Tenant’s failure to pay the particular Rent so accepted, regardless
of Landlord’s knowledge of such preceding breach at the time of such acceptance.
No acceptance of payment of an amount less than the Rent due hereunder shall be
deemed a waiver of Landlord’s right to receive the full amount of Rent due,
whether or not any endorsement or statement accompanying such payment purports
to effect an accord and satisfaction. No receipt of monies by Landlord from
Tenant after the giving of any notice, the commencement of any suit, the
issuance of any final judgment, or the termination hereof shall affect such
notice, suit or judgment, or reinstate or extend the Term or Tenant’s right of
possession hereunder.

13 CONDEMNATION. If any part of the Premises, Building or Project is taken for
any public or quasi-public use by power of eminent domain or by private purchase
in lieu thereof (a “Taking”) for more than 180 consecutive days, Landlord may
terminate this Lease. If more than 25% of the rentable square footage of the
Premises is Taken, or access to the Premises is substantially impaired as a
result of a Taking, for more than 180 consecutive days, Tenant may terminate
this Lease. Any such termination shall be effective as of the date possession
must be surrendered to the authority, and the terminating party shall provide
termination notice to the other party within 45 days after receiving written
notice of such surrender date. Except as provided above in this Section 13,
neither party may terminate this Lease as a result of a Taking. Tenant shall not
assert any claim for compensation because of any Taking; provided, however, that
Tenant may file a separate claim for Tenant’s relocation and moving expenses,
loss of

 

18



--------------------------------------------------------------------------------

Tenant’s goodwill (excluding any “bonus value” of this Lease), and loss of
Tenant’s personal property, so long as such claim does not diminish the award
available to Landlord or any Security Holder. If this Lease is terminated
pursuant to this Section 13, all Rent shall be apportioned as of the date of
such termination. If a Taking occurs and this Lease is not so terminated,
Monthly Rent shall be abated for the period of such Taking in proportion to the
percentage of the rentable square footage of the Premises, if any, that is
subject to, or rendered inaccessible by, such Taking.

14 ASSIGNMENT AND SUBLETTING.

14.1 Transfers. Tenant shall not, without Landlord’s prior consent, assign,
mortgage, pledge, hypothecate, encumber, permit any lien to attach to, or
otherwise transfer this Lease or any interest hereunder, permit any assignment
or other transfer hereof or any interest hereunder by operation of law, enter
into any sublease or license agreement, otherwise permit the occupancy or use of
any part of the Premises by any persons other than Tenant and its employees and
contractors, or permit a Change of Control (defined in Section 14.6) to occur
(each, a “Transfer”). If Tenant desires Landlord’s consent to any Transfer,
Tenant shall provide Landlord with (i) notice of the terms of the proposed
Transfer, including its proposed effective date (the “Contemplated Effective
Date”), a description of the portion of the Premises to be transferred (the
“Contemplated Transfer Space”), a calculation of the Transfer Premium (defined
in Section 14.3), and a copy of all existing executed and/or proposed
documentation pertaining to the proposed Transfer, and (ii) current financial
statements of the proposed transferee (or, in the case of a Change of Control,
of the proposed new controlling party(ies)) certified by an officer or owner
thereof and any other information reasonably required by Landlord in order to
evaluate the proposed Transfer (collectively, the “Transfer Notice”). Within
15 business days after receiving the Transfer Notice, Landlord shall notify
Tenant of (a) its consent to the proposed Transfer, (b) its refusal to consent
to the proposed Transfer, or (c) its exercise of its rights under Section 14.4.
Any Transfer made without Landlord’s prior consent shall, at Landlord’s option,
be void and shall, at Landlord’s option, constitute a Default (defined in
Section 19). Tenant shall pay Landlord a fee of $1,000.00 for Landlord’s review
of any proposed Transfer, whether or not Landlord consents to it.

14.2 Landlord’s Consent. Subject to Section 14.4, Landlord shall not
unreasonably withhold its consent to any proposed Transfer. Without limiting
other reasonable grounds for withholding consent, it shall be deemed reasonable
for Landlord to withhold its consent to a proposed Transfer if:

14.2.1 The proposed transferee is not a party of reasonable financial strength
in light of the responsibilities to be undertaken in connection with the
Transfer on the date the Transfer Notice is received; or

14.2.2 The proposed transferee has a character or reputation or is engaged in a
business that is not consistent with the quality of the Building or the Project;
or

14.2.3 The proposed transferee is a governmental entity or a nonprofit
organization; or

14.2.4 In the case of a proposed sublease, license or other occupancy agreement,
the rent or occupancy fee charged by Tenant to the transferee during the term of
such agreement, calculated using a present value analysis, is less than 65% of
the rent being quoted by Landlord or its Affiliate (defined in Section 14.8) at
the time of such Transfer for comparable space in the Project for a comparable
term, calculated using a present value analysis; or

14.2.5 The proposed transferee or any of its Affiliates, on the date the
Transfer Notice is received, leases or occupies (or, at any time during the
3-month period ending on the date the Transfer Notice is received, has
negotiated with Landlord to lease) space in the Project and Landlord has (or
believes in good faith, based on the scheduled expiration dates of existing
leases and/or its rights to relocate existing tenants, that it will have) space
available that, in its good faith judgment, will meet the proposed transferee’s
leasing needs.

 

19



--------------------------------------------------------------------------------

Notwithstanding any contrary provision hereof, (a) if Landlord consents to any
Transfer pursuant to this Section 14.2 but Tenant does not enter into such
Transfer within six (6) months thereafter, such consent shall no longer apply
and such Transfer shall not be permitted unless Tenant again obtains Landlord’s
consent thereto pursuant and subject to the terms of this Section 14; and (b) if
Landlord unreasonably withholds its consent under this Section 14.2, Tenant’s
sole remedies shall be contract damages (subject to Section 20) or specific
performance, and Tenant waives all other remedies, including any right to
terminate this Lease.

14.3 Transfer Premium. If Landlord consents to a Transfer (other than a Change
of Control), Tenant shall pay Landlord an amount equal to 50% of any Transfer
Premium (defined below). As used herein, “Transfer Premium” means (a) in the
case of an assignment, any consideration (including payment for Leasehold
Improvements) paid by the assignee for such assignment, less any reasonable and
customary expenses directly incurred by Tenant on account of such assignment,
including brokerage fees, legal fees, and Landlord’s review fee; and (b) in the
case of a sublease, license or other occupancy agreement, for each month of the
term of such agreement, the amount by which all rent and other consideration
paid by the transferee to Tenant pursuant to such agreement (less all reasonable
and customary expenses directly incurred by Tenant on account of such agreement,
including brokerage fees, legal fees, construction costs and Landlord’s review
fee, as amortized on a monthly, straight-line basis over the term of such
agreement) exceeds the Monthly Rent payable by Tenant hereunder with respect to
the Contemplated Transfer Space. Payment of Landlord’s share of the Transfer
Premium shall be made (x) in the case of an assignment, within 10 business days
after Tenant receives the consideration described above, and (y) in the case of
a sublease, license or other occupancy agreement, with respect to each month of
the term of such agreement, within five (5) business days after Tenant receives
the rent and other consideration described above.

14.4 Landlord’s Right to Recapture. Notwithstanding any contrary provision
hereof, except in the case of a Permitted Transfer (defined in Section 14.8), a
Change of Control, or a sublease (including any expansion rights) of less than
50% of the rentable square footage of the then existing Premises for a term
(including any extension options) of less than 50% of the balance of the Term
remaining on the Contemplated Effective Date (excluding any unexercised
extension options), Landlord, by notifying Tenant within 15 business days after
receiving the Transfer Notice, may terminate this Lease with respect to the
Contemplated Transfer Space as of the Contemplated Effective Date, in which
event Landlord shall perform, at its expense, any construction required to
separate the Contemplated Transfer Space from the balance of the Premises. If
the Contemplated Transfer Space is less than the entire Premises, then Base
Rent, Tenant’s Share, and the number of parking spaces to which Tenant is
entitled under Section 1.9 shall be deemed adjusted on the basis of the
percentage of the rentable square footage of the portion of the Premises
retained by Tenant. Upon request of either party, the parties shall execute a
written agreement prepared by Landlord memorializing such termination.

14.5 Effect of Consent. If Landlord consents to a Transfer, (i) such consent
shall not be deemed a consent to any further Transfer, (ii) Tenant shall deliver
to Landlord, promptly after execution, an executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, and
(iii) Tenant shall deliver to Landlord, upon Landlord’s request, a complete
statement, certified by an independent CPA or Tenant’s chief financial officer
or controller, setting forth in detail the computation of any Transfer Premium.
In the case of an assignment, the assignee shall assume in writing, for
Landlord’s benefit, all of Tenant’s obligations hereunder. Except as provided in
Section 14.9, no Transfer, with or without Landlord’s consent, shall relieve
Tenant from any liability hereunder. Notwithstanding any contrary provision
hereof, Tenant, with or without Landlord’s consent, shall not enter into, or
permit any party claiming by, through or under Tenant to enter into, any
sublease, license or other occupancy agreement that provides for payment based
in whole or in part on the net income or profit of the subtenant, licensee or
other occupant thereunder.

 

20



--------------------------------------------------------------------------------

14.6 Change of Control. As used herein, “Change of Control” means (a) if Tenant
is a closely held professional service firm, the withdrawal or change (whether
voluntary, involuntary or by operation of law) of more than 50% of its equity
owners within a 12-month period; and (b) in all other cases, any transaction(s)
resulting in the acquisition of a Controlling Interest (defined below) by one or
more parties that did not own a Controlling Interest immediately before such
transaction(s). As used herein, “Controlling Interest” means any direct or
indirect equity or beneficial ownership interest in Tenant that confers upon its
holder(s) the direct or indirect power to direct the ordinary management and
policies of Tenant, whether through the ownership of voting securities, by
contract or otherwise (but not through the ownership of voting securities listed
on a recognized securities exchange).

14.7 Effect of Default. So long as any Default exists, Landlord is irrevocably
authorized, as Tenant’s agent and attorney-in-fact, to direct any transferee
under any sublease, license or other occupancy agreement to make all payments
under such agreement directly to Landlord (which Landlord shall apply towards
Tenant’s obligations hereunder) until such Default is cured. Such transferee
shall rely upon any representation by Landlord that Tenant is in Default,
whether or not confirmed by Tenant.

14.8 Permitted Transfers. Notwithstanding any contrary provision hereof, if
Tenant is not in Default, Tenant may, without Landlord’s consent pursuant to
Section 14.1, assign this Lease to (a) an Affiliate of Tenant (other than
pursuant to a merger or consolidation), (b) a successor to Tenant by merger or
consolidation, or (c) a successor to Tenant by purchase of all or substantially
all of Tenant’s assets (each of the foregoing, a “Permitted Transfer”), provided
that (i) at least 10 business days before the Transfer (provided that if such
pre-Transfer notice and delivery are prohibited by a confidentiality agreement
or by Law, then within 10 business days after the Transfer), Tenant notifies
Landlord of such Transfer and delivers to Landlord any documents or information
reasonably requested by Landlord relating thereto, including reasonable
documentation that the Transfer satisfies the requirements of this Section 14.8;
(ii) in the case of an assignment pursuant to clause (a) or (c) above, the
assignee executes and delivers to Landlord, at least 10 business days before the
assignment, a commercially reasonable instrument pursuant to which the assignee
assumes, for Landlord’s benefit, all of Tenant’s obligations hereunder; (iii) in
the case of an assignment pursuant to clause (b) above, (A) the successor entity
has a net worth (as determined in accordance with GAAP, but excluding
intellectual property and any other intangible assets (“Net Worth”)) immediately
after the Transfer that is not less than the Net Worth of Tenant immediately
before the Transfer, and (B) if Tenant is a closely held professional service
firm, at least 75% of its equity owners existing 12 months before the Transfer
are also equity owners of the successor entity; (iv) the transferee is qualified
to conduct business in the State of California; and (v) the Transfer is made for
a good faith operating business purpose and not in order to evade the
requirements of this Section 14. As used herein, “Affiliate” means, with respect
to any party, a person or entity that controls, is under common control with, or
is controlled by such party.

14.9 Release of Original Tenant Entity. Notwithstanding any contrary provision
hereof, if (a) while Tenant consists solely of the Original Tenant Entities,
either of the Original Tenant Entities assigns its interest in this Lease to the
other Original Tenant Entity in accordance with this Section 14, and (b) Tenant
satisfies the Security Requirement (defined below), then Landlord shall execute
and deliver to Tenant, within 15 business days after the latest to occur of
(i) the effective date of such assignment, (ii) Tenant’s satisfaction of the
Security Requirement, or (iii) Tenant’s request therefor, a commercially
reasonable instrument pursuant to which Landlord agrees to release the assignor
from any liability arising hereunder after the effective date of such
assignment. For purposes of this Section 14.9, Tenant shall be deemed to have
satisfied the “Security Requirement” if and only if Tenant has delivered to
Landlord a replacement Letter of Credit that (x) is in the amount of 150% of the
Letter of Credit Amount (defined in Section 4 of Exhibit F), and (y) otherwise
satisfies the requirements of Section 4 of Exhibit F. Notwithstanding any
contrary provision of Section 4

 

21



--------------------------------------------------------------------------------

of Exhibit F, upon Tenant’s satisfaction of the Security Requirement, (a) the
Letter of Credit Amount shall thenceforth be deemed to be 150% of the Letter of
Credit Amount stated in Section 4 of Exhibit F, and (b) Landlord shall promptly
return to Tenant the Letter of Credit that has been replaced pursuant to the
preceding sentence.

15 SURRENDER. Upon the expiration or earlier termination hereof, and subject to
Section 8 and this Section 15, Tenant shall surrender possession of the Premises
to Landlord in as good condition and repair as existed when Tenant took
possession and as thereafter improved by Landlord and/or Tenant, except for
reasonable wear and tear, damage resulting from Casualty, and repairs that are
Landlord’s express responsibility hereunder. Before such expiration or
termination, Tenant, without expense to Landlord, shall (a) remove from the
Premises all debris and rubbish and all furniture, equipment, trade fixtures,
Lines, free-standing cabinet work, movable partitions and other articles of
personal property that are owned or placed in the Premises by Tenant or any
party claiming by, through or under Tenant (except for any Lines not required to
be removed under Section 23), and (b) repair all damage to the Premises and
Building resulting from such removal. If Tenant fails to timely perform such
removal and repair, Landlord may do so at Tenant’s expense (including storage
costs). If Tenant fails to remove such property from the Premises, or from
storage, within 30 days after notice from Landlord, any part of such property
shall be deemed, at Landlord’s option, either (x) conveyed to Landlord without
compensation, or (y) abandoned.

16 HOLDOVER. If Tenant fails to surrender the Premises upon the expiration or
earlier termination hereof, Tenant’s tenancy shall be subject to the terms and
conditions hereof; provided, however, that such tenancy shall be a tenancy at
sufferance only, for the entire Premises, and Tenant shall pay Monthly Rent (on
a per-month basis without reduction for any partial month) at a rate equal to
the Applicable Percentage (defined below) of the Monthly Rent applicable during
the last calendar month of the Term. As used herein, “Applicable Percentage”
means, for any holdover, (a) 125% during the first 30 days of such holdover, and
(b) 150% during the balance of such holdover. Nothing in this Section 16 shall
limit Landlord’s rights or remedies or be deemed a consent to any holdover. If
Landlord is unable to deliver possession of the Premises to a new tenant or to
perform improvements for a new tenant as a result of Tenant’s holdover, Tenant
shall be liable for all resulting damages, including lost profits, incurred by
Landlord, but only to the extent that such holdover occurs more than 30 days
after notice from Landlord that Landlord has entered into, or will enter into, a
lease with such new tenant.

17 SUBORDINATION; ESTOPPEL CERTIFICATES.

17.1 This Lease shall be subject and subordinate to all existing and future
ground or underlying leases, mortgages, trust deeds and other encumbrances
against the Building or Project, all renewals, extensions, modifications,
consolidations and replacements thereof (each, a “Security Agreement”), and all
advances made upon the security of such mortgages or trust deeds, unless in each
case the holder of such Security Agreement (each, a “Security Holder”) requires
in writing that this Lease be superior thereto. Upon any termination or
foreclosure (or any delivery of a deed in lieu of foreclosure) of any Security
Agreement, Tenant, upon request, shall attorn, without deduction or set-off, to
the Security Holder or purchaser or any successor thereto and shall recognize
such party as the lessor hereunder provided that such party agrees not to
disturb Tenant’s occupancy so long as Tenant timely pays the Rent and otherwise
performs its obligations hereunder. Within 15 business days after request by
Landlord, Tenant shall execute such further instruments as Landlord may
reasonably deem necessary to evidence the subordination or superiority of this
Lease to any Security Agreement. Tenant waives any right it may have under Law
to terminate or otherwise adversely affect this Lease or Tenant’s obligations
hereunder upon a foreclosure. Within 15 business days after Landlord’s request,
Tenant shall execute and deliver to Landlord a commercially reasonable estoppel
certificate in favor of such parties as Landlord may reasonably designate,
including current and prospective Security Holders and prospective purchasers.

 

22



--------------------------------------------------------------------------------

17.2 Notwithstanding Section 17.1, Tenant’s agreement to subordinate this Lease
to a future Security Agreement shall not be effective unless Landlord has
provided Tenant with a commercially reasonable non-disturbance agreement from
the Security Holder. For purposes of the preceding sentence, a non-disturbance
agreement shall not be deemed commercially reasonable unless it provides that:
(a) so long as no Default exists, this Lease and Tenant’s right to possession
hereunder shall remain in full force and effect; (b) the Security Holder shall
have additional time (not to exceed 60 days after written notice from Tenant) to
cure any default of Landlord; and (c) neither the Security Holder nor any
successor in interest shall be (i) bound by (A) any payment of Rent for more
than one (1) month in advance, or (B) any amendment of this Lease made without
the written consent of the Security Holder or such successor in interest;
(ii) liable for (A) the return of any security deposit, letter of credit or
other collateral, except to the extent it was received by the Security Holder,
or (B) any act, omission, representation, warranty or default of any prior
landlord (including Landlord); or (iii) subject to any offset or defense that
Tenant might have against any prior landlord (including Landlord); provided,
however, that nothing in the preceding clauses (c)(ii)(B) or (c)(iii) shall
limit the liability of the Security Holder or such successor in interest for any
default by such prior landlord occurring before the acquisition of such prior
landlord’s interest hereunder by the Security Holder or such successor in
interest (the “Acquisition”) to the extent such default continues uncured after
the Acquisition, unless such default consists of (x) a breach of an obligation
relating to the design, construction, or repair of any defect in any Leasehold
Improvements, or (y) a failure to disburse, pay or reimburse any funds to
Tenant.

17.3 The parties acknowledge that before entering into this Lease Landlord has
provided to Tenant the standard form of SNDA used by Landlord’s existing
Security Holder (“Existing Security Holder”). Promptly upon receiving Tenant’s
written comments to such form of SNDA, Landlord shall forward the same to
Existing Security Holder and provide Tenant with the contact information for
Existing Security Holder’s attorney. Tenant shall promptly reimburse Landlord
for (or, upon Landlord’s request, promptly pay directly to Existing Security
Holder or its attorney, as the case may be) all expenses and costs, including
reasonable attorney’s fees, that Landlord becomes required to pay to Existing
Security Holder in connection with any negotiation, preparation, execution or
delivery of such SNDA.

18 ENTRY BY LANDLORD. At all reasonable times and upon not less than 24 hours’
prior notice to Tenant (which notice, contrary to Section 25.1, may be verbal or
via e-mail), or in an emergency, Landlord may enter the Premises to (i) inspect
the Premises; (ii) show the Premises to prospective purchasers, current or
prospective Security Holders or insurers, or, during the last 12 months of the
Term (or while an uncured Default exists), prospective tenants; (iii) post
notices of non-responsibility; or (iv) perform maintenance, repairs or
alterations. At any time and without notice to Tenant, Landlord may enter the
Premises to perform required services. If reasonably necessary, Landlord may
temporarily close any portion of the Premises to perform maintenance, repairs or
alterations. In an emergency, Landlord may use any means it deems proper to open
doors to and in the Premises. Except in an emergency, Landlord shall use
reasonable efforts to minimize interference with Tenant’s use of the Premises.
No entry into or closure of any portion of the Premises pursuant to this
Section 18 shall render Landlord liable to Tenant, constitute a constructive
eviction, or excuse Tenant from any obligation hereunder.

19 DEFAULTS; REMEDIES.

19.1 Events of Default. The occurrence of any of the following shall constitute
a “Default”:

19.1.1 Any failure by Tenant to pay any Rent when due unless such failure is
cured within five (5) business days after notice; or

 

23



--------------------------------------------------------------------------------

19.1.2 Except where a specific time period is otherwise set forth for Tenant’s
cure herein (in which event Tenant’s failure to cure within such time period
shall be a Default), and except as otherwise provided in this Section 19.1, any
breach by Tenant of any other provision hereof where such breach continues for
30 days after notice from Landlord; provided that if such breach cannot
reasonably be cured within such 30-day period, Tenant shall not be in Default as
a result of such breach if Tenant diligently commences such cure within such
period, thereafter diligently pursues such cure, and completes such cure within
60 days after Landlord’s notice; or

19.1.3 Abandonment (within the meaning of California Civil Code § 1951.2 or any
successor statute) of the Premises by Tenant; or

19.1.4 Any breach by Tenant of Sections 5, 14, 17 or 18 where such breach
continues for more than two (2) business days after notice from Landlord; or

19.1.5 Tenant becomes in breach of Section 25.3.

If Tenant breaches a particular provision hereof (other than a provision
requiring payment of Rent), and Landlord provides Tenant with notice of such
breach, on three (3) separate occasions during any 12-month period, and if such
breaches are collectively material, then Tenant’s subsequent breach of such
provision shall be, at Landlord’s option, an incurable Default. The notice
periods provided herein are in lieu of, and not in addition to, any notice
periods provided by Law, and Landlord shall not be required to give any
additional notice in order to be entitled to commence an unlawful detainer
proceeding.

19.2 Remedies Upon Default. Upon any Default, Landlord shall have, in addition
to any other remedies available to Landlord at law or in equity (which shall be
cumulative and nonexclusive), the option to pursue any one or more of the
following remedies (which shall be cumulative and nonexclusive) without any
notice or demand:

19.2.1 Landlord may terminate this Lease, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy it may have for possession
or arrearages in Rent, enter upon and take possession of the Premises and expel
or remove Tenant and any other person who may be occupying the Premises or any
part thereof, without being liable for prosecution or any claim or damages
therefor; and Landlord may recover from Tenant the following:

(a) The worth at the time of award of the unpaid Rent which has been earned at
the time of such termination; plus

(b) The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(c) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such Rent
loss that Tenant proves could have been reasonably avoided; plus

(d) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations hereunder or
which in the ordinary course of things would be likely to result therefrom,
including brokerage commissions, advertising expenses, expenses of remodeling
any portion of the Premises for a new tenant (whether for the same or a
different use), and any special concessions made to obtain a new tenant; plus

(e) At Landlord’s option, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by Law.

 

24



--------------------------------------------------------------------------------

As used in Sections 19.2.1(a) and (b), the “worth at the time of award” shall be
computed by allowing interest at a rate per annum equal to the lesser of (i) the
annual “Bank Prime Loan” rate cited in the Federal Reserve Statistical Release
Publication G.13(415), published on the first Tuesday of each calendar month (or
such other comparable index as Landlord shall reasonably designate if such rate
ceases to be published) plus two (2) percentage points, or (ii) the highest rate
permitted by Law. As used in Section 19.2.1(c), the “worth at the time of award”
shall be computed by discounting such amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus 1%.

19.2.2 Landlord shall have the remedy described in California Civil Code
§ 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover Rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies hereunder, including the right to recover all
Rent as it becomes due.

19.2.3 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, or any Law or other
provision hereof), without prior demand or notice except as required by Law, to
seek any declaratory, injunctive or other equitable relief, and specifically
enforce this Lease, or restrain or enjoin a violation or breach of any provision
hereof.

19.3 Efforts to Relet. Unless Landlord provides Tenant with express notice to
the contrary, no re-entry, repossession, repair, maintenance, change,
alteration, addition, reletting, appointment of a receiver or other action or
omission by Landlord shall (a) be construed as an election by Landlord to
terminate this Lease or Tenant’s right to possession, or to accept a surrender
of the Premises, or (b) operate to release Tenant from any of its obligations
hereunder. Tenant waives, for Tenant and for all those claiming by, through or
under Tenant, California Civil Code § 3275 and California Code of Civil
Procedure §§ 1174(c) and 1179 and any existing or future rights to redeem or
reinstate, by order or judgment of any court or by any legal process or writ,
this Lease or Tenant’s right of occupancy of the Premises after any termination
hereof.

19.4 Landlord Default. Landlord shall not be in default hereunder unless it
breaches a provision hereof and such breach continues for 30 days after notice
from Tenant; provided that if such breach cannot reasonably be cured within such
30-day period, Landlord shall not be in default as a result of such breach if
Landlord diligently commences such cure within such period, thereafter
diligently pursues such cure, and completes such cure within 120 days after
Tenant’s notice. Before exercising any remedies for a default by Landlord,
Tenant shall give notice and a reasonable time (not to exceed 45 days beyond the
expiration of Landlord’s cure period under this Section 19.4) to cure to any
Security Holder of whose identity and contact information Tenant has been
notified.

20 LANDLORD EXCULPATION. Notwithstanding any contrary provision hereof, (a) the
liability of the Landlord Parties to Tenant shall be limited to an amount equal
to the lesser of (i) Landlord’s interest in the Building, or (ii) the equity
interest Landlord would have in the Building if the Building were encumbered by
third-party debt in an amount equal to 80% of the value of the Building (as such
value is determined by Landlord); (b) Tenant shall look solely to Landlord’s
interest in the Building for the recovery of any judgment or award against any
Landlord Party; (c) no Landlord Party shall have any personal liability for any
judgment or deficiency, and Tenant waives and releases such personal liability
on behalf of itself and all parties claiming by, through or under Tenant; and
(d) no Landlord Party shall be liable for any loss of profits, loss of rents or
other revenues, loss of business opportunity, loss of

 

25



--------------------------------------------------------------------------------

goodwill, loss of use, or any form of special or consequential damage. For
purposes of this Section 20, “Landlord’s interest in the Building” shall include
rents paid by tenants, insurance proceeds, condemnation proceeds, and proceeds
from the sale of the Building (collectively, “Owner Proceeds”); provided,
however, that Tenant shall not be entitled to recover Owner Proceeds from any
Landlord Party (other than Landlord) or any other third party after they have
been distributed or paid to such party; provided further, however, that nothing
in this sentence shall diminish any right Tenant may have under Law, as a
creditor of Landlord, to initiate or participate in an action to recover Owner
Proceeds from a third party on the grounds that such third party obtained such
Owner Proceeds when Landlord was, or could reasonably be expected to become,
insolvent or in a transfer that was preferential or fraudulent as to Landlord’s
creditors.

21 SECURITY DEPOSIT. Concurrently with its execution and delivery hereof, Tenant
shall deposit with Landlord the Security Deposit, if any, as security for
Tenant’s performance of its obligations hereunder. If Tenant breaches any
provision hereof, Landlord may, at its option, without notice to Tenant, apply
all or part of the Security Deposit to pay any past-due Rent, cure any breach by
Tenant, or compensate Landlord for any other loss or damage caused by such
breach. If Landlord so applies any portion of the Security Deposit, Tenant,
within five (5) business days after demand therefor, shall restore the Security
Deposit to its original amount. The Security Deposit is not an advance payment
of Rent or measure of damages. Any unapplied portion of the Security Deposit
shall be returned to Tenant within 60 days after the latest to occur of (a) the
expiration of the Term, (b) Tenant’s surrender of the Premises as required
hereunder, or (c) determination of the final Rent due from Tenant. Landlord
shall not be required to keep the Security Deposit separate from its other
accounts.

22 RELOCATION. At any time (but only once in any 10-year period) during the
Term, Landlord, after giving notice (“Relocation Notice”), may move Tenant to
other space in the Project comparable in size and utility to the Premises. In
such event, all terms hereof shall apply to the new space, except that Base Rent
and Tenant’s Share shall not increase as a result of such relocation. Landlord,
at its expense, shall provide Tenant with tenant improvements in the new space
(“New Improvements”) at least equal in quality and scope (including with respect
to the size and number of private offices and conference rooms and the size and
HVAC and electrical capacities of the server room) to those in the Premises.
Before finalizing its plans and specifications for the New Improvements,
Landlord shall provide Tenant with a reasonable opportunity to review and
comment upon the same. Landlord shall (a) give Tenant not less than 10 days’
prior notice of the anticipated date of Substantial Completion (defined below)
of the New Improvements; (b) schedule a joint inspection of the New Improvements
with Tenant to identify “punch list” items; and (c) complete or correct any
punch list items within 30 days thereafter. For purposes hereof, the New
Improvements shall be deemed to be “Substantial Complete” upon the later of
(i) the date of completion of construction of the New Improvements as required
under this Section 22, with the exception of any details of construction,
mechanical adjustment or any other similar matter the non-completion of which
does not materially interfere with Tenant’s use of the new space, or (ii) the
date Landlord receives from the appropriate governmental authorities, with
respect to the New Improvements, all approvals necessary for the occupancy of
the new space. The relocation shall occur during the Relocation Period (defined
below) and in all other respects in a manner reasonably designed to minimize any
interference with Tenant’s operation of its business. As used herein,
“Relocation Period” means the period beginning at 6:00 p.m. on Friday and ending
at 6:00 a.m. on the following Monday, beginning on the last Friday occurring in
the 30-day period beginning on the later of (a) the date occurring 180 days
after Tenant’s receipt of Landlord’s Relocation Notice, or (b) the date of
Substantial Completion of the New Improvements; provided, however, that Tenant,
by notifying Landlord at least 10 days in advance, may cause the Relocation
Period to be any period reasonably selected by Tenant beginning after the date
of Substantial Completion of the New Improvements and ending not later than the
expiration of such 30-day period. Landlord shall reimburse Tenant for Tenant’s
reasonable moving, re-cabling and stationery-replacement costs within 30 days
after receiving Tenant’s demand therefor together with reasonable documentation
thereof. The parties shall execute a written agreement prepared by Landlord
memorializing the relocation.

 

26



--------------------------------------------------------------------------------

23 COMMUNICATIONS AND COMPUTER LINES. All Lines installed pursuant to this Lease
shall be (a) installed in accordance with Section 7; and (b) clearly marked with
adhesive plastic labels (or plastic tags attached to such Lines with wire) to
show Tenant’s name, suite number, and the purpose of such Lines (i) every
six (6) feet outside the Premises (including the electrical room risers and any
Common Areas), and (ii) at their termination points. Landlord may designate
specific contractors for work relating to vertical Lines. Sufficient spare
cables and space for additional cables shall be maintained for other occupants,
as reasonably determined by Landlord. Unless otherwise notified by Landlord,
Tenant, at its expense and before the expiration or earlier termination hereof,
shall remove all Lines and repair any resulting damage. As used herein, “Lines”
means all communications or computer wires and cables serving the Premises,
whenever and by whomever installed or paid for, including any such wires or
cables installed pursuant to any prior lease.

24 PARKING. Tenant may park in the Building’s parking facilities (the “Parking
Facility”), in common with other parties, upon the following terms and
conditions. Tenant shall not use more than the number of unreserved and/or
reserved parking spaces set forth in Section 1.9. Any fees, taxes or other
charges imposed by any governmental or quasi-governmental agency in connection
with the Parking Facility shall be included in Expenses. Subject to the
preceding sentence and Section 4, Tenant’s use of the Parking Facility pursuant
to this Section 24 shall be at no additional charge to Tenant. Landlord shall
not be liable to Tenant, nor shall this Lease be affected, if any parking is
impaired by (or any parking charges are imposed as a result of) any Law. Tenant
shall comply with all rules and regulations established by Landlord and provided
to Tenant in writing from time to time for the orderly operation and use of the
Parking Facility, including any sticker or other identification system and the
prohibition of vehicle repair and maintenance activities in the Parking
Facility. Landlord may, in its discretion, allocate and assign parking passes
among Tenant and the other tenants in the Building. Tenant’s use of the Parking
Facility shall be at Tenant’s sole risk, and Landlord shall have no liability
for any personal injury or damage to or theft of any vehicles or other property
occurring in the Parking Facility or otherwise in connection with any use of the
Parking Facility by Tenant or its employees or invitees, except to the extent
resulting from any negligence or willful misconduct of any Landlord Party or any
contractor of Landlord. Landlord may alter the size, configuration, design,
layout or any other aspect of the Parking Facility without abatement of Rent or
liability to Tenant provided that such alteration does not materially impair
Tenant’s rights under this Section 24. In addition, for purposes of facilitating
any such alteration, Landlord may temporarily deny or restrict access to the
Parking Facility, without abatement of Rent or liability to Tenant, provided
that Landlord uses commercially reasonable efforts to make reasonable substitute
parking available to Tenant. Landlord may delegate its responsibilities
hereunder to a parking operator, in which case (i) such parking operator shall
have all the rights of control reserved herein by Landlord, (ii) Tenant shall
enter into a parking agreement with such parking operator, (iii) Tenant shall
pay such parking operator, rather than Landlord, any charge established
hereunder for the parking spaces, and (iv) Landlord shall have no liability for
claims arising through acts or omissions of such parking operator except to the
extent caused by Landlord’s gross negligence or willful misconduct. Tenant’s
parking rights under this Section 24 are solely for the benefit of Tenant’s
employees and invitees and such rights may not be transferred without Landlord’s
prior consent, except pursuant to a Transfer permitted under Section 14.

25 MISCELLANEOUS.

25.1 Notices. Except as provided in Section 18 and Section 10.3 of Exhibit F, no
notice, demand, statement, designation, request, consent, approval, election or
other communication given hereunder (“Notice”) shall be binding upon either
party unless (a) it is in writing (whether or not designated in this Lease as
“written” notice); (b) it is (i) sent by certified or registered mail, postage
prepaid, return

 

27



--------------------------------------------------------------------------------

receipt requested, (ii) delivered by a nationally recognized courier service, or
(iii) delivered personally; and (c) it is sent or delivered to the address set
forth in Section 1.10 or 1.11, as applicable, or to such other place (other than
a P.O. box) as the recipient may from time to time designate in a Notice to the
other party. Any Notice shall be deemed received on the earlier of the date of
actual delivery or the date on which delivery is refused, or, if Tenant is the
recipient and has vacated its notice address without providing a new notice
address, three (3) days after the date the Notice is deposited in the U.S. mail
or with a courier service as described above.

25.2 Force Majeure. If either party is prevented from performing any obligation
hereunder by any strike, act of God, war, terrorist act, shortage of labor or
materials, governmental action, civil commotion or other cause beyond such
party’s reasonable control (“Force Majeure”), such obligation shall be excused
during (and any time period for the performance of such obligation shall be
extended by) the period of such prevention; provided, however, that this
Section 25.2 shall not (a) permit Tenant to hold over in the Premises after the
expiration or earlier termination hereof, or (b) excuse any of Tenant’s
obligations under Sections 3, 4, 5, 21 or 25.3 or any of Tenant’s obligations
whose nonperformance would interfere with another occupant’s use, occupancy or
enjoyment of its premises or the Project.

25.3 Representations and Covenants. Tenant represents, warrants and covenants
that (a) Tenant is, and at all times during the Term will remain, duly
organized, validly existing and in good standing under the Laws of the state of
its formation and qualified to do business in the state of California;
(b) neither Tenant’s execution of nor its performance under this Lease will
cause Tenant to be in violation of any agreement or Law; (c) Tenant has not, and
at no time during the Term will have, (i) made a general assignment for the
benefit of creditors, (ii) filed a voluntary petition in bankruptcy or suffered
the filing of an involuntary petition by creditors, (iii) suffered the
appointment of a receiver to take possession of all or substantially all of its
assets, (iv) suffered the attachment or other judicial seizure of all or
substantially all of its assets, (v) admitted in writing its inability to pay
its debts as they come due, or (vi) made an offer of settlement, extension or
composition to its creditors generally; and (d) no party that (other than
through the passive ownership of interests traded on a recognized securities
exchange) constitutes, owns, controls, or is owned or controlled by Tenant or
any subtenant of Tenant is, or any time during the Term will be, (i) in
violation of any Laws relating to terrorism or money laundering, or (ii) among
the parties identified on any list compiled pursuant to Executive Order 13224
for the purpose of identifying suspected terrorists or on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website, http://www.treas.gov/ofac/tllsdn.pdf or any replacement
website or other replacement official publication of such list.

25.4 Signs. Landlord shall include Tenant’s name in any tenant directory located
in the lobby on the first floor of the Building. If any part of the Premises is
located on a multi-tenant floor, Landlord, at Tenant’s cost, shall provide
identifying suite signage for Tenant comparable to that provided by Landlord on
similar floors in the Building. Except as provided in Sections 7, 10 and 11 of
Exhibit F, Tenant may not install (a) any signs outside the Premises, or
(b) without Landlord’s prior consent in its sole and absolute discretion, any
signs, window coverings, blinds or similar items that are visible from outside
the Premises.

25.5 Supplemental HVAC. If any supplemental HVAC unit (a “Unit”) serves the
Premises, then (a) Tenant shall pay the costs of all electricity consumed in the
Unit’s operation, together with the cost of installing a meter to measure such
consumption; (b) Tenant, at its expense, shall (i) operate and maintain the Unit
in compliance with all applicable Laws and such reasonable rules and procedures
as Landlord may impose; (ii) keep the Unit in as good working order and
condition as exists upon its installation (or, if later, on the date Tenant
takes possession of the Premises), subject to normal wear and tear and damage
resulting from Casualty; (iii) maintain in effect, with a contractor reasonably
approved by Landlord, a contract for the maintenance and repair of the Unit,
which contract shall require the contractor, at least once every three (3)
months, to inspect the Unit and provide to Tenant a report of any defective

 

28



--------------------------------------------------------------------------------

conditions, together with any recommendations for maintenance, repair or
parts-replacement; (iv) follow all reasonable recommendations of such
contractor; and (v) promptly provide to Landlord a copy of such contract and
each report issued thereunder; (c) the Unit shall become Landlord’s property
upon installation and without compensation to Tenant; provided, however, that if
the Unit does not exist on the date of mutual execution and delivery hereof,
then upon Landlord’s request at the expiration or earlier termination hereof,
Tenant, at its expense, shall remove the Unit and repair any resulting damage;
(d) the Unit shall be deemed (i) a Leasehold Improvement (except for purposes of
Section 8), and (ii) for purposes of Section 11, part of the Premises; (e) if
the Unit exists on the date of mutual execution and delivery hereof, Tenant
accepts the Unit in its “as is” condition, without representation or warranty as
to quality, condition, fitness for use or any other matter; (f) if the Unit does
not exist on the date of mutual execution and delivery hereof, and if the Unit
connects to the Building’s condenser water loop (if any), then Tenant shall pay
to Landlord, as Additional Rent, Landlord’s standard one-time fee for such
connection and Landlord’s standard monthly per-ton usage fee; and (g) if any
portion of the Unit is located on the roof, then (i) Tenant’s access to the roof
shall be subject to such reasonable rules and procedures as Landlord may impose;
(ii) Tenant shall maintain the affected portion of the roof in a clean and
orderly condition and shall not materially interfere with use of the roof by
Landlord or any other tenants or licensees; and (iii) Landlord, at its expense,
and after 30 days’ prior notice to Tenant (except in an emergency), may relocate
the Unit and/or temporarily interrupt its operation, without liability to
Tenant, as reasonably necessary to maintain and repair the roof or otherwise
operate the Building, in which event Landlord shall use commercially reasonable
efforts to cooperate with Tenant to schedule any resulting interruption in the
Unit’s operation so as to minimize any disruption of Tenant’s business.

25.6 Attorneys’ Fees. In any action or proceeding between the parties, including
any appellate or alternative dispute resolution proceeding, the prevailing party
may recover from the other party all of its costs and expenses in connection
therewith, including reasonable attorneys’ fees and costs. Tenant shall pay all
reasonable attorneys’ fees and other fees and costs that Landlord incurs in
interpreting or enforcing this Lease or otherwise protecting its rights
hereunder (a) where Tenant has failed to pay Rent when due, or (b) in any
bankruptcy case, assignment for the benefit of creditors, or other insolvency,
liquidation or reorganization proceeding involving Tenant or this Lease.

25.7 Brokers. Tenant represents to Landlord that it has dealt only with Tenant’s
Broker as its broker in connection with this Lease. Tenant shall indemnify,
defend, and hold Landlord harmless from all claims of any brokers, other than
Tenant’s Broker, claiming to have represented Tenant in connection with this
Lease. Landlord shall indemnify, defend and hold Tenant harmless from all claims
of any brokers, including Landlord’s Broker, claiming to have represented
Landlord in connection with this Lease. Tenant acknowledges that any Affiliate
of Landlord that is involved in the negotiation of this Lease is representing
only Landlord, and that any assistance rendered by any agent or employee of such
Affiliate in connection with this Lease or any subsequent amendment or other
document related hereto has been or will be rendered as an accommodation to
Tenant solely in furtherance of consummating the transaction on behalf of
Landlord, and not as agent for Tenant.

25.8 Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed and
enforced in accordance with the Laws of the State of California. THE PARTIES
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY
LITIGATION ARISING OUT OF OR RELATING TO THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE OR ANY EMERGENCY OR STATUTORY REMEDY.

25.9 Waiver of Statutory Provisions. Each party waives California Civil
Code §§ 1932(2) and 1933(4). Tenant waives (a) any rights under (i) California
Civil Code §§ 1932(1), 1941, 1942, 1950.7 (other than § 1950.7(b)) or any
similar Law, or (ii) California Code of Civil Procedure § 1265.130; and (b) any
right to terminate this Lease under California Civil Code § 1995.310.

 

29



--------------------------------------------------------------------------------

25.10 Interpretation. As used herein, the capitalized term “Section” refers to a
section hereof unless otherwise specifically provided herein. As used in this
Lease, the terms “herein,” “hereof,” “hereto” and “hereunder” refer to this
Lease and the term “include” and its derivatives are not limiting. Any reference
herein to “any part” or “any portion” of the Premises, the Property or any other
property shall be construed to refer to all or any part of such property.
Wherever this Lease requires Tenant to comply with any Law, rule, regulation,
procedure or other requirement or prohibits Tenant from engaging in any
particular conduct, this Lease shall be deemed also to require Tenant to cause
each of its employees, licensees, invitees and subtenants, and any other party
claiming by, through or under Tenant, to comply with such requirement or refrain
from engaging in such conduct, as the case may be. Wherever this Lease requires
Landlord to provide a customary service or to act in a reasonable manner
(whether in incurring an expense, establishing a rule or regulation, providing
an approval or consent, or performing any other act), this Lease shall be deemed
also to provide that whether such service is customary or such conduct is
reasonable shall be determined by reference to the practices of owners of
buildings that (i) are comparable to the Building in size, age, class, quality
and location, and (ii) at Landlord’s option, have been, or are being prepared to
be, certified under the U.S. Green Building Council’s Leadership in Energy and
Environmental Design (LEED) rating system or a similar rating system
(“Comparable Buildings”) Tenant waives the benefit of any rule that a written
agreement shall be construed against the drafting party. As used herein,
“Emergency” means any situation posing an imminent risk of personal injury or
property damage.

25.11 Entire Agreement. This Lease (including the exhibits hereto identified in
the first paragraph hereof) sets forth the entire agreement between the parties
relating to the subject matter hereof and supersedes any previous agreements
(none of which shall be used to interpret this Lease). Tenant acknowledges that
in entering into this Lease it has not relied upon any representation, warranty
or statement, whether oral or written, not expressly set forth herein. This
Lease can be modified only by a written agreement signed by both parties.

25.12 Other. Landlord, at its option, may cure any Default, without waiving any
right or remedy or releasing Tenant from any obligation, in which event Tenant
shall pay Landlord, upon demand, the cost of such cure. If any provision hereof
is void or unenforceable, no other provision shall be affected. Submission of
this instrument for examination or signature by Tenant does not constitute an
option or offer to lease, and this instrument is not binding until it has been
executed and delivered by both parties. If Tenant is comprised of two or more
parties, their obligations shall be joint and several. Time is of the essence
with respect to the performance of every provision hereof in which time of
performance is a factor. So long as Tenant performs its obligations hereunder,
Tenant shall have peaceful and quiet possession of the Premises against any
party claiming by, through or under Landlord, subject to the terms hereof.
Landlord may transfer its interest herein, in which event (a) to the extent the
transferee has agreed in writing to assume Landlord’s obligations arising
hereunder after the date of such transfer (including the return of any Security
Deposit), (i) Landlord shall be released from such obligations, and (ii) Tenant
shall look solely to the transferee for the performance of such obligations, and
(b) Tenant shall attorn to the transferee. Landlord reserves all rights not
expressly granted to Tenant hereunder, including the right to make alterations
to the Project. No rights to any view or to light or air over any property are
granted to Tenant hereunder. Landlord reserves to itself the right, from time to
time, to grant such easements, rights and dedications that Landlord deems
necessary or desirable, and to cause the recordation of Parcel Maps and
conditions, covenants and restrictions, so long as such easements, rights,
dedications, Parcel Maps and conditions, covenants and restrictions do not
unreasonably interfere with Tenant’s rights hereunder to use of the Premises,
the Common Area or the Parking Facility, including access thereto. Upon 10 days
prior written request, Tenant shall sign any such documents, and take such other
actions, which are reasonably necessary or appropriate to accomplish such
granting, recordation and subordination of this Lease to same. The expiration or
termination hereof shall not relieve either party of any obligation that accrued
before, or continues to accrue after, such expiration or termination.

 

30



--------------------------------------------------------------------------------

25.13 Athletic Facility. Subject to the provisions of this Section 25.13, and in
consideration of the terms and conditions hereof (including Tenant’s obligation
to pay the Athletic Facility Fee), Landlord shall provide Tenant with 125
memberships to the athletic facility located at 1100 Seaport Boulevard, Redwood
City, California (the “Athletic Facility”). In addition, Tenant, upon 30 days’
notice to Landlord from time to time, may purchase up to 100 additional
memberships to the Athletic Facility (each, an “Additional Membership”) for a
monthly cost of $17.50 per Additional Membership to be paid monthly as part of
the Athletic Facility Fee as provided in Section 1.5. Such memberships shall be
for the non-exclusive use of the Athletic Facility by Tenant’s employees during
the Term. Any Tenant employee electing to use one of the memberships and the
Athletic Facility first shall execute and deliver to Landlord (or the owner or
operator of such Athletic Facility) Landlord’s (or such owner’s or operator’s)
then-standard form of license or other agreement governing such use. The use of
the Athletic Facility shall be subject to the reasonable rules and regulations
(including rules regarding hours of use) established from time to time by
Landlord (or the owner or operator of such Athletic Facility). Tenant shall
indemnify, defend, protect, and hold the Landlord Parties harmless from any
Claim that is imposed or asserted by any third party and arises from (a) any
negligence or willful misconduct of Tenant’s employee(s) in connection with the
use of the Athletic Facility, or (b) any breach by Tenant’s employee(s) of any
representation, covenant or other term contained in the license or other
agreement governing such employee’s use of the Athletic Facility. The costs of
operating, maintaining and repairing the Athletic Facility shall be included as
part of Expenses, subject to the terms and conditions of Section 4.

25.14 Project Declaration. The parties acknowledge that (a) all provisions of
this Lease are subject and subordinate to the terms of the Project Declaration
(defined below), and (b) under the Project Declaration, the Declarant (as
defined in the Project Declaration) or the Association (as defined in the
Project Declaration) is responsible, by itself or through the Manager (as
defined in the Project Declaration), for maintaining, repairing, replacing,
restoring, operating and maintaining (“Operating”) the Project Common Areas
(defined below) on the terms and conditions of, and subject to the allocation
and assessment of costs incurred as provided in, the Project Declaration.
Accordingly, the parties agree that, notwithstanding any contrary provision in
this Lease, (i) Tenant’s rights hereunder are subject and subordinate to the
terms of the Project Declaration; (ii) to the extent Landlord is no longer the
Declarant nor the Manager (or to the extent the Project Common Areas are owned
or Operated by the Association), Landlord’s obligations hereunder to provide
Tenant (or Tenant’s employees) with rights to use the Project Common Areas shall
be limited to the obligation to use commercially reasonable efforts to enforce
the obligations of such parties under the Project Declaration to provide Tenant
(or Tenant’s employees) with such rights; (iii) to the extent Landlord is no
longer the Declarant nor the Manager (or to the extent the Project Common Areas
are owned or Operated by the Association), Landlord’s obligations hereunder to
Operate the Project Common Areas as described herein shall be limited to the
obligations to (A) use commercially reasonable efforts to enforce the
obligations of such parties under the Project Declaration to so Operate the
Project Common Areas, and (B) perform any obligations to so Operate the Project
Common Areas that Landlord may have under the Project Declaration; and (iv) all
“Assessments” (as defined in the Project Declaration) attributable to the
Property shall be included in Expenses, subject to the terms and conditions of
Section 4. Landlord shall have no liability for claims arising from acts or
omissions of the Association nor, to the extent Landlord is no longer the
Declarant nor the Manager, for the acts or omissions of any such parties.
Without limiting the foregoing, Landlord shall not be liable to Tenant, and
Tenant shall not be entitled to any abatement of Rent, as a result of a person
or entity exercising its rights under the Project Declaration. Tenant shall not
breach, nor cause Landlord to be in breach of, the terms of the Project
Declaration. Without limitation, Tenant, at its sole cost and expense, shall
comply with the following terms of the Project Declaration to the extent
applicable to the Tenant’s use and occupancy of the Premises and/or Tenant’s use
of the Building or Project Common Areas: Sections 6.2, 6.3, 6.4, 7.1, 7.3, 7.4,
7.6, 7.10, 7.11, 7.12, 7.13, 7.14, 7.15, 7.16, 7.17, 7.18 and 7.19; provided,
however, that Tenant shall not submit any plans for approval by the Committee
(as defined in

 

31



--------------------------------------------------------------------------------

the Project Declaration) without the prior written consent of Landlord. As used
herein, “Project Common Areas” means the areas defined in the Project
Declaration as “Common Areas.” As used herein, “Project Declaration” means that
certain Declaration of Covenants, Conditions, Restrictions, Easements and
Charges for Commercial Planned Development dated June 9, 2000 and recorded
July 21, 2000 as Instrument No. 2000-089122 in the Official Records of the
County of San Mateo, California, as amended by (1) that certain First Amendment
to Declaration of Covenants, Conditions, Restrictions, Easements and Charges for
Commercial Planned Development dated as of December 6, 2006 and recorded
December 7, 2006 as Instrument No. 2006-185322 in the Official Records of the
County of San Mateo, California and (2) that certain Second Amendment to
Declaration of Covenants, Conditions, Restrictions, Easements and Charges for
Commercial Planned Development dated as of April __, 2007 and recorded April 11,
2007 as Instrument No. 2007-055324 in the Official Records of the County of San
Mateo, California.

25.15 Underlying Documents. Tenant agrees that (i) Tenant’s rights under this
Lease are subject and subordinate to the Underlying Documents (defined below),
(ii) Tenant shall not cause Landlord to be in breach of the Underlying
Documents, and (iii) to the extent applicable to Tenant’s use and occupancy of
the Premises and/or Tenant’s use of the Building and the Common Areas, Tenant
shall comply with the terms of the Underlying Documents at its sole cost and
expense. As used herein, “Underlying Documents” means any covenants, conditions
restrictions and other documents of record applicable to the Project (except for
the Project Declaration and any Security Agreement, which documents are
addressed elsewhere in this Lease).

26 HAZARDOUS MATERIALS AND MOLD.

26.1 Hazardous Materials.

26.1.1 Definitions. As used herein, the following terms shall have the following
meanings:

(a) “Hazardous Materials” means any material now or hereafter defined or
regulated by any Law or governmental authority as radioactive, toxic, hazardous,
or waste, or a chemical known to the state of California to cause cancer or
reproductive toxicity, including (1) petroleum and any of its constituents or
byproducts, (2) radioactive materials, (3) asbestos in any form or condition,
and (4) materials regulated by any of the following, as amended from time to
time, and any rules promulgated thereunder: the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, 42 U.S.C. §§9601 et seq.; the
Resource Conservation and Recovery Act, 42 U.S.C. §§6901, et seq.; the Toxic
Substances Control Act, 15 U.S.C. §§2601, et seq.; the Clean Water Act, 33
U.S.C. §§1251 et seq; the Clean Air Act, 42 U.S.C. §§7401 et seq.; The
California Health and Safety Code; The California Water Code; The California
Labor Code; The California Public Resources Code; and The California Fish and
Game Code.)

(b) Tenant shall be deemed to “Use” a quantity of Hazardous Material if Tenant,
any of its (direct or indirect) owners, any of their respective beneficiaries,
trustees, officers, directors, employees or agents (including Tenant, each, a
“Tenant Party”) or any contractor of Tenant brings upon, produces, treats,
stores, handles, discharges, disposes of, or otherwise uses such quantity of
such Hazardous Material in or about the Premises or Project.

(c) “Disclosure Certificate” means a Hazardous Materials Disclosure Certificate
substantially in the format of Exhibit J.

 

32



--------------------------------------------------------------------------------

26.1.2 Use of Hazardous Materials. Tenant shall not Use any quantity of any
Hazardous Material (other than quantities and types of office and janitorial
supplies typically associated with general office use) unless (a) such Use is
described in the most recent Disclosure Certificate provided by Tenant to
Landlord, and (b) Landlord has approved such Use (which approval may be withheld
or conditioned in Landlord’s sole and absolute discretion unless such Use
complies with applicable Laws and, when combined with all other Uses of
Hazardous Materials permitted hereunder, does not, in Landlord’s reasonable
judgment, result in a total and material hazard to the Premises, the Project, or
persons located thereon that materially exceeds the hazard posed by the Use of
the Hazardous Materials described in the initial Disclosure Certificate attached
as Exhibit J, in which case such approval shall not be unreasonably withheld or
conditioned). Landlord shall provide Tenant with notice approving or
disapproving of any proposed Use of any quantity of any Hazardous Material
within 15 business days after receiving a Disclosure Certificate describing such
proposed Use (provided that Tenant does not submit a new Disclosure Certificate
to Landlord more frequently than twice per calendar year). If the Disclosure
Certificate attached as Exhibit J (which is hereby provided by Tenant to
Landlord) describes one or more specific Use(s) of one or more specific
quantities of one or more specific Hazardous Materials, Landlord hereby approves
such Use(s) for purposes of this Section 26.1.2.

26.1.3 Compliance with Law; Indemnification. Without limiting its obligations,
Tenant, at its expense, shall (a) cause any Use of Hazardous Materials by Tenant
to comply with Law, including by obtaining and complying with all governmental
permits necessary for such compliance; and (b) indemnify, defend and hold the
Landlord Parties harmless from and against any Claim that is imposed or asserted
by any third party and arises from any such Use.

26.1.4 Inspection. Landlord, at its option, may, at any time (but not more than
once in any calendar year unless Landlord has Reasonable Cause (defined below)),
after reasonable notice to Tenant, enter the Premises and perform such
inspections, tests and investigations as may be reasonably necessary to
determine whether Tenant is in compliance with the provisions of this
Section 26.1 (a “Compliance Inspection”). For purposes hereof, Landlord shall be
deemed to have “Reasonable Cause” for a Compliance Inspection if and only if
(x) Landlord has reasonable cause to believe that Tenant has breached any
provision of this Section 26.1, or (y) such Compliance Inspection is required by
any Security Holder or governmental agency. The reasonable cost of any
Compliance Inspection permitted under this Section 26.1.4 shall be reimbursed by
Tenant to Landlord promptly upon demand, but only if (i) such Compliance
Inspection reveals noncompliance by Tenant with the requirements of this
Section 26.1, or (ii) Tenant is conducting (or Tenant’s latest Disclosure
Certificate, if any, indicates that Tenant is conducting) a Use that requires a
Disclosure Certificate.

26.1.5 Landlord Notification. Tenant shall promptly provide Landlord with
complete copies of all documents, correspondence and other written materials
submitted or received by or on behalf of Tenant concerning environmental issues
at the Premises or the Project, including any written material relating to any
actual or potential release, discharge, spill, investigation, compliance,
cleanup or abatement of Hazardous Materials or any actual or potential cause of
action, claim or legal proceeding relating thereto. Tenant shall use
commercially reasonable efforts, within twenty-four (24) hours after acquiring
actual knowledge of any unauthorized release, spill or discharge of Hazardous
Materials in, on, or about the Premises or Project, to provide notice to
Landlord fully describing such event. Without limiting the foregoing, Tenant,
within twenty-four (24) hours of receiving any warning, notice of violation,
permit suspension or similar disciplinary measure relating to Tenant’s actual or
alleged failure to comply with any Law or permit relating to Hazardous
Materials, shall provide notice to Landlord of the same.

26.1.6 Remedial Work. If any investigation or monitoring of site conditions or
any clean-up, containment, restoration, removal or remediation of Hazardous
Materials at or about the Premises or Project (collectively, “Remedial Work”) is
required by Law (or is otherwise necessary to render the Premises suitable for
unrestricted use) as a result of any Use of Hazardous Materials by any Tenant
Party or any contractor of Tenant, then Tenant, at Landlord’s option, shall
either perform such Remedial Work at Tenant’s cost or pay Landlord, within
thirty (30) days after demand, the cost of performing such

 

33



--------------------------------------------------------------------------------

Remedial Work. All Remedial Work performed by Tenant shall be performed in
compliance with applicable Laws, by contractors approved by Landlord (which
approval shall not be unreasonably withheld, conditioned or delayed), under the
supervision of a consulting engineer approved by Landlord, and otherwise in
accordance with Section 7.3. Tenant shall reimburse Landlord, within thirty (30)
days after demand, Landlord’s reasonable out-of-pocket attorneys’ and experts’
fees and costs incurred in connection with monitoring or reviewing any Remedial
Work.

26.2 Mold. Because mold spores are present essentially everywhere and mold can
grow in almost any moist location, Tenant acknowledges the necessity of adopting
and enforcing good housekeeping practices, ventilation and vigilant moisture
control within the Premises (particularly in kitchen areas, janitorial closets,
bathrooms, in and around water fountains and other plumbing facilities and
fixtures, break rooms, in and around outside walls, and in and around HVAC
systems and associated drains) for the prevention of mold (such measures, “Mold
Prevention Practices”). Without limiting its obligations, Tenant, at its
expense, shall keep and maintain the Premises in good order and condition in
accordance with the Mold Prevention Practices and acknowledges that the control
of moisture, and prevention of mold within the Premises, are integral to its
obligations under this Lease. Without limiting the foregoing, Tenant, at its
expense, shall immediately notify Landlord if it observes, suspects or has
reason to believe that any of the following exists or has occurred at the
Premises: (a) mold or any other condition that reasonably can be expected to
cause or result from mold or fungus, including observed or suspected instances
of water damage, condensation, seepage, leaks or any other water penetration
(from any source, internal or external), mold growth or mildew (each, a “Mold
Condition”), or (b) repeated complaints of respiratory ailments or eye
irritation by Tenant’s employees or any other occupants of the Premises, or any
notice from a governmental agency of complaints regarding the indoor air quality
at the Premises (each, a “Mold Event”). If Landlord has reason to suspect that
any Mold Condition exists or any Mold Event has occurred at the Premises,
Landlord may perform an inspection to determine whether such suspicion is
correct.

26.3 Surrender. At the expiration or earlier termination hereof, Tenant, without
limiting its obligations, shall surrender the Premises to Landlord free of
(a) any Hazardous Materials placed in, about or near the Premises by any Tenant
Party or any contractor of Tenant, and (b) any Mold Condition to the extent
caused or exacerbated by any negligence, willful misconduct, or breach of this
Lease of or by any Tenant Party or any contractor of Tenant.

[SIGNATURES ARE ON THE FOLLOWING PAGE]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

LANDLORD:

VII PAC SHORES INVESTORS, L.L.C., a Delaware limited liability company

 

By:   VII PAC SHORES JUNIOR MEZZ, L.L.C., a Delaware limited liability company
its sole member and manager   By:   BREP/SCG PAC SHORES HOLDINGS LLC    
a Delaware limited liability company, its sole member and manager     By:   BREP
HOLDINGS PS L.L.C.,      

a Delaware limited liability company,

its member

      By:  

/s/ John C. Moc

      Name:   John C. Moc       Title:   Market Managing Director     By:   PS
VII HOLDINGS, LLC,      

a Delaware limited liability company,

its member

      By:  

/s/ Andrew Wong

      Name:   Andrew Wong       Title:   Authorized Person

 

TENANT: OPENWAVE MOBILITY, INC., a Delaware corporation By:  

/s/ Kelly S. Sharpe

Name:   Kelly S. Sharpe Title:   CFO
OPENWAVE MESSAGING, INC., a Delaware corporation By:  

/s/ Kelly S. Sharpe

Name:   Kelly S. Sharpe Title:   CFO

 

35



--------------------------------------------------------------------------------

EXHIBIT A

PACIFIC SHORES CENTER – BUILDING NUMBER 6

OUTLINE OF PREMISES

See Attached

 

Exhibit A

1



--------------------------------------------------------------------------------

EXHIBIT B

PACIFIC SHORES CENTER – BUILDING NUMBER 6

WORK LETTER

As used in this Exhibit B (this “Work Letter”), the following terms shall have
the following meanings: “Tenant Improvements” means all improvements to be
constructed in the Premises pursuant to this Work Letter. “Tenant Improvement
Work” means the construction of the Tenant Improvements, together with any
related work (including demolition) that is necessary to construct the Tenant
Improvements.

1 ALLOWANCE.

1.1 Allowance. Tenant shall be entitled to a one-time tenant improvement
allowance (the “Allowance”) in the amount of $29.00 per rentable square foot of
the Premises (i.e., $1,059,167.00) to be applied toward the TI Allowance Items
(defined in Section 1.2 below); provided, however, that a portion of the
Allowance not to exceed $4.00 per rentable square foot of the Premises (i.e.,
$146,092) may be applied toward the Other Allowance Items (defined in
Section 1.2.3 below). Tenant shall be responsible for all costs associated with
the Tenant Improvement Work, including the costs of the TI Allowance Items, to
the extent such costs exceed the lesser of (a) the portion of the Allowance not
used to pay for Other Allowance Items, or (b) the aggregate amount that Landlord
is required to disburse for the payment of TI Allowance Items pursuant to this
Work Letter. Tenant shall be responsible for all costs of the Other Allowance
Items to the extent such costs exceed the lesser of (a) the portion of the
Allowance not used to pay for TI Allowance Items, or (b) the aggregate amount
that Landlord is required to disburse for the payment of Other Allowance Items
pursuant to this Work Letter. Notwithstanding any contrary provision of this
Lease, if Tenant fails to use the entire Allowance November 1, 2013, the unused
amount shall revert to Landlord and Tenant shall have no further rights with
respect thereto.

1.2 Disbursement of Allowance.

1.2.1 TI Allowance Items. Except as otherwise provided in this Work Letter, the
Allowance shall be disbursed by Landlord only for the following items (the
“TI Allowance Items”): (a) the fees of Tenant’s architect and engineers, if any,
and any Review Fees (defined in Section 2.3 below); (b) plan-check, permit and
license fees relating to performance of the Tenant Improvement Work; (c) the
cost of performing the Tenant Improvement Work, including after hours charges,
testing and inspection costs, freight elevator usage, hoisting and trash removal
costs, and contractors’ fees and general conditions; (d) the cost of any change
to the base, shell or core of the Premises or Building required by Tenant’s
plans and specifications (the “Plans”) (including if such change is due to the
fact that such work is prepared on an unoccupied basis), including all direct
architectural and/or engineering fees and expenses incurred in connection
therewith; (e) the cost of any change to the Plans or Tenant Improvement Work
required by Law; (f) the Coordination Fee (defined in Section 2.3 below);
(g) sales and use taxes; and (h) all other costs expended by Landlord in
connection with the performance of the Tenant Improvement Work.

 

Exhibit B

1



--------------------------------------------------------------------------------

1.2.2 Disbursement for TI Allowance Items. Subject to the terms hereof, Landlord
shall make monthly disbursements of the Allowance for TI Allowance Items as
follows:

1.2.2.1 Monthly Disbursements. Not more frequently than once per calendar month,
Tenant may deliver to Landlord: (i) a request for payment of Tenant’s
contractor, approved by Tenant, in AIA G-702/G-703 format or another format
reasonably requested by Landlord, showing the schedule of values, by trade, of
percentage of completion of the Tenant Improvement Work, detailing the portion
of the work completed and the portion not completed (which approved request
shall be deemed Tenant’s approval and acceptance of the work and materials
described therein); (ii) copies of all third-party contracts (including change
orders) to which Tenant is a party and pursuant to which the Tenant Improvement
Work has been performed, including paid invoices from all parties providing
labor or materials to the Premises; (iii) executed conditional mechanic’s lien
releases from all parties providing labor or materials to the Premises (along
with unconditional mechanic’s lien releases for any prior payments made pursuant
to this paragraph) satisfying California Civil Code § 3262(d); and (iv) all
other information reasonably requested by Landlord. Within 30 days after
receiving such materials, Landlord shall deliver a check to Tenant, payable
jointly to Tenant and its contractor, in the amount of the lesser of (a) the
amount requested by Tenant pursuant to the preceding sentence, less a
10% retention (the aggregate amount of such retentions shall be referred to in
this Work Letter as the “Final Retention”), or (b) the amount of any remaining
portion of the Allowance (not including the Final Retention). Landlord’s payment
of such amounts shall not be deemed Landlord’s approval or acceptance of the
work or materials described in Tenant’s payment request.

1.2.2.2 Final Retention. Subject to the terms hereof, Landlord shall deliver to
Tenant a check for the Final Retention within 30 days after the latest of
(a) the completion of the Tenant Improvement Work in accordance with the
approved plans and specifications; (b) Landlord’s receipt of (i) copies of all
third-party contracts (including change orders) to which Tenant is a party and
pursuant to which the Tenant Improvement Work has been performed, including paid
invoices from all parties providing labor or materials to the Premises;
(ii) executed unconditional mechanic’s lien releases satisfying California Civil
Code §§ 3262(d) and 3262(d)(4); (iii) a certificate from Tenant’s architect, in
a form reasonably acceptable to Landlord, certifying that the Tenant Improvement
Work has been substantially completed; (iv) evidence that all governmental
approvals required for Tenant to legally occupy the Premises have been obtained;
and (v) any other information reasonably requested by Landlord; (c) Tenant’s
delivery to Landlord of “as built” drawings (in CAD format, if requested by
Landlord); or (d) Tenant’s compliance with Landlord’s standard “close-out”
requirements regarding city approvals, closeout tasks, Tenant’s contractor,
financial close-out matters, and Tenant’s vendors. Landlord’s payment of the
Final Retention shall not be deemed Landlord’s approval or acceptance of the
work or materials described in Tenant’s payment requests.

1.2.3 Other Allowance Items. To the extent permitted under Section 1.1 above,
and except as otherwise provided in this Work Letter, the Allowance shall be
disbursed by Landlord for the following items (the “Other Allowance Items”):
moving expenses, the costs of purchasing and installing for use in the Premises
Tenant’s furniture, equipment, Lines, and/or other personal property, and any
fees paid by Tenant for a project manager to oversee the Tenant Improvement Work
on Tenant’s behalf.

1.2.4 Disbursement for Other Allowance Items. Subject to the terms hereof, any
portion of the Allowance that Tenant is entitled to use for Other Allowance
Items shall be disbursed by Landlord to Tenant within thirty (30) days after
receipt of paid invoices from Tenant with respect to such Other Allowance Items.

 

Exhibit B

2



--------------------------------------------------------------------------------

2 MISCELLANEOUS.

2.1 Applicable Lease Provisions. Without limitation, the Tenant Improvement Work
shall be subject to Sections 7.2, 7.3 and 8 of this Lease.

2.2 Plans and Specifications. Landlord shall provide Tenant with notice
approving or disapproving any proposed plans and specifications for the Tenant
Improvement Work within five (5) business days after the later of Landlord’s
receipt thereof from Tenant or the mutual execution and delivery of this Lease.
Any such notice of disapproval shall describe with reasonable specificity the
basis of disapproval and the changes that would be necessary to resolve
Landlord’s objections. Landlord hereby approves, pursuant to Section 7.2 of this
Lease, the space plan attached hereto as Exhibit B-1 (the “Approved Space Plan”)
subject to Landlord’s review and approval of construction drawings prepared by
Tenant consistent with the Approved Space Plan; provided, however, that Landlord
shall not disapprove any elements shown in such construction drawings that are
also shown in the Approved Space Plan.

2.3 Review Fees; Coordination Fee. Tenant shall reimburse Landlord, upon demand,
for any fees reasonably incurred by Landlord for review of the Plans by
Landlord’s third party consultants (“Review Fees”). In consideration of
Landlord’s coordination of the Tenant Improvement Work, Tenant shall pay
Landlord a fee (the “Coordination Fee”) in an amount equal to 2.0% of the cost
of the Tenant Improvement Work (not to exceed $20,000.00).

2.4 Tenant Default. Notwithstanding any contrary provision of this Lease, if a
Default occurs before the Tenant Improvement Work is completed, then
(a) Landlord’s obligations under this Work Letter shall be excused, and Landlord
may cause Tenant’s contractor to cease performance of the Tenant Improvement
Work, until such Default is cured, and (b) Tenant shall be responsible for any
resulting delay in the completion of the Tenant Improvement Work.

2.5 Other. This Work Letter shall not apply to any space other than the
Premises.

3 LANDLORD’S INITIAL CONSTRUCTION. Landlord shall cause the construction or
installation of the following items in a good and workmanlike manner using
Building-standard materials, methods and finishes (collectively, the “Initial
Landlord Work”):

 

  A. Replace/reinstall the missing doors and door hardware within the Premises
(approximately 10-12 doors) to match the existing doors.

 

  B. Repair all light ballasts and lamps.

Notwithstanding any contrary provision of this Lease, the Initial Landlord Work
shall be performed at Landlord’s expense and shall not be deemed Tenant
Improvements, Tenant Improvement Work or a TI Allowance Item. Landlord shall use
commercially reasonable efforts to cause the Initial Landlord Work to be
performed in a manner that does not interfere with or delay Tenant’s performance
of the Tenant Improvement Work; provided, however, that Landlord shall not be
required to delay performance of, or pay overtime rates for, the Initial
Landlord Work. Tenant shall cause the Tenant Improvement Work to be performed in
a manner that does not interfere with or delay Landlord’s performance of the
Initial Landlord Work.

 

Exhibit B

3



--------------------------------------------------------------------------------

EXHIBIT B-1

PACIFIC SHORES CENTER – BUILDING NUMBER 6

APPROVED SPACE PLAN

See Attached

 

Exhibit B-1

1



--------------------------------------------------------------------------------

EXHIBIT C

PACIFIC SHORES CENTER – BUILDING NUMBER 6

CONFIRMATION LETTER

                                                   , 20    

 

To:         

 

     

 

     

 

     

 

  

Re: Office Lease (the “Lease”) dated                     , 20    , between
                            , a                              (“Landlord”), and
                                    , a                              (“Tenant”),
concerning Suite          on the         floor of the building located at [1200]
[1300] [1600] [1700] [1800] [1900] Seaport Boulevard, Redwood City, CA 94063,
commonly known as Pacific Shores Center – Building Number [    ]

Lease ID:                                                    

Business Unit Number:                             

Dear                     :

In accordance with the Lease, Tenant accepts possession of the Premises and
confirms the following:

 

  1. The Commencement Date is                      and the Expiration Date is
                    .

 

  2. The exact number of rentable square feet within the Premises, according to
Landlord’s most recent measurement, is              square feet, subject to
Section 2.1.1 of the Lease.

 

  3. Tenant’s Share, based upon the exact numbers of rentable square feet within
the Premises and the Building (according to Landlord’s most recent measurement)
is                 %, subject to Section 2.1.1 of the Lease.

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention. Please note that, pursuant to Section 2.1.1 of the
Lease, if Tenant fails to execute and return (or, by notice to Landlord,
reasonably object to) this letter within five (5) days after receiving it,
Tenant shall be deemed to have executed and returned it without exception.

 

“Landlord”:                                     
                                             , a
                                         
                                       

By:

 

 

Name:

 

 

Title:

 

 

Agreed and Accepted as of                     , 201    .

 

“Tenant”:

                                                                   
              ,

a                                                                        
         

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit C

1



--------------------------------------------------------------------------------

EXHIBIT D

PACIFIC SHORES CENTER – BUILDING NUMBER 6

RULES AND REGULATIONS

Tenant shall comply with the following rules and regulations (as modified or
supplemented from time to time, the “Rules and Regulations”). Landlord shall not
be responsible to Tenant for the nonperformance of any of the Rules and
Regulations by any other tenants or occupants of the Project. In the event of
any conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

1. Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
consent. Tenant shall bear the cost of any lock changes or repairs required by
Tenant. Fifteen (15) keys will be furnished by Landlord for the Premises, and
any additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices and toilet
rooms furnished to or otherwise procured by Tenant, and if any such keys are
lost, Tenant shall pay Landlord the cost of replacing them or of changing the
applicable locks if Landlord deems such changes necessary.

2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.

3. Landlord may close and keep locked all entrance and exit doors of the
Building during such hours as are customary for comparable buildings in the
vicinity of the Building. Tenant shall cause its employees, agents, contractors,
invitees and licensees who use Building doors during such hours to securely
close and lock them after such use. Any person entering or leaving the Building
during such hours, or when the Building doors are otherwise locked, may be
required to sign the Building register, and access to the Building may be
refused unless such person has proper identification or has a previously
arranged access pass. Landlord will furnish passes to persons for whom Tenant
requests them. Tenant shall be responsible for all persons for whom Tenant
requests passes and shall be liable to Landlord for all acts of such persons.
Landlord and its agents shall not be liable for damages for any error with
regard to the admission or exclusion of any person to or from the Building. In
case of invasion, mob, riot, public excitement or other commotion, Landlord may
prevent access to the Building or the Project during the continuance thereof by
any means it deems appropriate for the safety and protection of life and
property.

4. No furniture, freight or equipment shall be brought into the Building without
prior notice to Landlord. All moving activity into or out of the Building shall
be scheduled with Landlord and done only at such time and in such manner as
Landlord designates. Landlord may prescribe the weight, size and position of all
safes and other heavy property brought into the Building and also the times and
manner of moving the same in and out of the Building. Safes and other heavy
objects shall, if considered necessary by Landlord, stand on supports of such
thickness as is necessary to properly distribute the weight. Landlord will not
be responsible for loss of or damage to any such safe or property. Any damage to
the Building, its contents, occupants or invitees resulting from Tenant’s moving
or maintaining any such safe or other heavy property shall be the sole
responsibility and expense of Tenant (notwithstanding Sections 7 and 10.4 of
this Lease).

5. No furniture, packages, supplies, equipment or merchandise will be received
in the Building or carried up or down in the elevators, except between such
hours, in such specific elevator and by such personnel as shall be designated by
Landlord.

6. Employees of Landlord shall not perform any work or do anything outside their
regular duties unless under special instructions from Landlord.

7. No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Premises or the Building without
Landlord’s prior consent. Tenant shall not disturb, solicit, peddle or canvass
any occupant of the Project.

8. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance shall be thrown therein. Notwithstanding Sections 7 and 10.4 of this
Lease, Tenant shall bear the expense of any breakage, stoppage or damage
resulting from any violation of this rule by Tenant or any of its employees,
agents, contractors, invitees or licensees.

9. Tenant shall not overload the floor of the Premises, or mark, drive nails or
screws or drill into the partitions, woodwork or drywall of the Premises, or
otherwise deface the Premises, without Landlord’s prior consent. Tenant shall
not purchase bottled water, ice, towel, linen, maintenance or other like
services from any person not approved by Landlord.

10. Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines other than fractional horsepower
office machines shall be installed, maintained or operated in the Premises
without Landlord’s prior consent.

 

Exhibit D

1



--------------------------------------------------------------------------------

11. No burning candle or other open flame shall be ignited or kept by Tenant in
or about the Premises, Building or Project.

12. Tenant shall not, without Landlord’s prior consent, use any method of
heating or air conditioning other than that supplied by Landlord.

13. Tenant shall not use or keep any foul or noxious gas or substance in or on
the Premises, or occupy or use the Premises in a manner offensive or
objectionable to Landlord or other occupants of the Project by reason of noise,
odors or vibrations, or interfere with other occupants or those having business
therein, whether by the use of any musical instrument, radio, CD player or
otherwise. Tenant shall not throw anything out of doors, windows or skylights or
down passageways.

14. Tenant shall not bring into or keep within the Project, the Building or the
Premises any animals (other than service animals), birds, aquariums, or, except
in areas designated by Landlord, bicycles or other vehicles.

15. No cooking shall be done in the Premises, nor shall the Premises be used for
lodging, for living quarters or sleeping apartments, or for any improper,
objectionable or immoral purposes. Notwithstanding the foregoing, Underwriters’
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and invitees, provided that such use complies with all Laws.

16. The Premises shall not be used for manufacturing or for the storage of
merchandise except to the extent such storage may be incidental to the Permitted
Use. Tenant shall not occupy the Premises as an office for a messenger-type
operation or dispatch office, public stenographer or typist, or for the
manufacture or sale of liquor, narcotics or tobacco, or as a medical office, a
barber or manicure shop, or an employment bureau, without Landlord’s prior
consent. Tenant shall not engage or pay any employees in the Premises except
those actually working for Tenant in the Premises, nor advertise for laborers
giving an address at the Premises.

17. Landlord may exclude from the Project any person who, in Landlord’s
judgment, is intoxicated or under the influence of liquor or drugs, or who
violates any of these Rules and Regulations.

18. Tenant shall not loiter in or on the entrances, corridors, sidewalks,
lobbies, courts, halls, stairways, elevators, vestibules or any Common Areas for
the purpose of smoking tobacco products or for any other purpose, nor in any way
obstruct such areas, and shall use them only as a means of ingress and egress
for the Premises.

19. Tenant shall not waste electricity, water or air conditioning, shall
cooperate with Landlord to ensure the most effective operation of the Building’s
heating and air conditioning system, and shall not attempt to adjust any
controls. Tenant shall install and use in the Premises only ENERGY STAR rated
equipment, where available. Tenant shall use recycled paper in the Premises to
the extent consistent with its business requirements.

20. Tenant shall store all its trash and garbage inside the Premises. No
material shall be placed in the trash or garbage receptacles if, under Law, it
may not be disposed of in the ordinary and customary manner of disposing of
trash and garbage in the vicinity of the Building. All trash, garbage and refuse
disposal shall be made only through entryways and elevators provided for such
purposes at such times as Landlord shall designate. Tenant shall comply with
Landlord’s recycling program, if any.

 

Exhibit D

2



--------------------------------------------------------------------------------

21. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

22. Any persons employed by Tenant to do janitorial work shall be subject to
Landlord’s prior consent and, while in the Building and outside of the Premises,
shall be subject to the control and direction of the Building manager (but not
as an agent or employee of such manager or Landlord), and Tenant shall be
responsible for all acts of such persons.

23. No awning or other projection shall be attached to the outside walls of the
Building without Landlord’s prior consent. Other than Landlord’s
Building-standard window coverings, no curtains, blinds, shades or screens shall
be attached to or hung in, or used in connection with, any window or door of the
Premises. All electrical ceiling fixtures hung in the Premises or spaces along
the perimeter of the Building must be fluorescent and/or of a quality, type,
design and a warm white bulb color approved in advance by Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without Landlord’s prior consent. Tenant shall abide by Landlord’s regulations
concerning the opening and closing of window coverings.

24. Tenant shall not obstruct any sashes, sash doors, skylights, windows or
doors that reflect or admit light or air into the halls, passageways or other
public places in the Building, nor shall Tenant place any bottles, parcels or
other articles on the windowsills.

25. Tenant must comply with requests by Landlord concerning the informing of
their employees of items of importance to the Landlord.

26. Tenant must comply with the State of California “No-Smoking” law set forth
in California Labor Code Section 6404.5 and with any local “No-Smoking”
ordinance that is not superseded by such law.

27. Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by Law.

28. All office equipment of an electrical or mechanical nature shall be placed
by Tenant in the Premises in settings approved by Landlord, to absorb or prevent
any vibration, noise or annoyance.

29. Tenant shall not use any hand trucks except those equipped with rubber tires
and rubber side guards.

30. No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without Landlord’s prior consent.

31. Without Landlord’s prior consent, Tenant shall not use the name of the
Project or Building or use pictures or illustrations of the Project or Building
in advertising or other publicity or for any purpose other than as the address
of the business to be conducted by Tenant in the Premises.

Landlord may from time to time modify or supplement these Rules and Regulations
in a manner that, in Landlord’s reasonable judgment, is appropriate for the
management, safety, care and cleanliness of the Premises, the Building, the
Common Areas and the Project, for the preservation of good order therein, and
for the convenience of other occupants and tenants thereof. Landlord may waive
any of these Rules and Regulations for the benefit of any tenant, but no such
waiver shall be construed as a waiver of such Rule and Regulation in favor of
any other tenant nor prevent Landlord from thereafter enforcing such Rule and
Regulation against any tenant.

 

Exhibit D

3



--------------------------------------------------------------------------------

EXHIBIT E

PACIFIC SHORES CENTER – BUILDING NUMBER 6

JUDICIAL REFERENCE

IF THE JURY-WAIVER PROVISIONS OF SECTION 25.8 OF THIS LEASE ARE NOT ENFORCEABLE
UNDER CALIFORNIA LAW, THE PROVISIONS SET FORTH BELOW SHALL APPLY.

It is the desire and intention of the parties to agree upon a mechanism and
procedure under which controversies and disputes arising out of this Lease or
related to the Premises will be resolved in a prompt and expeditious manner.
Accordingly, except with respect to actions for unlawful or forcible detainer or
with respect to the prejudgment remedy of attachment, any action, proceeding or
counterclaim brought by either party hereto against the other (and/or against
its officers, directors, employees, agents or subsidiaries or affiliated
entities) on any matters arising out of or in any way connected with this Lease,
Tenant’s use or occupancy of the Premises and/or any claim of injury or damage,
whether sounding in contract, tort, or otherwise, shall be heard and resolved by
a referee under the provisions of the California Code of Civil Procedure,
Sections 638 — 645.1, inclusive (as same may be amended, or any successor
statute(s) thereto) (the “Referee Sections”). Any fee to initiate the judicial
reference proceedings and all fees charged and costs incurred by the referee
shall be paid by the party initiating such procedure (except that if a reporter
is requested by either party, then a reporter shall be present at all
proceedings where requested and the fees of such reporter – except for copies
ordered by the other parties – shall be borne by the party requesting the
reporter); provided however, that allocation of the costs and fees, including
any initiation fee, of such proceeding shall be ultimately determined in
accordance with Section 25.6 of this Lease. The venue of the proceedings shall
be in the county in which the Premises are located. Within 10 days of receipt by
any party of a request to resolve any dispute or controversy pursuant to this
Exhibit E, the parties shall agree upon a single referee who shall try all
issues, whether of fact or law, and report a finding and judgment on such issues
as required by the Referee Sections. If the parties are unable to agree upon a
referee within such 10-day period, then any party may thereafter file a lawsuit
in the county in which the Premises are located for the purpose of appointment
of a referee under the Referee Sections. If the referee is appointed by the
court, the referee shall be a neutral and impartial retired judge with
substantial experience in the relevant matters to be determined, from
Jams/Endispute, Inc., ADR Services, Inc. or a similar mediation/arbitration
entity approved by each party in its sole and absolute discretion. The proposed
referee may be challenged by any party for any of the grounds listed in the
Referee Sections. The referee shall have the power to decide all issues of fact
and law and report his or her decision on such issues, and to issue all
recognized remedies available at law or in equity for any cause of action that
is before the referee, including an award of attorneys’ fees and costs in
accordance with this Lease. The referee shall not, however, have the power to
award punitive damages, nor any other damages that are not permitted by the
express provisions of this Lease, and the parties waive any right to recover any
such damages. The parties may conduct all discovery as provided in the
California Code of Civil Procedure, and the referee shall oversee discovery and
may enforce all discovery orders in the same manner as any trial court judge,
with rights to regulate discovery and to issue and enforce subpoenas, protective
orders and other limitations on discovery available under California Law. The
reference proceeding shall be conducted in accordance with California Law
(including the rules of evidence), and in all regards, the referee shall follow
California Law applicable at the time of the reference proceeding. The parties
shall promptly and diligently cooperate with one another and the referee, and
shall perform such acts as may be necessary to obtain a prompt and expeditious
resolution of the dispute or controversy in accordance with the terms of this
Exhibit E. In this regard, the parties agree that the parties and the referee
shall use best efforts to ensure that (a) discovery be conducted for a period no
longer than six (6) months from the date the referee is appointed, excluding
motions regarding discovery, and (b) a trial date be set within 9 months of the
date the referee is appointed. In accordance with Section 644 of the California
Code of Civil Procedure, the decision of the referee upon the whole issue must
stand as the decision of the court, and upon the filing of the statement of
decision with the clerk of the court, or with the judge if there is no clerk,
judgment may be entered thereon in the same manner as if the action had been
tried by the court. Any decision of the referee and/or judgment or other order
entered thereon shall be appealable to the same extent and in the same manner
that such decision, judgment, or order would be appealable if rendered by a
judge of the superior court in which venue is proper hereunder. The referee
shall in his/her statement of decision set forth his/her findings of fact and
conclusions of law. The parties intend this general reference agreement to be
specifically enforceable in accordance with the Code of Civil Procedure. Nothing
in this Exhibit E shall prejudice the right of any party to obtain provisional
relief or other equitable remedies from a court of competent jurisdiction as
shall otherwise be available under the Code of Civil Procedure and/or applicable
court rules.

 

Exhibit E

1



--------------------------------------------------------------------------------

EXHIBIT F

PACIFIC SHORES CENTER – BUILDING NUMBER 6

ADDITIONAL PROVISIONS

 

1. ENVIRONMENTAL DISCLOSURE. Pursuant to Section 25359.7 of the California
Health and Safety Code, Landlord hereby discloses to Tenant the condition of the
Property described in that certain Phase I Environmental Site Assessment dated
February, 2012, prepared by Enviro-Sciences (of Delaware), Inc. Tenant
acknowledges that Landlord has made a copy of such report available to Tenant
(without warranty as to its accuracy or completeness), and the Tenant has fully
reviewed such report.

 

2. ACKNOWLEDGEMENT OF NOTICES. Landlord has provided and Tenant hereby
acknowledges receipt of the notices attached as Exhibit G and Exhibit H hereto,
concerning the presence of certain uses and operations of neighboring parcels of
land.

 

3. OPTIONS. Notwithstanding anything herein to the contrary, to the extent
Landlord has granted to Tenant a right of first offer, right of first refusal,
expansion option, extension or renewal option, or other similar right pursuant
to the terms hereof, such right shall be subject and subordinate to those rights
(whether such rights are designated as a right of first offer, right of first
refusal, expansion option or otherwise) granted pursuant to those two certain
agreements titled Recognition Agreement and Option to Lease Additional Space and
dated March 31, 2008, each between VII Pac Shores Investors, L.L.C., a Delaware
limited liability company (as grantor) and PDL Biopharma, Inc., a Delaware
corporation. Memoranda of such agreements were recorded in the Official Records
of San Mateo County, California as Instrument Nos. 2008-089674 and 2008-089675.

 

4. LETTER OF CREDIT.

 

  4.1. General Provisions. Within three (3) business days after Tenant’s
execution of this Lease, Tenant shall deliver to Landlord, as collateral for the
full performance by Tenant of all of its obligations under this Lease and for
all losses and damages Landlord may suffer as a result of Tenant’s failure to
comply with one or more provisions of this Lease,

 

Exhibit F

1



--------------------------------------------------------------------------------

  including any damages arising under California Civil Code § 1951.2 following
termination of this Lease, a standby, unconditional, irrevocable, transferable
letter of credit (the “Letter of Credit”) in the form of Exhibit I and
containing the terms required herein, in the face amount of $300,000.00 (the
“Letter of Credit Amount”), naming Landlord as beneficiary, issued (or
confirmed) by Silicon Valley Bank or another financial institution acceptable to
Landlord in Landlord’s sole discretion, permitting multiple and partial draws
thereon, and otherwise in form acceptable to Landlord in its sole discretion.
Tenant shall cause the Letter of Credit to be continuously maintained in effect
(whether through replacement, renewal or extension) in the Letter of Credit
Amount through the date (the “Final LC Expiration Date”) that is 60 days after
the scheduled expiration date of the Term, as it may be extended from time to
time. If the Letter of Credit held by Landlord expires before the Final LC
Expiration Date (whether by reason of a stated expiration date or a notice of
termination or non-renewal given by the issuing bank), Tenant shall deliver a
new Letter of Credit or certificate of renewal or extension to Landlord not
later than 60 days before the expiration date of the Letter of Credit then held
by Landlord. In addition, if, at any time before the Final LC Expiration Date,
the financial institution that issued (or confirmed) the Letter of Credit held
by Landlord fails to meet the Minimum Financial Requirement (defined below),
Tenant, within 10 business days after Landlord’s demand, shall deliver to
Landlord, in replacement of such Letter of Credit, a new Letter of Credit issued
(or confirmed) by a financial institution that meets the Minimum Financial
Requirement and is otherwise acceptable to Landlord in Landlord’s sole
discretion, whereupon Landlord shall return to Tenant the Letter of Credit that
is being replaced. For purposes hereof, a financial institution shall be deemed
to meet the “Minimum Financial Requirement” on a particular date if and only if,
as of such date, such financial institution (i) has not been placed into
receivership by the FDIC; and (ii) has a financial strength that, in Landlord’s
good faith judgment, is not less than that which is then generally required by
Landlord and its affiliates as a condition to accepting letters of credit in
support of new leases. Any new Letter of Credit or certificate of renewal or
extension (a “Renewal or Replacement LC”) shall comply with all of the
provisions of this Section 4, shall be irrevocable, transferable and shall
remain in effect (or be automatically renewable) through the Final LC Expiration
Date upon the same terms as the Letter of Credit that is expiring or being
replaced.

 

  4.2. Drawings under Letter of Credit. Upon Tenant’s failure to comply with one
or more provisions of this Lease, or as otherwise specifically agreed by
Landlord and Tenant pursuant to this Lease or any amendment hereof, Landlord
may, without prejudice to any other remedy provided in this Lease or by Law,
draw on the Letter of Credit and use all or part of the proceeds to (a) satisfy
any amounts due to Landlord from Tenant, and (b) satisfy any other damage,
injury, expense or liability caused by Tenant’s failure to so comply. In
addition, if Tenant fails to furnish a Renewal or Replacement LC complying with
all of the provisions of this Section 4 when required under this Section 4,
Landlord may draw upon the Letter of Credit and hold the proceeds thereof (and
such proceeds need not be segregated) in accordance with the terms of this
Section 4 (the “LC Proceeds Account”).

 

Exhibit F

2



--------------------------------------------------------------------------------

  4.3. Use of Proceeds by Landlord. The proceeds of the Letter of Credit shall
constitute Landlord’s sole and separate property (and not Tenant’s property or
the property of Tenant’s bankruptcy estate) and Landlord may, immediately upon
any draw (and without notice to Tenant), apply or offset the proceeds of the
Letter of Credit against (a) any Rent payable by Tenant under this Lease that is
not paid when due; (b) all losses and damages that Landlord has suffered or that
Landlord reasonably estimates that it may suffer as a result of Tenant’s failure
to comply with one or more provisions of this Lease, including any damages
arising under section California Civil Code § 1951.2 following termination of
this Lease; and (c) any other amount that Landlord may spend or become obligated
to spend by reason of Tenant’s failure to comply with this Lease. Provided that
Tenant has performed all of its obligations under this Lease, Landlord shall pay
to Tenant, within 45 days after the Final LC Expiration Date, the amount of any
proceeds of the Letter of Credit received by Landlord and not applied as
provided above; provided, however, that if, before the expiration of such 45-day
period, a voluntary petition is filed by Tenant, or an involuntary petition is
filed against Tenant by any of Tenant’s creditors, under the Federal Bankruptcy
Code, then such payment shall not be required until either all preference issues
relating to payments under this Lease have been resolved in such bankruptcy or
reorganization case or such bankruptcy or reorganization case has been
dismissed, in each case pursuant to a final court order not subject to appeal or
any stay pending appeal.

 

  4.4. Additional Covenants of Tenant. If, for any reason, the amount of the
Letter of Credit becomes less than the Letter of Credit Amount, Tenant shall,
within five (5) business days after notice from Landlord, provide Landlord with
additional letter(s) of credit in an amount equal to the deficiency (or a
replacement letter of credit in the total Letter of Credit Amount), and any such
additional (or replacement) letter of credit shall comply with all of the
provisions of this Section 4, and if Tenant fails to comply with the foregoing,
notwithstanding any contrary provision of this Lease, such failure shall
constitute a Default. Tenant further covenants and warrants that it will neither
assign nor encumber the Letter of Credit or any part thereof and that neither
Landlord nor its successors or assigns will be bound by any such assignment,
encumbrance, attempted assignment or attempted encumbrance.

 

  4.5. Nature of Letter of Credit. Landlord and Tenant (a) acknowledge and agree
that in no event shall the Letter of Credit or any renewal thereof, any
substitute therefor or any proceeds thereof (including the LC Proceeds Account)
be deemed to be or treated as a “security deposit” under California Civil Code §
1950.7, as it may be amended or succeeded, or any other Law applicable to
security deposits in the commercial context (“Security Deposit Laws”);
(b) acknowledge and agree that the Letter of Credit (including any renewal
thereof, any substitute therefor or any proceeds thereof) is not intended to
serve as a security deposit and shall not be subject to the Security Deposit
Laws; and (c) waive any and all rights, duties and obligations either party may
now or, in the future, will have relating to or arising from the Security
Deposit Laws. Tenant hereby waives the provisions of California Civil Code §
1950.7 and all other provisions of Law, now or hereafter in effect, which
(i) establish the time frame by which Landlord must refund a security deposit
under a lease, and/or (ii) provide that Landlord may claim from the security
deposit only those sums reasonably necessary to remedy defaults in the payment
of rent, to repair damage caused by Tenant or to clean the Premises, it being
agreed that Landlord may, in addition, claim those sums specified above in this
Section 4 and/or those sums reasonably necessary to compensate Landlord for any
loss or damage caused by Tenant’s breach of this Lease or the acts or omission
of Tenant or any other Tenant Related Parties, including any damages Landlord
suffers following termination of this Lease.

 

Exhibit F

3



--------------------------------------------------------------------------------

  4.6. Reduction in Letter of Credit Amount. Subject to the terms of this
Section 4.6, Tenant may reduce the Letter of Credit Amount so that the reduced
Letter of Credit Amount will be $150,000.00 as of the last day of the 36th full
calendar month of the Term. Any reduction in the Letter of Credit Amount shall
be accomplished by Tenant’s delivery to Landlord, at any time after the last day
of the 36th full calendar month of the Term, of a substitute letter of credit in
the reduced amount or an amendment to the existing Letter of Credit reflecting
the reduced amount. Notwithstanding any contrary provision hereof, if Tenant is
in Default, Tenant shall have no right to reduce the Letter of Credit Amount.

 

5. USE OF LANDLORD’S UPS SYSTEM AND EMERGENCY GENERATOR

 

  5.1. UPS Equipment. During the Term, Tenant, may use, within the Premises only
and subject to the terms of this Section 5 and such other reasonable terms and
conditions as Landlord may impose (but at no additional charge, subject to the
following provisions of this Section 5), the UPS equipment owned by Landlord
that is currently located in the Premises and described in Exhibit F-1
(“Landlord’s UPS Equipment”). Tenant accepts Landlord’s UPS Equipment in its
existing condition, with no representations or warranties as to quality,
condition, merchantability or fitness for use, any such warranties being
specifically excluded. Tenant, at its expense, shall maintain Landlord’s UPS
Equipment (and, upon the expiration or earlier termination of this Lease,
surrender Landlord’s UPS Equipment to Landlord in place in the Premises) in as
good condition as exists on the date of delivery of possession thereof to
Tenant, ordinary wear and tear excepted. Without limiting the foregoing, Tenant
shall be responsible for repairing and/or replacing Landlord’s UPS Equipment to
the extent it is damaged by any Casualty during the Term, and Tenant shall cause
Landlord’s UPS Equipment to be covered by Tenant’s property insurance required
under Section 10.2.2 of this Lease. Tenant shall not be required to replace
Landlord’s UPS Equipment unless it is damaged beyond repair, or otherwise
reaches the end of its useful life, in either case as a result of a Casualty or
an Act of Tenant.

 

  5.2. Emergency Generator. During any period in which electrical power to the
Premises is interrupted, Tenant may connect Tenant loads to the emergency
generator serving the Building (the “Emergency Generator”), subject to the
following terms of this Section 5 and such other reasonable terms and conditions
as Landlord may impose (but at no additional charge, subject to the following
provisions of this Section 5):

 

  A. Maximum Load; Compliance with Law; Usage Meter. Tenant loads shall not
exceed 500 kVA, and Tenant’s use of the Emergency Generator shall comply with
applicable Laws. Before connecting any Tenant load to the Emergency Generator
and continuing throughout the balance of the Term, Tenant, at its expense and in
accordance with Section 7.2 of this Lease, shall install in the Premises, and
maintain in good operating condition, a meter (the “Meter”) designed and
configured to capture all Tenant loads connected to the Emergency Generator.
Upon the expiration or earlier termination of this Lease, Tenant shall surrender
and convey the Meter to Landlord, free and clear of any claim, lien, right,
title or interest of any third party, and at no cost to Landlord.

 

Exhibit F

4



--------------------------------------------------------------------------------

  B. Control Devices. Landlord may install and maintain (i) control devices
designed and configured to automatically shed or shut down Tenant loads if
Tenant’s use of power from the Emergency Generator (“Emergency Generator Power”)
exceeds the amount permitted by Section 5.2.A above; (ii) a shunt trip device
designed and configured to automatically shut down Tenant’s connection to the
Emergency Generator and use of Emergency Generator Power if the generator load
for the Project exceeds eighty percent (80%) of the Emergency Generator rating;
and (iii) any other transfer switches, meters, control devices or shunt trip
devices that Landlord may reasonably consider appropriate in order to monitor
and control Tenant’s connection to the Emergency Generator and use of the
Emergency Generator Power (together with the devices described in the preceding
clauses (i) and (ii), collectively, “Control Devices”). Without limiting
Section 5.2.F below, Tenant shall reimburse Landlord for its reasonable costs of
any such installation and maintenance within 30 days after receiving Landlord’s
request therefor together with reasonable documentation thereof.

 

  C. Emergency Shutdown. In the event of an emergency causing an interruption of
power to any portion of the Project, Landlord, in its reasonable discretion, may
immediately shed or shut down Tenant loads (an “Emergency Shutdown”) to the
extent necessary to redirect Emergency Generator Power to the Project’s
emergency/life-safety systems (e.g., elevators, fire-life safety and emergency
lighting); provided, however, that (i) Landlord shall use its good faith efforts
to provide Tenant with prior notice of any Emergency Shutdown; and (ii) to the
extent Landlord’s load-shedding equipment permits Tenant loads to be shed in
stages, Landlord shall use good-faith efforts to shed Tenant loads in accordance
with the priorities, if any, of which Tenant has previously notified Landlord.

 

  D. Periodic Exercise and Testing. Notwithstanding any contrary provision
hereof, (a) Landlord, in its discretion, may (i) exercise the Emergency
Generator from time to time (but not more frequently than weekly), (ii) exercise
any transfer switch from time to time (but no more frequently than monthly), and
(iii) after five (5) business days’ notice to Tenant, perform annual maintenance
procedures and full-load testing that may require that the Emergency Generator
be taken off-line; and (b) Landlord shall not be liable to Tenant, and Tenant
shall not be entitled to any abatement of rent or other recourse, if Emergency
Generator Power is unavailable during any such exercise or testing (except, in
the case of this clause (b), to the extent, if any, that Landlord fails to use
good faith efforts not to unreasonably interfere with Tenant’s business
operations in the Premises).

 

  E. Landlord’s Rights. Tenant shall provide Landlord with access to the Meter
and, if located within the Premises, the Control Devices, at all reasonable
times for the purposes of inspection and, if necessary (in Landlord’s good faith
judgment), the performance of maintenance and repairs. If Landlord incurs any
reasonable costs in connection with any such inspection, maintenance or repair,
then, without limiting Section 5.2.F below, Tenant shall reimburse Landlord for
such costs within 30 days after receiving Landlord’s written demand therefor
together with reasonable documentation thereof. Notwithstanding the foregoing,
Landlord, at its option, may require Tenant to perform any necessary repair or
maintenance of the Meter at Tenant’s expense within a timeframe reasonably
determined by Landlord. In exercising its rights under this Section 5.2.E,
Landlord shall use good faith efforts to not unreasonably interfere with
Tenant’s business operations at the Premises.

 

Exhibit F

5



--------------------------------------------------------------------------------

  F. Tenant’s Payment of Costs. Tenant shall pay to Landlord, within 30 days
after receiving demand therefor together with reasonable documentation thereof,
any costs, including diesel fuel costs, incurred by Landlord in connection with
supplying power to Tenant from the Emergency Generator as provided in this
Section 5.2. For purposes of Section 4 of this Lease, the Emergency Generator
shall be deemed part of the Base Building and, except as provided in this
Section 5.2, the costs of its operation, repair, maintenance and replacement
shall be included in Expenses subject to the terms of Section 4. Without
limiting the foregoing, Landlord’s costs of performing the periodic exercise and
testing described in Section 5.2.D above shall be included in Expenses subject
to the terms of Section 4.

 

  5.3. Personal to Tenant. Notwithstanding any contrary provision hereof,
(i) Tenant’s rights under this Section 5 shall be personal to the party named as
Tenant in the first paragraph of this Lease (“Original Tenant”) and to any
successor to Original Tenant’s interest in this Lease that acquires its interest
in this Lease solely by means of one or more Permitted Transfers originating
with Original Tenant, and may not be transferred to any other party.

 

6. USE OF LANDLORD’S FURNITURE. During the Term, Tenant, may use, within the
Premises only and subject to such reasonable terms and conditions as Landlord
may impose (but at no additional charge, subject to the following provisions of
this Section 6), the furniture owned by Landlord that is currently located in
the Premises and described on Exhibit F-2, but excluding any such furniture (the
“Excluded Furniture”) identified by Tenant in a notice delivered to Landlord not
later than October 15, 2012 (excluding the Excluded Furniture, “Landlord’s
Furniture”). Tenant accepts Landlord’s Furniture in its existing condition, with
no representations or warranties as to quality, condition, merchantability or
fitness for use, any such warranties being specifically excluded. Tenant, at its
expense, shall maintain Landlord’s Furniture (and, upon the expiration or
earlier termination of this Lease, surrender Landlord’s Furniture to Landlord in
place in the Premises) in as good condition as exists on the date of delivery of
possession thereof to Tenant, ordinary wear and tear excepted. Without limiting
the foregoing, Tenant shall be responsible for repairing and/or replacing
Landlord’s Furniture to the extent it is damaged by any Casualty during the
Term, and Tenant shall cause Landlord’s Furniture to be covered by Tenant’s
property insurance required under Section 10.2.2 of this Lease. Landlord, at its
expense, shall remove any Excluded Furniture from the Premises. Landlord shall
use commercially reasonable efforts to complete such removal within 10 business
days after receiving Tenant’s notice identifying the Excluded Furniture.

 

7. MONUMENT SIGNAGE.

 

  7.1. Tenant’s Right to Monument Signage. Subject to the terms of this
Section 7, from and after the Commencement Date, Tenant shall have the right to
have signage (“Tenant’s Monument Signage”) bearing Tenant’s Name (defined below)
installed on a panel of the monument sign located in front of the southeast side
of the Building (the “Monument Sign”). As used herein, “Tenant’s Name” means, at
any time, at Tenant’s discretion, (i) the name of Tenant set forth in the first
paragraph of this Lease (“Tenant’s Existing Name”), or (ii) if Tenant’s name is
not then Tenant’s Existing Name, then Tenant’s name, provided that

 

Exhibit F

6



--------------------------------------------------------------------------------

  such name is compatible with a first-class office building, as determined by
Landlord in its reasonable discretion, and/or (iii) Tenant’s logo, provided that
such logo is then being used by Tenant on a substantially nationwide basis and
is compatible with a first-class office building, as determined by Landlord in
its reasonable discretion. Notwithstanding any contrary provision hereof,
(i) Tenant’s rights under this Section 7 shall be personal to Original Tenant
and to any successor to Original Tenant’s interest in this Lease that acquires
its interest in this Lease solely by means of one or more Permitted Transfers
originating with Original Tenant, and may not be transferred to any other party;
and (ii) if at any time a Signage Default (defined below) occurs or the Minimum
Occupancy Requirement (defined below) is not satisfied, then, at Landlord’s
option (which shall not be deemed waived by the passage of time), Tenant shall
no longer have any further rights under this Section 7, even if such Signage
Default is later cured and/or the Minimum Occupancy Requirement later becomes
satisfied, as applicable. For purposes of this Section 7, a “Signage Default”
shall be deemed to occur if and only if (x) after a Default occurs, Landlord
provides Tenant with notice that Tenant may lose its right to Tenant’s Monument
Signage under this Section 7 if Tenant fails to cure such Default within
10 business days after such notice, and (y) such Default is not cured within
such 10-business-day period. For purposes of this Section 7, the “Minimum
Occupancy Requirement” shall be deemed satisfied if and only if a portion of the
Premises containing at least 19,000 rentable square feet has not been subleased
(other than to an Affiliate of Tenant), in whole or in part, for more than 75%
of the balance of the term of the Lease.

 

  7.2. Landlord’s Approval. Any proposed Tenant’s Monument Signage shall comply
with all applicable Laws and shall be subject to Landlord’s prior written
consent. Without limitation, Landlord may withhold consent to any Tenant’s
Monument Signage that, in Landlord’s sole judgment, is not harmonious with the
design standards of the Building and Monument Sign, and Landlord may require
that Tenant’s Monument Signage be of the same size and style as the other
signage on the Monument Sign. To obtain Landlord’s consent, Tenant shall submit
design drawings to Landlord showing the type and sizes of all lettering; the
colors, finishes and types of materials used in Tenant’s Monument Signage; and
(if applicable and Landlord consents thereto) any arrangements for illumination.

 

  7.3. Fabrication; Installation; Maintenance; Removal; Costs. Landlord shall
(a) fabricate (substantially in accordance with Tenant’s design approved by
Landlord), install and, at the expiration or earlier termination of Tenant’s
rights under this Section 7, remove Tenant’s Monument Signage; and (b) maintain,
repair, and (if applicable) illuminate the Monument Sign. Tenant shall reimburse
Landlord, promptly upon demand, for (x) all costs incurred by Landlord in
fabricating, installing or removing Tenant’s Monument Signage, and (y) Tenant’s
pro rata share (as determined taking into account any other parties using the
Monument Sign) of all costs incurred by Landlord in maintaining, repairing and
(if applicable) illuminating the Monument Sign.

 

8. EXTENSION OPTION.

 

  8.1. Grant of Option; Conditions. Tenant shall have the right (the “Extension
Option”) to extend the Term for one additional period of five (5) years
commencing on the day following the Expiration Date and ending on the
5th anniversary of the Expiration Date (the “Extension Term”), if:

 

Exhibit F

7



--------------------------------------------------------------------------------

  A. Not less than nine (9) and not more than 12 full calendar months before the
Expiration Date, Tenant delivers written notice to Landlord (the “Extension
Notice”) electing to exercise the Extension Option and stating Tenant’s estimate
of the Prevailing Market (defined in Section 8.5 below) rate for the Extension
Term;

 

  B. Tenant is not in default under the Lease beyond any applicable cure period
when Tenant delivers the Extension Notice;

 

  C. Not more than 30% of the Premises is sublet (other than to an Affiliate of
Tenant) for more than 75% of the remaining balance of the Term when Tenant
delivers the Extension Notice; and

 

  D. The Lease has not been assigned (other than pursuant to a Permitted
Transfer) before Tenant delivers the Extension Notice.

 

  8.2. Terms Applicable to Extension Term.

 

  A. During the Extension Term, (a) the Base Rent rate per rentable square foot
shall be equal to the Prevailing Market rate per rentable square foot; (b) Base
Rent shall increase, if at all, in accordance with the increases assumed in the
determination of Prevailing Market rate; and (c) Base Rent shall be payable in
monthly installments in accordance with the terms and conditions of the Lease.

 

  B. During the Extension Term Tenant shall pay Tenant’s Share of Expenses and
Taxes for the Premises in accordance with the Lease.

 

  8.3. Procedure for Determining Prevailing Market.

 

  A. Initial Procedure. Within 30 days after receiving the Extension Notice,
Landlord shall give Tenant either (i) written notice (“Landlord’s Binding
Notice”) accepting Tenant’s estimate of the Prevailing Market rate for the
Extension Term stated in the Extension Notice, or (ii) written notice
(“Landlord’s Rejection Notice”) rejecting such estimate and stating Landlord’s
estimate of the Prevailing Market rate for the Extension Term. If Landlord gives
Tenant a Landlord’s Rejection Notice, Tenant, within 15 days thereafter, shall
give Landlord either (i) written notice (“Tenant’s Binding Notice”) accepting
Landlord’s estimate of the Prevailing Market rate for the Extension Term stated
in such Landlord’s Rejection Notice, or (ii) written notice (“Tenant’s Rejection
Notice”) rejecting such estimate. If Tenant gives Landlord a Tenant’s Rejection
Notice, Landlord and Tenant shall work together in good faith to agree in
writing upon the Prevailing Market rate for the Extension Term. If, within
30 days after delivery of a Tenant’s Rejection Notice, the parties fail to agree
in writing upon the Prevailing Market rate, the provisions of Section 8.3.B
below shall apply.

 

Exhibit F

8



--------------------------------------------------------------------------------

  B. Dispute Resolution Procedure.

 

  1. If, within 30 days after delivery of a Tenant’s Rejection Notice, the
parties fail to agree in writing upon the Prevailing Market rate, Landlord and
Tenant, within five (5) days thereafter, shall each simultaneously submit to the
other, in a sealed envelope, its good faith estimate of the Prevailing Market
rate for the Extension Term (collectively, the “Estimates”). Within seven (7)
days after the exchange of Estimates, Landlord and Tenant shall each select an
appraiser to determine which of the two Estimates most closely reflects the
Prevailing Market rate for the Extension Term. Each appraiser so selected shall
be certified as an MAI appraiser or as an ASA appraiser and shall have had at
least five (5) years’ experience within the previous 10 years as a real estate
appraiser working in San Mateo County, California, with working knowledge of
current rental rates and leasing practices relating to buildings similar to the
Building. For purposes hereof, an “MAI” appraiser means an individual who holds
an MAI designation conferred by, and is an independent member of, the American
Institute of Real Estate Appraisers (or its successor organization, or in the
event there is no successor organization, the organization and designation most
similar), and an “ASA” appraiser means an individual who holds the Senior Member
designation conferred by, and is an independent member of, the American Society
of Appraisers (or its successor organization, or, in the event there is no
successor organization, the organization and designation most similar).

 

  2. If each party selects an appraiser in accordance with Section 8.3.B.1
above, the parties shall cause their respective appraisers to work together in
good faith to agree upon which of the two Estimates most closely reflects the
Prevailing Market rate for the Extension Term. The Estimate, if any, so agreed
upon by such appraisers shall be final and binding on both parties as the
Prevailing Market rate for the Extension Term and may be entered in a court of
competent jurisdiction. If the appraisers fail to reach such agreement within
20 days after their selection, then, within 10 days after the expiration of such
20-day period, the parties shall instruct the appraisers to select a third
appraiser meeting the above criteria (and if the appraisers fail to agree upon
such third appraiser within 10 days after being so instructed, either party may
cause a court of competent jurisdiction to select such third appraiser).
Promptly upon selection of such third appraiser, the parties shall instruct such
appraiser (or, if only one of the parties has selected an appraiser within the
7-day period described above, then promptly after the expiration of such 7-day
period the parties shall instruct such appraiser) to determine, as soon as
practicable but in any case within 14 days after his selection, which of the two
Estimates most closely reflects the Prevailing Market rate. Such determination
by such appraiser (the “Final Appraiser”) shall be final and binding on both
parties as the Prevailing Market rate for the Extension Term and may be entered
in a court of competent jurisdiction. If the Final Appraiser believes that
expert advice would materially assist him, he may retain one or more qualified
persons to provide such expert advice. The parties shall share equally in the
costs of the Final Appraiser and of any experts retained by the Final Appraiser.
Any fees of any other appraiser, counsel or expert engaged by Landlord or Tenant
shall be borne by the party retaining such appraiser, counsel or expert.

 

Exhibit F

9



--------------------------------------------------------------------------------

  C. If the Prevailing Market rate has not been determined by the commencement
date of the Extension Term, Tenant shall pay Base Rent for the Extension Term
upon the terms and conditions in effect during the last month ending on or
before the Expiration Date until such time as the Prevailing Market rate has
been determined. Upon such determination, the Base Rent for the Extension Term
shall be retroactively adjusted. If such adjustment results in an under- or
overpayment of Base Rent by Tenant, Tenant shall pay Landlord the amount of such
underpayment, or receive a credit in the amount of such overpayment, with or
against the next Base Rent due under the Lease.

 

  8.4. Extension Amendment. If Tenant is entitled to and properly exercises its
Extension Option, and if the Prevailing Market rate for the Extension Term is
determined in accordance with Section 8.3 above, Landlord, within a reasonable
time thereafter, shall prepare and deliver to Tenant an amendment (the
“Extension Amendment”) reflecting changes in the Base Rent, the Term, the
Expiration Date, and other appropriate terms, and Tenant shall execute and
return the Extension Amendment to Landlord within 15 days after receiving it.
Notwithstanding the foregoing, upon determination of the Prevailing Market rate
for the Extension Term in accordance with Section 8.3 above, an otherwise valid
exercise of the Extension Option shall be fully effective whether or not the
Extension Amendment is executed.

 

  8.5. Definition of Prevailing Market. For purposes of this Extension Option,
“Prevailing Market” shall mean the arms-length, fair-market, annual rental rate
per rentable square foot under extension and renewal leases and amendments
entered into on or about the date on which the Prevailing Market is being
determined hereunder for space comparable to the Premises in the Building and
office buildings comparable to the Building in the Redwood City, California
area. The determination of Prevailing Market shall take into account any
material economic differences between the terms of the Lease and any comparison
lease or amendment, such as rent abatements, construction costs and other
concessions, and the manner, if any, in which the landlord under any such lease
is reimbursed for operating expenses and taxes. The determination of Prevailing
Market shall also take into consideration any reasonably anticipated changes in
the Prevailing Market rate from the time such Prevailing Market rate is being
determined and the time such Prevailing Market rate will become effective under
the Lease.

 

  8.6. Subordination. Notwithstanding anything herein to the contrary, Tenant’s
Extension Option is subject and subordinate to the expansion rights (whether
such rights are designated as a right of first offer, right of first refusal,
expansion option or otherwise) of any tenant of the Building or the Project
existing on the date hereof.

 

Exhibit F

10



--------------------------------------------------------------------------------

9. RIGHT OF FIRST OFFER.

 

  9.1. Grant of Option; Conditions.

 

  A. Subject to the terms of this Section 9, Tenant shall have an ongoing right
of first offer (“Right of First Offer”) with respect to the following suite (and
with respect to each portion of such suite) (such suite or portion thereof, a
“Potential Offering Space”): the 23,245 rentable square feet known as Suite
No. 450 on the 4th floor of the Building shown on the demising plan attached as
Exhibit F-3. Tenant’s Right of First Offer shall be exercised as follows: At any
time after Landlord has determined that a Potential Offering Space has become
Available (defined below), but before leasing such Potential Offering Space to a
third party, Landlord shall provide Tenant with written notice (the “Advice”)
advising Tenant of the terms under which Landlord is prepared to lease such
Potential Offering Space (an “Offering Space”) to Tenant for the remainder of
the Term, which terms shall reflect the Prevailing Market (hereinafter defined)
rate for such Offering Space as reasonably determined by Landlord. For purposes
hereof, a Potential Offering Space shall be deemed to become “Available” as
follows: (i) if such Potential Offering Space is not under lease to a third
party as of the date of mutual execution and delivery of the Lease, such
Potential Offering Space shall be deemed to become Available when Landlord has
located a prospective tenant that may be interested in leasing such Potential
Offering Space; and (ii) if such Potential Offering Space is under lease to a
third party as of, or at any time after, the date of mutual execution and
delivery of the Lease, such Potential Offering Space shall be deemed to become
Available when Landlord has determined that the third-party tenant of such
Potential Offering Space, and any occupant of such Potential Offering Space
claiming under such third-party tenant, will not extend or renew the term of its
lease, or enter into a new lease, for such Potential Offering Space. Tenant may
lease any Offering Space in its entirety only, under the terms set forth in the
Advice, by delivering written notice of exercise to Landlord (the “Notice of
Exercise”) within five (5) business days after the date of the Advice.

 

  B. Notwithstanding any contrary provision hereof, Tenant shall have no Right
of First Offer, and Landlord shall not be required to provide Tenant with an
Advice, with respect to any Potential Offering Space, if:

 

  1. Tenant is in default under the Lease beyond any applicable cure period when
Landlord would otherwise deliver the Advice; or

 

  2. more than 30% of the Premises is sublet (other than to an Affiliate of
Tenant) for more than 75% of the remaining balance of the Term when Landlord
would otherwise deliver the Advice; or

 

  3. the Lease has been assigned (other than pursuant to a Permitted Transfer)
before the date on which Landlord would otherwise deliver the Advice; or

 

  4. Tenant is not occupying the Premises when Landlord would otherwise deliver
the Advice.

 

Exhibit F

11



--------------------------------------------------------------------------------

  9.2. Terms for Offering Space.

 

  A. The term for the Offering Space shall commence on the commencement date
stated in the Advice and thereupon the Offering Space shall be considered a part
of the Premises subject to the provisions of the Lease; provided, however, that
the provisions of the Advice shall prevail to the extent they conflict with the
provisions of the Lease.

 

  B. Tenant shall pay Base Rent and Additional Rent for the Offering Space in
accordance with the provisions of the Advice, which provisions shall reflect the
Prevailing Market rate for the Offering Space as determined in Landlord’s
reasonable judgment. Notwithstanding the foregoing, if the Prevailing Market
rate for any portion of the Offering Space, as determined pursuant to
Section 9.5 below, is less, on a per-rentable-square-foot basis, than the Base
Rent rate during the last year of the initial Term, then the Base Rent rate for
such portion of the Offering Space shall be increased to be equal to the Base
Rent rate during the last year of the initial Term.

 

  C. Except as may be otherwise provided in the Advice, the Offering Space
(including improvements and personalty, if any) shall be accepted by Tenant in
its condition and as-built configuration existing on the earlier of the date
Tenant takes possession of the Offering Space or as of the date the term for the
Offering Space commences. If Landlord is delayed in delivering possession of the
Offering Space by any holdover or unlawful possession of the Offering Space by
any party, Landlord shall use reasonable efforts to obtain possession of the
Offering Space, and the commencement date of the term for the Offering Space
shall be postponed until the date Landlord delivers possession of the Offering
Space to Tenant free from occupancy by any party.

 

  9.3.

Termination of Right of First Offer. Notwithstanding any contrary provision
hereof, (a) Landlord shall not be required to provide Tenant with an Advice at
any time after the last day of the 48th full calendar month of the Term unless
Tenant has previously validly exercised, or continues to have the right to
exercise, its Extension Option under Section 8 above; (b) Tenant may not
exercise its Right of First Offer at any time after the last day of the 48th
full calendar month of the Term unless Tenant has previously validly exercised,
or then validly exercises, its Extension Option pursuant to Section 8 above; and
(c) if the Term is extended pursuant to Section 8 above, then the rights of
Tenant hereunder with respect to any Potential Offering Space shall terminate on
the date occurring 12 months before the scheduled expiration date of the
Extension Term. In addition, in any particular instance in which any Potential
Offering Space becomes Available, the rights of Tenant hereunder with respect to
such Potential Offering Space shall terminate, if not sooner pursuant to the
preceding sentence, on the earlier to occur of (i) Tenant’s failure to exercise
its Right of First Offer with respect to such Potential Offering Space (or any
larger Potential Offering Space containing such Potential Offering Space) within
the 5-business-day period provided in Section 9.1.A above, or (ii) the date on
which Landlord would have provided Tenant an Advice for such Potential Offering
Space (or any larger Potential Offering Space containing such Potential Offering
Space) if Tenant had not been in violation of one or more of the conditions set
forth in Section 9.1.B above; provided, however, that nothing in this sentence
shall prevent Tenant’s rights hereunder with respect to such Potential Offering
Space from arising again if and when it becomes Available again after having
been leased by Landlord to a third party. In addition, if (a) Landlord provides
Tenant with an Advice for any Offering Space that contains a right of first
offer, right of first refusal, expansion option or other expansion right with
respect to any other Potential

 

Exhibit F

12



--------------------------------------------------------------------------------

  Offering Space, (b) Tenant does not exercise its Right of First Offer to lease
such Offering Space pursuant to such Advice, and (c) Landlord grants such
expansion right to a third party that leases such Offering Space, then Tenant’s
Right of First Offer with respect to such other Potential Offering Space shall
be subject and subordinate to such expansion right in favor of such third party.

 

  9.4. Offering Amendment. If Tenant exercises its Right of First Offer,
Landlord shall prepare an amendment (the “Offering Amendment”) adding the
Offering Space to the Premises on the terms set forth in the Advice and
reflecting the changes in the Base Rent, rentable square footage of the
Premises, Tenant’s Share and other appropriate terms in accordance with this
Section 9. A copy of the Offering Amendment shall be sent to Tenant within a
reasonable time after Landlord’s receipt of the Notice of Exercise executed by
Tenant, and Tenant shall execute and return the Offering Amendment to Landlord
within 15 days thereafter, but an otherwise valid exercise of the Right of First
Offer shall be fully effective whether or not the Offering Amendment is
executed.

 

  9.5. Definition of Prevailing Market. For purposes of this Section 9,
“Prevailing Market” means the annual rental rate per square foot for space
comparable to the Offering Space in the Building and office buildings comparable
to the Building in the Redwood City, California area under leases and renewal
and expansion amendments being entered into at or about the time that Prevailing
Market is being determined, giving appropriate consideration to tenant
concessions, brokerage commissions, tenant improvement allowances, existing
improvements in the space in question, and the method of allocating operating
expenses and taxes. Notwithstanding the foregoing, space leased under any of the
following circumstances shall not be considered to be comparable for purposes
hereof: (i) the lease term is for less than the lease term of the Offering
Space; (ii) the space is encumbered by the option rights of another tenant; or
(iii) the space has a lack of windows and/or an awkward or unusual shape or
configuration. The foregoing is not intended to be an exclusive list of space
that will not be considered to be comparable.

 

  9.6. Subordination. Notwithstanding anything herein to the contrary, Tenant’s
Right of First Offer is subject and subordinate to the expansion rights (whether
such rights are designated as a right of first offer, right of first refusal,
expansion option or otherwise) of any tenant of the Building or Project existing
on the date hereof.

 

10. BUILDING SIGNAGE.

 

  10.1 Tenant’s Right to Building Signage; Tenant’s Right to Terminate. Subject
to the terms of this Section 10, during the Term Tenant may install, maintain,
repair, replace and operate the Building Signage (defined below). As used
herein, “Building Signage” means a sign that bears Tenant’s Name and is located
at the top of the exterior southeast side of the Building, as more particularly
shown in Exhibit F-4. Notwithstanding any contrary provision of this Section 10,
if (a) Tenant delivers to Landlord, not later than March 15, 2013 (the
“Termination Deadline”), a notice terminating the provisions of this Section 10,
and (b) Tenant has not commenced installation of the Building Signage, then the
provisions of this Section 10 shall immediately and automatically terminate.

 

Exhibit F

13



--------------------------------------------------------------------------------

  10.2. Building Signage Fee. In consideration of its rights under this
Section 10, Tenant shall pay to Landlord the amount of $2,500.00 per month (the
“Building Signage Fee”). The Building Signage Fee shall be paid on the first day
of each calendar month, together with Monthly Rent. Notwithstanding the
foregoing, the Building Signage Fees for the period beginning on the
Commencement Date and ending on the last day of the last calendar month
preceding the Deferred Payment Date (defined below) shall be due, in arrears, on
the Deferred Payment Date. As used herein, “Deferred Payment Date” means the
first day of the first calendar month beginning after the earlier of the
Termination Deadline or the date, if any, on which Tenant commences installation
of the Building Signage.

 

  10.3. Personal to Tenant; Signage Default. Notwithstanding any contrary
provision hereof, (i) Tenant’s rights to the Building Signage under this
Section 10 shall be personal to Original Tenant (defined in Section 7.1 above)
and to any successor to Original Tenant’s interest in this Lease that acquires
its interest in this Lease solely by means of one or more Permitted Transfers
originating with Original Tenant, and may not be transferred to any other party;
and (ii) if at any time a Signage Default (defined below) occurs or the Minimum
Occupancy Requirement (defined below) is not satisfied, then, at Landlord’s
option (which shall not be deemed waived by the passage of time), Tenant shall
no longer have any further right to the Building Signage under this Section 10,
even if such Signage Default is later cured and/or the Minimum Occupancy
Requirement later becomes satisfied, as applicable. For purposes of this
Section 10, a “Signage Default” shall be deemed to occur if and only if
(x) after a Default occurs, Landlord provides Tenant with written notice that
Tenant may lose its right to Building Signage under this Section 10 if Tenant
fails to cure such Default within five (5) business days after such notice, and
(y) such Default is not cured within such 5-business-day period. For purposes
hereof, the “Minimum Occupancy Requirement” shall be deemed satisfied if and
only if Tenant remains in full occupancy of the Premises and no portion of the
Premises has been subleased (other than to an Affiliate of Tenant).

 

  10.4. Landlord’s Approval. The size, color, materials and all other aspects of
the Building Signage, including the manner in which it is attached to the
Building and any provisions for illumination, shall be subject to Landlord’s
approval, which may be withheld in Landlord’s reasonable discretion; provided,
however, that Landlord’s approval as to aesthetic matters may be withheld in
Landlord’s sole and absolute (but good faith) discretion.

 

  10.5.

General Provisions. Tenant, at its expense, shall design, fabricate, install,
maintain, repair, replace, operate and remove the Building Signage, in each case
in a first class manner consistent with a first-class office building and in
compliance with all applicable Laws. Without limiting the foregoing, Tenant
shall not install or modify the Building Signage until after obtaining and
providing copies to Landlord of all permits and approvals necessary therefor.
Tenant shall be solely responsible, at its expense, for obtaining such permits
and approvals; provided, however, that Landlord shall reasonably cooperate with
Tenant, at no material cost or liability to Landlord, in executing permit
applications and performing any other ministerial acts reasonably necessary to
enable Tenant to obtain such permits and approvals. Within 30 days after the
expiration or earlier termination of this Lease (or, if earlier, the date on
which Tenant becomes no longer entitled to Building Signage under this
Section 10), Tenant, at its expense, shall remove the Building Signage and
restore all damage to the Building caused by its installation, operation or
removal. Notwithstanding any contrary provision of this Lease, Tenant, not
Landlord, shall, at its expense, (i) cause its property insurance policy to
cover the Building Signage, and (ii) promptly repair the Building Signage if it
is damaged by fire or any other casualty (unless Tenant, by prompt written
notice to Landlord, elects to remove the Building Signage altogether, in which
event

 

Exhibit F

14



--------------------------------------------------------------------------------

  Tenant shall no longer be entitled to Building Signage under this Section 10).
Except as may be expressly provided in this Section 10, the installation,
maintenance, repair, replacement, removal and any other work performed by Tenant
affecting the Building Signage shall be governed by the provisions of
Section 7.3 of this Lease as if such work were an Alteration. If an emergency
results from Tenant’s failure to maintain, repair, replace, operate or remove
the Building Signage as required under this Section 10, then, without limiting
Landlord’s remedies, Landlord, at its option, with notice to Tenant (by
telephone, e-mail, fax or any other reasonable method, notwithstanding
Section 25.1 of this Lease), may perform such maintenance, repair, replacement,
operation or removal, in which event Tenant shall reimburse Landlord for the
reasonable cost thereof upon Landlord’s demand. The costs of any utilities
consumed in operation of the Building Signage shall be paid by Tenant upon
Landlord’s demand in accordance with Section 3 of this Lease.

 

11. ELEVATOR LOBBY SIGNAGE.

 

  11.1 Tenant’s Right to Elevator Lobby Signage. Subject to the terms of this
Section 11, during the Term Tenant may install, maintain, repair, replace and
operate the Elevator Lobby Signage (defined below). As used herein, “Elevator
Lobby Signage” means a sign that (i) bears Tenant Name’s and is located in the
4th floor lobby of the elevator that serves the Premises, in a location to be
selected by Landlord and reasonably approved by Tenant.

 

  11.2. Personal to Tenant. Notwithstanding any contrary provision hereof,
Tenant’s rights to the Elevator Lobby Signage under this Section 11 shall be
personal to Original Tenant and to any successor to Original Tenant’s interest
in this Lease that acquires its interest in this Lease solely by means of one or
more Permitted Transfers originating with Original Tenant, and may not be
transferred to any other party.

 

  11.4. Landlord’s Approval. The size, color, materials and all other aspects of
the Elevator Lobby Signage, including the manner in which it is attached to the
wall of the elevator lobby and any provisions for illumination, shall be subject
to Landlord’s approval, which may be withheld in Landlord’s reasonable
discretion; provided, however, that Landlord’s approval as to aesthetic matters
may be withheld in Landlord’s sole and absolute (but good faith) discretion.

 

  11.5. General Provisions. Tenant, at its expense, shall design, fabricate,
install, maintain, repair, replace, operate and remove the Elevator Lobby
Signage, in each case in a first class manner consistent with a first-class
office building and in compliance with all applicable Laws. Without limiting the
foregoing, Tenant shall not install or modify the Elevator Lobby Signage until
after obtaining and providing copies to Landlord of all permits and approvals
necessary therefor. Tenant shall be solely responsible, at its expense, for
obtaining such permits and approvals; provided, however, that Landlord shall
reasonably cooperate with Tenant, at no material cost or liability to Landlord,
in executing permit applications and performing any other ministerial acts
reasonably necessary to enable Tenant to obtain such permits and approvals.
Within 30 days after the expiration or earlier termination of this Lease (or, if
earlier, the date on which Tenant becomes no longer entitled to Elevator Lobby
Signage under this Section 11), Tenant, at its expense, shall remove the
Elevator Lobby Signage and restore all damage to the Building caused by its
installation, operation or removal. Notwithstanding any contrary provision of
this Lease, Tenant, not Landlord, shall, at its expense, (i) cause its property
insurance policy to cover the Elevator Lobby Signage, and (ii) promptly repair
the Elevator Lobby Signage if it is damaged by fire or any other casualty
(unless Tenant, by prompt written notice to Landlord, elects to remove the
Elevator Lobby Signage altogether, in which event Tenant shall no longer be
entitled to Elevator Lobby Signage under this Section 11). Except as may be
expressly provided in this Section 11, the installation, maintenance, repair,
replacement, removal and any other work performed by Tenant affecting the
Elevator Lobby Signage shall be governed by the provisions of Section 7.3 of
this Lease as if such work were an Alteration. If an emergency results from
Tenant’s failure to maintain, repair, replace, operate or remove the Elevator
Lobby Signage as required under this Section 11, then, without limiting
Landlord’s remedies, Landlord, at its option, with notice to Tenant (by
telephone, e-mail, fax or any other reasonable method, notwithstanding
Section 25.1 of this Lease), may perform such maintenance, repair, replacement,
operation or removal, in which event Tenant shall reimburse Landlord for the
reasonable cost thereof upon Landlord’s demand. The costs of any utilities
consumed in operation of the Elevator Lobby Signage shall be paid by Tenant upon
Landlord’s demand in accordance with Section 3 of this Lease.

 

12. TENANT SECURITY SYSTEM. Any security system for the Premises (“Tenant
Security System”) shall be deemed a Leasehold Improvement and shall be subject
to all provisions of this Lease applicable to Leasehold Improvements. Any Tenant
Security System (or portion thereof) installed by or for the benefit of Tenant
shall be deemed a Tenant-Insured Improvement and shall be subject to all
provisions of this Lease applicable to Tenant-Insured Improvements. Any Tenant
Security System (or portion thereof) installed by Tenant pursuant to this Lease
shall be deemed an Alteration and shall be subject to all provisions of this
Lease applicable to Alterations. Tenant shall provide Landlord with such access
cards, keys, code information and other materials and information as may be
necessary for Landlord to access the Premises. From time to time Landlord may
review any Tenant Security System, and if Landlord reasonably determines that
such Tenant Security System adversely affects the Premises, the Base Building,
the Building, or any other occupants of the Building, then, within a reasonable
time after Landlord’s written request, Tenant shall make reasonable changes in
personnel and/or equipment in order to eliminate such adverse effect.

 

Exhibit F

15



--------------------------------------------------------------------------------

EXHIBIT F-1

PACIFIC SHORES CENTER – BUILDING NUMBER 6

LANDLORD’S UPS EQUIPMENT

 

Exhibit F-1

1



--------------------------------------------------------------------------------

EXHIBIT F-2

PACIFIC SHORES CENTER – BUILDING NUMBER 6

LANDLORD’S FURNITURE

 

Exhibit F-2

1



--------------------------------------------------------------------------------

EXHIBIT F-3

PACIFIC SHORES CENTER – BUILDING NUMBER 6

POTENTIAL OFFERING SPACE

 

Exhibit F-3

1



--------------------------------------------------------------------------------

EXHIBIT F-4

PACIFIC SHORES CENTER – BUILDING NUMBER 6

 

Exhibit F-4

1



--------------------------------------------------------------------------------

BUILDING SIGNAGE

EXHIBIT G

PACIFIC SHORES CENTER – BUILDING NUMBER 6

NOTICE TO TENANTS AND TRANSFEREES OF

CURRENT OR FUTURE USES OF ADJACENT PORT PROPERTY

Notice is hereby given to all lessees, tenants and transferees of land or
interests in land located within the project commonly referred to as the
“Pacific Shores Center” of the presence or potential future presence of Port
(defined below) related industrial activities on the Port Parcel (defined
below). All recipients of this notice should be aware of the following facts:

1. The parcel of Port property adjacent to Pacific Shores Center to the
northwest (as more particularly shown on the Exhibit G-1 attached hereto, the
“Port Parcel”) is now or may be developed for Port related maritime and
industrial uses similar to those occupying other properties along the west side
of Seaport Boulevard and to the west of Pacific Shores Center.

2. Such Port related maritime and industrial activities are those which are
permitted by the general industrial zoning of the City of Redwood City and may
include heavy industrial land uses, including uses which involve the receipt,
transport, storage or management of hazardous wastes, aggregates, cement, gravel
and similar materials, including the outdoor storage and handling of such
materials.

3. Pacific Shores Center Limited Partnership, on behalf of itself, its
successors and assigns, has recognized, accepted and approved such uses of the
Port Parcel subject to the utilization of Best Available Management Practices
(defined on Exhibit G-2 hereof) in the development and use of the Port Parcel.
Capitalized terms used but not defined in Exhibit G-2 hereof shall have the
meaning(s) given to such term(s) in that certain Agreement of Covenants Running
With The Land dated March 27, 1998, between the City of Redwood City, a
municipal corporation, acting by and through its Board of Port Commissioners
(“Port”) and Pacific Shores Center Limited Partnership, a Delaware limited
partnership, recorded March 27, 1998 as Instrument No. 98-042844 in the Official
Records of San Mateo County.

4. Despite the use of Best Available Management Practices on the Port Parcel by
the Port and its lessees and licensees and despite Pacific Shores Center Limited
Partnership’s efforts (and the efforts of its successors and assigns) to ensure
compatibility between such uses and those in Pacific Shores Center, it is
possible that such uses will cause emissions into the air of dust or other
particulate matter, or noise or odorous substances which may be offensive to or
be perceived as a nuisance by occupants of Pacific Shores Center.

5. Pursuant to covenants made by Pacific Shores Center Limited Partnership on
behalf of its successors and assigns, tenants and lessees, the tenants, lessees
and transferees of Pacific Shores Center Limited Partnership have approved and
accepted such neighboring uses subject to their utilization of Best Available
Management Practices.

 

Exhibit G

1



--------------------------------------------------------------------------------

6. Any actions to enjoin the continuation of such uses or to recover any damages
to persons or property related to their operations are subject to a requirement
for prior notice found in recorded covenants by Pacific Shores Center Limited
Partnership. The following language is excerpted from such covenants:

“In the event that either party hereto believes that the other has failed to
perform any covenant made herein in favor of the other, at least ten (10) days
prior to the commencement of any action to enforce the covenants hereunder or to
recover damages for the breach thereof, that party who believes that a failure
to perform has occurred (the ‘Complaining Party’) shall give written notice (the
‘Notice’) to the party alleged not to have performed the covenant (the
‘Non-Complaining Party’) of the specific nature of the alleged failure and of
the intent of the Complaining Party to take action to remedy the breach by the
Non-Complaining Party. In the event that the nature of the alleged failure to
perform is such that the same cannot reasonably be cured within ten (10) days
after receipt of the Notice (the ‘Notice Period’), the Non-Complaining Party
shall not be deemed to be in violation of its covenants and no action shall be
commenced by the Complaining Party if, within the Notice Period, the
Non-Complaining Party commences such cure and thereafter diligently and
continuously prosecutes the same to completion within a reasonable time.
Provided, however, that the Complaining Party shall not be precluded from
recovering any actual damages suffered by reason of the alleged failure to
perform prior to or after delivery of the Notice, whether or not such failure is
thereafter cured.”

 

Exhibit G

2



--------------------------------------------------------------------------------

EXHIBIT G-1

PACIFIC SHORES CENTER – BUILDING NUMBER 6

 

 

LOGO [g757647dsp_074.jpg]

 

Exhibit G-1

1



--------------------------------------------------------------------------------

EXHIBIT G-2

PACIFIC SHORES CENTER – BUILDING NUMBER 6

 

 

LOGO [g757647dsp_075.jpg]

“Best Available Management Practices” (BAMP) means the following: Compliance
with all laws, rules and regulations, and operating permits, whether Federal,
case or local, applicable to the uses of the Exchange Parcel and industrial
operational thereon, including without limitation all laws, rules and
regulations and operating permits applicable to emissions into the air of gates,
substances and particular matter, the generation or release of odorous
substances into the air, and the generation of noise. 1. nitiation and
maintenance of reasonable precarious to minimize emission and transport of dust
from the Exchange Parcel and the New Road Access into the Project Site. As used
herein the term “reasonable precaution” shall means the use of materials,
techolques and equipment reasonably available at the time of commencement of a
use or operation and designed to minimize emissions during predictably adverse
climate conditions common in the area (collectively, “Initial measures”) plus
the addition of one or more of the following additional measures if not already
in use and if initial measures prove inadequate to achieve minimization of
emission and transport and of dust onto the Project Site: Paving of surfaces
used for native operations where the absence of such paving caused emission and
transport of dust onto the Project Site; Installation of wind fences to height
on not less then 20 feet with 50% porosity around areas of open storage and
areas of active dust-generating used causing emission and transport of dust onto
the Project Site; Use of storage silos, open-ended enclosures or water spray
equipment for the outdoor storage and handling of materials, such as rock,
concrete, soll, mineral substances, and similar materials, causing emission and
transport of dust onto the Project Site; Installation of enclosures or use of
water or form spray bars both above and below the belt surface of all conveyers
use for loading and unloading materials, causing emission and transport of dust
onto the Project Site; and 3. Initiation of a reasonable, regularly scheduled
sweeping program for the New Road Access to minimize accumulation of dust and
dirt and/or installation of dust drops, wheel washers or other methods of
minimize tracking of dust onto the Road Access Area and resulting emission and
transport of dust onto the Project Site.

 

Exhibit G-2

1



--------------------------------------------------------------------------------

EXHIBIT H

PACIFIC SHORES CENTER – BUILDING NUMBER 6

NOTICE TO PACIFIC SHORES TENANTS, LESSEES,

SUCCESSORS, ASSIGNS AND TRANSFEREES REGARDING

CURRENT OR FUTURE USES OF ADJACENT RMC LONESTAR AND PORT OF REDWOOD CITY
PROPERTY

Notice is hereby given to all tenants, lessees, successors, assigns and
transferees of land or interest in land located within the project commonly
referred to as the “Pacific Shores Center” of the presence or potential future
presence of maritime and industrial activities on RMC Lonestar and Port of
Redwood City property west and adjacent to Pacific Shores Center (as more
particularly shown on Exhibit G-1 hereto). Recipients of this notice should be
aware of the following:

1. The RMC Lonestar and Port of Redwood City properties are now devoted to, or
will be developed for, maritime and industrial uses.

2. These maritime and industrial uses are those which are permitted by the
“Heavy Industry” General Plan designation and general industrial zoning of the
City of Redwood City. These uses include, by way of example and not limitation,
uses involving the receipt, transport, storage, handling, processing or
management of aggregates, cement, concrete, asphalt, soil or other landscaping
materials, recyclable metals and plastics, recyclable concrete and asphalt,
chemicals, petroleum products, hazardous wastes, and similar materials,
including indoor storage, mixing and handling of these materials.

3. These uses may cause, on either a regular or intermittent basis, air
emissions, including, without limitation, dust and other particulates, odors,
vibrations, loud noises, and heavy truck, rail or marine vessel traffic. These
uses may have visual, aesthetic or other aspects that may be offensive or
perceived as a nuisance by occupants of Pacific Shores Center.

 

Exhibit H

1



--------------------------------------------------------------------------------

EXHIBIT I

PACIFIC SHORES CENTER – BUILDING NUMBER 6

LETTER OF CREDIT

 

 

[Name of Financial Institution]

 

Irrevocable Standby Letter of Credit No.                                     
         Issuance Date:                            Expiration
Date:                         Applicant:                                  

 

Exhibit I

1



--------------------------------------------------------------------------------

Beneficiary

[Insert Name of Landlord]

[Insert Building management office address]

 

 

 

 

 

 

Ladies/Gentlemen:

We hereby establish our Irrevocable Standby Letter of Credit in your favor for
the account of the above referenced Applicant in the amount of
                     U.S. Dollars ($            ) available for payment at sight
by your draft drawn on us when accompanied by the following documents:

 

1. An original copy of this Irrevocable Standby Letter of Credit.

 

2. Beneficiary’s dated statement purportedly signed by an authorized signatory
or agent reading: “This draw in the amount of                      U.S. Dollars
($            ) under your Irrevocable Standby Letter of Credit No.
                     represents funds due and owing to us pursuant to the terms
of that certain lease by and between                     , as landlord, and
                    , as tenant, and/or any amendment to the lease or any other
agreement between such parties related to the lease.”

It is a condition of this Irrevocable Standby Letter of Credit that it will be
considered automatically renewed for a one year period upon the expiration date
set forth above and upon each anniversary of such date, unless at least 60 days
prior to such expiration date or applicable anniversary thereof, we notify you
in writing, by certified mail return receipt requested or by recognized
overnight courier service, that we elect not to so renew this Irrevocable
Standby Letter of Credit. A copy of any such notice shall also be sent, in the
same manner, to: Equity Office, 2 North Riverside Plaza, Suite 2100, Chicago,
Illinois 60606, Attention: Treasury Department. In addition to the foregoing, we
understand and agree that you shall be entitled to draw upon this Irrevocable
Standby Letter of Credit in accordance with 1 and 2 above in the event that we
elect not to renew this Irrevocable Standby Letter of Credit and, in addition,
you provide us with a dated statement purportedly signed by an authorized
signatory or agent of Beneficiary stating that the Applicant has failed to
provide you with an acceptable substitute irrevocable standby letter of credit
in accordance with the terms of the above referenced lease. We further
acknowledge and agree that: (a) upon receipt of the documentation required
herein, we will honor your draws against this Irrevocable Standby Letter of
Credit without inquiry into the accuracy of Beneficiary’s signed statement and
regardless of whether Applicant disputes the content of such statement; (b) this
Irrevocable Standby Letter of Credit shall permit partial draws and, in the
event you elect to draw upon less than the full stated amount hereof, the stated
amount of this Irrevocable Standby Letter of Credit shall be automatically
reduced by the amount of such partial draw; and (c) you shall be entitled to
transfer your interest in this Irrevocable Standby Letter of Credit from time to
time and more than one time without our approval and without charge. In the
event of a transfer, we reserve the right to require reasonable evidence of such
transfer as a condition to any draw hereunder.

This Irrevocable Standby Letter of Credit is subject to the International
Standby Practices (ISP98) ICC Publication No. 590.

We hereby engage with you to honor drafts and documents drawn under and in
compliance with the terms of this Irrevocable Standby Letter of Credit.

All communications to us with respect to this Irrevocable Standby Letter of
Credit must be addressed to our office located at                             
to the attention of                     .

 

Very truly yours,

 

[name]

[title]

 

Exhibit I

2



--------------------------------------------------------------------------------

EXHIBIT J

GATEWAY OFFICE III

HAZARDOUS MATERIALS DISCLOSURE CERTIFICATE

Your cooperation in this matter is appreciated. Initially, the information
provided by you in this Hazardous Materials Disclosure Certificate is necessary
for the Landlord to evaluate your proposed uses of the premises (the “Premises”)
and to determine whether to enter into a lease agreement with you as tenant. If
a lease agreement is signed by you and the Landlord (the “Lease”), you are to
provide an update to the information initially provided by you in this
certificate, and obtain Landlord’s approval, before commencing a new Use
(defined in Section 26.1.2 of the Lease) of Hazardous Materials (as defined in
Section 26.1.1(a) of the Lease), all as provided in Section 26.1.2 of the Lease.
Any questions regarding this certificate should be directed to, and when
completed, the certificate should be delivered to:

 

Landlord:    c/o Equity Office    2655 Campus Drive, Suite 100    San Mateo, CA
94403    Attn: Market Officer    Phone: (650) 372-3500

 

Name of (Prospective) Tenant:   

 

Mailing Address:                               
                                         
                                         
                                                                         

 

Contact Person, Title and Telephone Number(s):                       
                                         
                                                                              

Contact Person for Hazardous Waste Materials Management and Manifests and
Telephone Number(s):                                                  

 

 

Address of (Prospective) Premises:                                       
                                         
                                                                       Length of
(Prospective) initial Term:                                        
                                         
                                                                 

 

Exhibit J

1



--------------------------------------------------------------------------------

1. GENERAL INFORMATION:

Describe the proposed operations to take place in, on, or about the Premises,
including, without limitation, principal products processed, manufactured or
assembled, and services and activities to be provided or otherwise conducted.
Existing tenants should describe any proposed changes to on-going operations.

 

 

 

 

 

2. USE, STORAGE AND DISPOSAL OF HAZARDOUS MATERIALS

 

  2.1 Will any Hazardous Materials be used, generated, treated, stored or
disposed of in, on or about the Premises? Existing tenants should describe any
Hazardous Materials which continue to be used, generated, treated, stored or
disposed of in, on or about the Premises.

 

  Wastes    Yes  ¨    No  ¨   Chemical Products    Yes  ¨    No  ¨   Other   
Yes  ¨    No  ¨   If Yes is marked, please
explain:                                       
                                                             

 

 

 

 

  2.2 If Yes is marked in Section 2.1 above, attach a list of any Hazardous
Materials to be used, generated, treated, stored or disposed of in, on or about
the Premises, including, for each Hazardous Material, the applicable hazard
class, the maximum quantity(ies) to be present on or about the Premises at any
given time; estimated annual throughput; the proposed location(s) and method of
storage (excluding nominal amounts of ordinary household cleaners and janitorial
supplies that are not regulated by any Law as a Hazardous Material); and the
proposed location(s), method(s) and estimated frequency of, and the proposed
contractors or subcontractors for, treatment or disposal. Existing tenants
should attach a list setting forth the information requested above and such list
should include actual data from on-going operations and the identification of
any variations in such information from the prior year’s certificate.

 

3. STORAGE TANKS AND SUMPS

Is any above or below ground storage or treatment of gasoline, diesel,
petroleum, or other Hazardous Materials in tanks or sumps proposed in, on or
about the Premises? Existing tenants should describe any such actual or proposed
activities.

Yes  ¨    No   ¨

 

If yes, please explain:  

 

 

 

 

Exhibit J

2



--------------------------------------------------------------------------------

4. WASTE MANAGEMENT

 

  4.1 Has your company been issued an EPA Hazardous Waste Generator I.D. Number?
Existing tenants should describe any additional identification numbers issued
since the previous certificate.

Yes  ¨    No   ¨

 

  4.2 Has your company filed a biennial or quarterly reports as a hazardous
waste generator? Existing tenants should describe any new reports filed.

Yes  ¨    No   ¨

If yes, attach a copy of the most recent report filed.

 

5. WASTEWATER TREATMENT AND DISCHARGE

 

  5.1 Will your company discharge wastewater or other wastes to:

             storm drain?                 sewer?

             surface water?              no wastewater or other wastes
discharged.

Existing tenants should indicate any actual discharges. If so, describe the
nature of any proposed or actual discharge(s).

 

 

 

 

 

  5.2 Will any such wastewater or waste be treated before discharge?

Yes  ¨    No  ¨

If yes, describe the type of treatment proposed to be conducted. Existing
tenants should describe the actual treatment conducted.

 

 

 

 

 

6. AIR DISCHARGES

 

  6.1 Do you plan for any air filtration systems or stacks to be used in your
company’s operations in, on or about the Premises that will discharge into the
air; and will such air emissions be monitored? Existing tenants should indicate
whether or not there are any such air filtration systems or stacks in use in, on
or about the Premises which discharge into the air and whether such air
emissions are being monitored.

Yes  ¨    No   ¨

 

Exhibit J

3



--------------------------------------------------------------------------------

  If yes, please describe:                                       
                                                                               
 

 

 

 

 

  6.2 Do you propose to operate any of the following types of equipment, or any
other equipment requiring an air emissions permit? Existing tenants should
specify any such equipment being operated in, on or about the Premises.

 

              Spray booth(s)    Incinerator(s)               Dip tank(s)   
Other (Please describe)               Drying oven(s)    No Equipment Requiring
Air Permits   If yes, please describe:                                       
                                         
                                           

 

 

 

 

  6.3 Please describe (and submit copies of with this Hazardous Materials
Disclosure Certificate) any reports you have filed in the past 36 months with
any governmental or quasi-governmental agencies or authorities related to air
discharges or clean air requirements and any such reports which have been issued
during such period by any such agencies or authorities with respect to you or
your business operations.

 

7. HAZARDOUS MATERIALS DISCLOSURES

 

  7.1 Has your company prepared or will it be required to prepare a Hazardous
Materials management plan (“Management Plan”) or Hazardous Materials Business
Plan and Inventory (“Business Plan”) pursuant to Fire Department or other
governmental or regulatory agencies’ requirements? Existing tenants should
indicate whether or not a Management Plan is required and has been prepared.

Yes  ¨    No   ¨

If yes, attach a copy of the Management Plan or Business Plan. Existing tenants
should attach a copy of any required updates to the Management Plan or Business
Plan.

 

  7.2 Are any of the Hazardous Materials, and in particular chemicals, proposed
to be used in your operations in, on or about the Premises listed or regulated
under Proposition 65? Existing tenants should indicate whether or not there are
any new Hazardous Materials being so used which are listed or regulated under
Proposition 65.

Yes  ¨    No  ¨

 

  If yes, please explain:                                       
                                         
                                           

 

 

 

 

Exhibit J

4



--------------------------------------------------------------------------------

8. ENFORCEMENT ACTIONS AND COMPLAINTS

 

  8.1 With respect to Hazardous Materials, has your company ever been subject to
any agency enforcement actions, administrative orders, or consent decrees or has
your company received requests for information, notice or demand letters, or any
other inquiries regarding its operations? Existing tenants should indicate
whether or not any such actions, orders or decrees have been, or are in the
process of being, undertaken or if any such requests have been received.

Yes  ¨            No   ¨

If yes, describe the actions, orders or decrees and any continuing compliance
obligations imposed as a result of these actions, orders or decrees and also
describe any requests, notices or demands, and attach a copy of all such
documents. Existing tenants should describe and attach a copy of any new
actions, orders, decrees, requests, notices or demands not already delivered to
Landlord pursuant to the provisions of Section 26.2 of the Lease.

 

 

 

 

 

 

 

 

  8.2 Have there ever been, or are there now pending, any lawsuits against your
company regarding any environmental or health and safety concerns?

Yes  ¨            No   ¨

If yes, describe any such lawsuits and attach copies of the complaint(s),
cross-complaint(s), pleadings and other documents related thereto as requested
by Landlord. Existing tenants should describe and attach a copy of any new
complaint(s), cross-complaint(s), pleadings and other related documents not
already delivered to Landlord pursuant to the provisions of Section 26.2 of the
Lease.

 

 

 

 

 

 

 

 

  8.3 Have there been any problems or complaints from adjacent tenants, owners
or other neighbors at your company’s current facility with regard to
environmental or health and safety concerns? Existing tenants should indicate
whether or not there have been any such problems or complaints from adjacent
tenants, owners or other neighbors at, about or near the Premises and the
current status of any such problems or complaints.

Yes  ¨            No   ¨

If yes, please describe. Existing tenants should describe any such problems or
complaints not already disclosed to Landlord under the provisions of the signed
Lease and the current status of any such problems or complaints.

 

 

 

 

 

 

 

 

Exhibit J

5



--------------------------------------------------------------------------------

9. PERMITS AND LICENSES

Attach copies of all permits and licenses issued to your company with respect to
its proposed operations in, on or about the Premises, including, without
limitation, any Hazardous Materials permits, wastewater discharge permits, air
emissions permits, and use permits or approvals. Existing tenants should attach
copies of any new permits and licenses as well as any renewals of permits or
licenses previously issued.

The undersigned hereby acknowledges and agrees that this Hazardous Materials
Disclosure Certificate is being delivered to Landlord in connection with the
evaluation of a Lease and, if such Lease is executed, will be attached thereto
as an exhibit. The undersigned further acknowledges and agrees that if such
Lease is executed, this Hazardous Materials Disclosure Certificate may be
required to be updated from time to time in accordance with Section 26.1.1 of
the Lease. The undersigned further acknowledges and agrees that the Landlord and
its partners, lenders and representatives may rely upon the statements,
representations, warranties, and certifications made herein and the truthfulness
thereof in entering into the Lease and the continuance thereof throughout the
term of the Lease, as it may be extended.

Tenant hereby certifies, represents and warrants that the information contained
in this certificate is true and correct.

TENANT:

OPENWAVE MOBILITY, INC., a Delaware corporation

 

By:  

 

Name:  

 

Title:  

 

OPENWAVE MESSAGING, INC., a Delaware corporation

 

By:  

 

Name:  

 

Title:  

 

 

Exhibit J

6



--------------------------------------------------------------------------------

EXHIBIT B

 

LOGO [g757647dsp_010.jpg]



--------------------------------------------------------------------------------

EXHIBIT C

Sublessor’s Furniture

[Inventory to be attached]